



AGREEMENT AND PLAN OF MERGER


BY AND AMONG


TYLER TECHNOLOGIES, INC.,


TMP SUBSIDIARY, INC.,


MP HOLDINGS PARENT, INC.,


AND


THE REPRESENTATIVE IDENTIFIED HEREIN


DATED AS OF JANUARY 31, 2019








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I EFFECTS OF THE MERGER; MERGER CONSIDERATION
2
1.1
Merger
2
1.2
Effect of the Merger
2
1.3
Certificate of Incorporation; Bylaws
2
1.4
Officers of the Surviving Company
2
1.5
Common Stock of Merger Sub
2
1.6
Effect on Company Capital Stock
2
1.7
Employee Loans; Treatment of Unvested Restricted Stock
3
1.8
Merger Consideration
4
1.9
Closing Payments
4
1.10
Adjustment of the Merger Consideration.
5
1.11
Other Payments
9
1.12
Withholding
9
1.13
Letters of Transmittal
10
1.14
Merger Consideration Holdbacks
11
1.15
Additional Merger Consideration
11
1.16
Issuances or Transfers of Common Stock
14
1.17
No Liability
15
ARTICLE II CLOSING
15
2.1
Closing
15
2.2
Effective Time
15
2.3
Deliveries by the Company and the Representative at Closing
15
2.4
Deliveries by Parent and Merger Sub at Closing
16
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
16
3.1
Organization and Power
16
3.2
Authorization of Agreement
17
3.3
Conflicts; Consents of Third Parties
17
3.4
Capitalization; Operating Subsidiaries
18
3.5
Financial Statements
19
3.6
Undisclosed Liabilities; Indebtedness
19
3.7
Absence of Certain Developments
20
3.8
Legal Proceedings
21
3.9
Compliance with Laws; Permits
21
3.10
Taxes
22
3.11
Title to Properties
25
3.12
Environmental Matters
25
3.13
Material Contracts
26
3.14
Government Contracts
27



i

--------------------------------------------------------------------------------





3.15
Personal Property
28
3.16
Intellectual Property
28
3.17
Employee Benefit Plans
30
3.18
Labor
33
3.19
Privacy; Business Systems; and Data Security
34
3.20
Security Clearance
34
3.21
Transactions With Related Parties
35
3.22
Insurance
35
3.23
Corporate Records
35
3.24
Financial Advisors
35
3.25
LIMITATIONS OF REPRESENTATIONS AND WARRANTIES
35
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
36
4.1
Organization and Power
36
4.2
Authorization of Agreement
37
4.3
Conflicts; Consents of Third Parties
37
4.4
Legal Proceedings
37
4.5
Financial Capability
38
4.6
Solvency
38
4.7
Investment
38
4.8
Financial Advisors
38
4.9
No Other Representations and Warranties; No Reliance; Parent and Merger Sub
Investigation
38
ARTICLE V COVENANTS
39
5.1
Conduct of Business
39
5.2
Access to Information
41
5.3
Exclusivity
42
5.4
Efforts; Regulatory Filings and Consents.
42
5.5
Notification of Certain Matters
45
5.6
Confidentiality
45
5.7
Preservation of Records
45
5.8
Publicity
46
5.9
Director and Officer Liability; Indemnification
46
5.10
Stockholder Approval
47
5.11
Restrictive Covenants Agreements
47
5.12
Employees.
47
5.13
Corporate Records.
48
ARTICLE VI CONDITIONS TO CLOSING
48
6.1
Conditions to the Obligations of the Company, Parent and Merger Sub
48
6.2
Other Conditions to the Obligations of Parent and Merger Sub
48
6.3
Other Conditions to the Obligations of the Company
49
6.4
Frustration of Closing Conditions
50



ii

--------------------------------------------------------------------------------





ARTICLE VII TERMINATION
50
7.1
Termination
50
7.2
Effect of Termination
52
ARTICLE VIII TAX MATTERS
52
8.1
Intended Tax Treatment
52
8.2
Cooperation and Exchange of Information
52
8.3
Tax Returns.
53
8.4
Straddle Period Taxes
54
8.5
Contests
55
8.6
338(g) Elections
55
8.7
Other Tax Matters
55
8.8
Transfer Taxes
55
8.9
Tax Refunds
55
8.10
Tax Indemnification
56
8.11
Tax Treatment of Indemnification Payments
56
8.12
Survival
56
8.13
Overlap
56
ARTICLE IX INDEMNIFICATION
57
9.1
Survival of Representations and Covenants
57
9.2
General Indemnification
57
9.3
Notice of Claims; Third Party Claims
58
9.4
Limitation on Indemnification Obligations
60
9.5
Manner of Payment
61
9.6
Representative
62
9.7
Exclusive Remedy
62
ARTICLE X MISCELLANEOUS
63
10.1
Expenses
63
10.2
GOVERNING LAW
63
10.3
SUBMISSION TO JURISDICTION; WAIVERS
63
10.4
Recovery of Costs and Attorneys’ Fees
64
10.5
Further Assurances
64
10.6
Entire Agreement
64
10.7
Amendments and Waivers
64
10.8
Notices
65
10.9
Severability
66
10.10
Specific Performance
66
10.11
No Third-Party Beneficiaries; No Recourse Against Affiliates
67
10.12
Assignment
67
10.13
Authorization of Representative
67
10.14
Attorney Conflict Waiver
70
10.15
Limitation on Damages
70
10.16
Counterparts
70
ARTICLE XI DEFINITIONS AND INTERPRETATIONS
71



iii

--------------------------------------------------------------------------------





11.1
Certain Definitions
71
11.2
Certain Interpretive Matters
84





Exhibits
Exhibit A
Surviving Company Certificate of Incorporation

Exhibit B    Sample Working Capital and Agreed Principles
Exhibit C    Pro Rata Share
Exhibit D    Net EBITDA Example






iv

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
January 31, 2019, by and among (i) Tyler Technologies, Inc., a Delaware
corporation (“Parent”), (ii) TMP Subsidiary, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), (iii) MP Holdings Parent,
Inc., a Delaware corporation (the “Company”), and (iv) Arlington Capital
Partners II, L.P., a Delaware limited partnership, solely in its capacity as
representative for the Sellers (the “Representative”). Parent, Merger Sub, the
Company and, as applicable, the Representative are sometimes referred to in this
Agreement as a “Party” and collectively as the “Parties.” Capitalized terms that
are used in this Agreement and not otherwise defined herein shall have the
respective meanings ascribed to such terms in ARTICLE XI.
W I T N E S E T H:
WHEREAS, the Parties intend to effectuate a merger (the “Merger”) of Merger Sub
with and into the Company in accordance with this Agreement and the Delaware
General Corporation Law (the “DGCL”), with the Company surviving the Merger (the
“Surviving Company”);
WHEREAS, the boards of directors of the Company, Parent and Merger Sub have,
upon the terms and subject to the conditions set forth herein, (i) unanimously
approved this Agreement, the Merger and the other transactions contemplated
hereby and (ii) declared that this Agreement, the Merger and the other
transactions contemplated hereby are advisable on the terms and conditions set
forth herein;
WHEREAS, the board of directors of the Company has recommended that the
stockholders of the Company adopt and approve this Agreement and the
transactions contemplated hereby;
WHEREAS, concurrently with the execution of this Agreement, (i) in accordance
with Section 2.1 of the Company Stockholder Agreement, the Majority ACP Holders
(as defined in the Company Stockholder Agreement) have approved this Agreement
and the transactions contemplated hereby, including the Merger, and, (ii) in
accordance with the DGCL, the stockholders of the Company holding a majority of
the outstanding shares of capital stock of the Company representing the
Requisite Stockholder Approval have approved this Agreement and the transactions
contemplated hereby, including the Merger, by written consent; and
WHEREAS, Parent, as the sole stockholder of Merger Sub, has adopted and approved
this Agreement and the transactions contemplated hereby in accordance with the
DGCL.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereby agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE I
EFFECTS OF THE MERGER; MERGER CONSIDERATION
1.1    Merger. At the Effective Time and upon the terms and subject to the
conditions of this Agreement and the applicable provisions of the DGCL, Merger
Sub shall merge with and into the Company, the separate corporate existence of
Merger Sub shall cease and the Company shall continue as the Surviving Company
and as a wholly owned Subsidiary of Parent.
1.2    Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in the applicable provisions of the DGCL. Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time by
virtue of the Merger and without any action on the part of Merger Sub or the
Company, all of the property, rights, privileges, powers and franchises of the
Company and Merger Sub shall vest in the Surviving Company, and all debts,
liabilities and duties of the Company and Merger Sub shall become the debts,
liabilities and duties of the Surviving Company.
1.3    Certificate of Incorporation; Bylaws. At the Effective Time, by virtue of
the Merger and without any action on the part of Merger Sub or the Company, (a)
the certificate of incorporation of the Surviving Company shall be amended and
restated in the form of Exhibit A and, as so amended, shall be the certificate
of incorporation of the Surviving Company until thereafter amended in accordance
with the terms thereof or as provided by applicable Law, and (b) the bylaws of
the Merger Sub as in effect immediately prior to the Effective Time shall be the
bylaws of the Surviving Company until thereafter amended in accordance with the
terms thereof, the certificate of incorporation of the Surviving Company or as
provided by applicable Law; provided that, in each case, the name of the
corporation set forth therein shall be changed to MicroPact Holdings, Inc.
1.4    Officers of the Surviving Company. The officers of Merger Sub immediately
prior to the Effective Time shall, from and after the Effective Time, be the
officers of the Surviving Company until the earlier of their resignation or
removal or until their respective successors are duly elected and qualified, as
the case may be.
1.5    Common Stock of Merger Sub. At the Effective Time, by virtue of the
Merger and without any action on the part of Merger Sub, the Company or Parent,
each share of common stock of Merger Sub issued and outstanding immediately
prior to the Effective Time shall each be converted into and exchanged for one
(1) share of common stock of the Surviving Company.
1.6    Effect on Company Capital Stock. At the Effective Time, upon the terms
and subject to the conditions of this Agreement, by virtue of the Merger and
without any action on the part of the Company, Parent, Merger Sub or the
Sellers, as the case may be:
(a)    Preferred Stock. At the Effective Time, no share of Preferred Stock shall
be issued and outstanding, requiring no action by virtue of the Merger.
(b)    Common Stock. Each share of Common Stock, including, subject to Section
1.7, Vested Restricted Stock but excluding Unvested Restricted Stock, that is
issued and outstanding immediately prior to the Effective Time shall be
canceled, extinguished and automatically converted


2

--------------------------------------------------------------------------------





into the right to receive an amount of cash (without interest) equal to the Per
Share Merger Consideration (as reduced at the Closing by the Per Share Portion
of each of the Holdback Amounts and the Representative Expense Fund Amount
consistent with Section 1.9(a), and subject to adjustment as provided in
Section 1.10(e)) in cash, payable in accordance with and subject to the
conditions provided in this ARTICLE I.
(c)    Treasury Stock. Each share of treasury stock of the Company, if any,
shall automatically be cancelled and retired and shall cease to exist, and no
consideration shall be paid or delivered in exchange therefor.
(d)    Dissenting Shares. Notwithstanding any provision of this Agreement to the
contrary, including this Section 1.6, shares of Common Stock issued and
outstanding immediately prior to the Effective Time (other than shares of Common
Stock cancelled in accordance with Section 1.6(c)) and held by a holder who has
not voted in favor of adoption of this Agreement or consented thereto in writing
and who has properly exercised appraisal rights of such shares of Common Stock
in accordance with Section 262 of the DGCL (such shares of Common Stock being
referred to collectively as the “Dissenting Shares” until such time as such
holder fails to perfect or otherwise loses such holder's appraisal rights under
the DGCL with respect to such shares of Common Stock) shall not be converted
into a right to receive a portion of the Merger Consideration, but instead shall
be entitled to only such rights as are granted by Section 262 of the DGCL;
provided, however, that if, after the Effective Time, such holder fails to
perfect, withdraws, or loses such holder's right to appraisal pursuant to
Section 262 of the DGCL or if a court of competent jurisdiction shall determine
that such holder is not entitled to the relief provided by Section 262 of the
DGCL, such shares of Common Stock shall be treated as if they had been converted
as of the Effective Time into the right to receive the portion of the Merger
Consideration, if any, to which such holder is entitled pursuant to
Section 1.6(b), without interest thereon. The Company shall provide Parent
prompt written notice of any demands received by the Company for appraisal of
shares of Common Stock, any withdrawal of any such demand and any other demand,
notice or instrument delivered to the Company prior to the Effective Time
pursuant to the DGCL that relates to such demand, and Parent shall have, at
Parent’s sole cost and expense, the opportunity and right to direct all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Parent, the Company shall not make any payment with respect
to, or settle or offer to settle, any such demands.
1.7    Employee Loans; Treatment of Unvested Restricted Stock.
(a)    To the extent that the purchase price for any shares of the Vested
Restricted Stock payable under the applicable Restricted Stock Award Agreement
was paid by a promissory note or other form of a loan or advance by the Company
or its predecessor and any amounts payable pursuant to such note, loan or
advance remain unpaid and outstanding as of the Closing, the amounts payable to
the respective Seller by Parent pursuant to Section 1.6(b) shall be reduced by
the applicable amounts so owed by such Seller in order to satisfy such
obligations in full (the aggregate of the unpaid amounts as of the Closing of
all Sellers pursuant to such notes, loans or advances, the “Seller Loans
Balance”).


3

--------------------------------------------------------------------------------





(b)    At the Effective Time, each share of Unvested Restricted Stock issued and
outstanding immediately prior to the Effective Time, if any, shall be canceled
and extinguished. Holders of Unvested Restricted Stock will be entitled to
receive an Unvested Restricted Stock Refund Payment to the extent required by
such holder’s Restricted Stock Award Agreement(s).
1.8    Merger Consideration. The aggregate consideration in respect of all
shares of Common Stock and Vested Restricted Stock shall be an amount equal to
(a) One Hundred and Eighty-Five Million Dollars ($185,000,000), plus (b) the
amount, if any, by which the Working Capital exceeds the Working Capital Target,
minus (c) the amount, if any, by which the Working Capital Target exceeds the
Working Capital, minus (d) Transaction Expenses, plus (e) the Seller Loans
Balance (such resulting amount pursuant to clauses (a)-(e), and as such amount
may be adjusted pursuant to the provisions of Section 1.10, the “Merger
Consideration”). The Merger Consideration shall be allocated among the Sellers
as specified in the Pre-Closing Statement delivered pursuant to Section 1.10.
The Parties acknowledge and agree that neither Parent, Merger Sub nor the
Surviving Company shall have any liability to any Person relating to, or
obligation to verify, the allocation of the Merger Consideration among the
Sellers as set forth in the Pre-Closing Statement (including with respect to the
determination of the Per Share Merger Consideration and the Per Share Portion),
and upon payment of the amounts set forth in this Section 1.8 in accordance with
the Pre-Closing Statement, Parent and Merger Sub will have satisfied all of
their respective obligations under this Agreement with respect thereto, subject
to any adjustments to the Merger Consideration pursuant to Section 1.10.
1.9    Closing Payments. At the Closing, Parent shall make or cause to be made,
by wire transfer of immediately available funds, the following payments (each
such payment, a “Closing Payment”):
(a)    payment to the account designated by American Stock Transfer & Trust
Company, LLC, appointed by Parent to act as its paying agent in the Merger (the
“Paying Agent”) of a cash amount equal to the aggregate amount of the Estimated
Closing Consideration payable to the Sellers accordance with Section 1.6(b) and
as set forth in the Pre-Closing Statement to be distributed by the Paying Agent
to the Sellers in accordance with this ARTICLE I; provided, that if any Seller
has not delivered to Parent a duly executed and completed Letter of Transmittal
and Surrendered Certificate(s) prior to the Closing Date, the amount allocated
with respect to such Seller will be paid to the Paying Agent on behalf of such
Seller (and distributed thereto upon delivery of such executed and completed
Letter of Transmittal and Surrendered Certificate(s)). The term “Estimated
Closing Consideration” means the Estimated Merger Consideration less (i) the
Holdback Amounts and less (ii) the Representative Expense Fund Amount.
(b)    payment to the Representative of a cash amount equal to Five Hundred
Thousand Dollars ($500,000) (such amount, the “Representative Expense Fund
Amount”) to a bank account designated in writing by the Representative; and


4

--------------------------------------------------------------------------------





(c)    payment on behalf of the Group Companies, to the payees thereof, of an
aggregate cash amount equal to the amount of all Closing Date Indebtedness of
the type identified in item (i) of the definition of “Indebtedness” and all
Transaction Expenses (other than the Unvested Restricted Stock Refund Payments,
which shall instead be paid by Parent to the account designated by the Company
for further distribution to the holders of Unvested Restricted Stock entitled
thereto in accordance with Section 1.7(b)).
Each of the Closing Payments shall be made in the amounts and as set forth in
the Pre-Closing Statement delivered pursuant to Section 1.10.
1.10    Adjustment of the Merger Consideration.
(a)    Pre-Closing Statement. No later than three (3) Business Days prior to the
Closing Date (or at such earlier time as may reasonably be practicable), the
Company shall deliver to Parent a statement (the “Pre-Closing Statement”)
including or setting forth the following:
(i)    a good faith estimate of the Closing Balance Sheet;
(ii)    a calculation of estimated Working Capital;
(iii)    the amounts of the Closing Date Indebtedness and the holders thereof;
(iv)    the amounts of the Transaction Expenses and the payees thereof,
including the Unvested Restricted Stock Refund Payments, including wiring
instructions with respect to each payee of Transaction Expenses;
(v)    the Company’s good faith estimate of the Merger Consideration as of the
Adjustment Time (the “Estimated Merger Consideration”); and
(vi)    the allocation of the Estimated Closing Consideration among Sellers.
The Pre-Closing Statement shall include reasonably detailed calculations with
respect to each component of the Estimated Merger Consideration. As applicable,
the Pre-Closing Statement shall be prepared in a manner consistent with the
definitions of the terms Working Capital, Transaction Expenses and the
Accounting Rules and practices referred to therein, including the definitions of
any defined terms used in such definitions and including as reflected on Exhibit
B).
(b)    Final Merger Consideration Adjustment. The Merger Consideration shall be
adjusted following the Closing based on the difference between the Final Closing
Date Merger Consideration (as determined in accordance with this Section 1.10)
and the Estimated Merger Consideration, if any, and payment shall be made in
respect of any such post-Closing adjustment as set forth in Section 1.10(e).
(c)    Closing Statement. No later than ninety (90) days after the Closing Date,
Parent shall cause to be prepared in good faith and delivered to the
Representative a statement (the “Closing Statement”), including an unaudited
consolidated balance sheet of the Company as of the Adjustment Time (the
“Closing Balance Sheet”) and setting forth Parent’s calculation of the Merger


5

--------------------------------------------------------------------------------





Consideration as of the Adjustment Time (“Closing Date Merger Consideration”).
The Closing Statement shall be prepared in a manner consistent with the
definitions of the terms Working Capital, Transaction Expenses and the
Accounting Rules and practices referred to therein (including as reflected on
Exhibit B). The Closing Statement shall entirely disregard (i) any and all
effects on the assets or liabilities of the Group Companies as a result of the
Transaction or of any financing or refinancing arrangements entered into at any
time by Parent or its Affiliates or any other transaction entered into by Parent
or its Affiliates in connection with the consummation of the Transaction and
(ii) any of the plans, transactions, or changes which Parent intends to initiate
or make or cause to be initiated or made after the Closing with respect to any
Group Company or their respective businesses or assets, or any facts or
circumstances that are unique or particular to Parent or its Affiliates or any
of their assets or liabilities. For the avoidance of doubt, unless the
Representative otherwise agrees in writing, Parent may not amend, adjust,
supplement or modify the Closing Statement or the amount of Closing Date Merger
Consideration following its delivery to the Representative. If Parent fails to
deliver the Closing Statement within such ninety (90)-day period, then in
addition to any other rights the Representative may have under this Agreement,
the Representative shall have the right to elect that the Estimated Merger
Consideration be deemed to be the amount of the Closing Date Merger
Consideration and be final and binding and used for purposes of calculating the
adjustment pursuant to Section 1.10(e). The Parties acknowledge that no
adjustments may be made to the Working Capital Target.
(d)    Disputes.
(i)    The Representative shall have thirty (30) days after receipt of the
Closing Statement to review the Closing Statement; provided that if Parent does
not promptly provide access or other information specified in Section 1.10(f)
(and in any event within five (5) Business Days of any request by the
Representative), then the Representative shall have thirty (30) days plus the
number of days between the date of the Representative’s request for such access
or information and the date Parent grants or provides such access or
information. If the Representative disagrees with Parent’s calculation of the
Closing Date Merger Consideration as set forth in the Closing Statement, the
Representative may, within such period, deliver a written notice to Parent (a
“Dispute Notice”) disagreeing with such calculation and, to the extent
reasonably able to so specify, setting forth the Representative’s basis for such
disagreement (the “Disputed Items”). If the Representative fails to deliver a
Dispute Notice during such period, the Representative shall have waived its
rights to contest the Closing Statement and the calculations of the Closing Date
Merger Consideration set forth therein shall be deemed to be final and binding
upon the Parties, and such amount shall be used as the Final Closing Date Merger
Consideration for purposes of calculating the adjustment pursuant to
Section 1.10(e).
(ii)    If a Dispute Notice is duly delivered pursuant to Section 1.10(d)(i),
the Representative and Parent shall, during the thirty (30) days following such
delivery, attempt to reach an agreement on all or a portion of the Disputed
Items. If Parent and the Representative reach an agreement on any Disputed Item
during such period, the resolution of such Disputed Items shall be in writing
and shall be final and binding upon the Parties. If, during such thirty (30)-day
period, the Representative and Parent are unable to reach an


6

--------------------------------------------------------------------------------





agreement on all of the Disputed Items, then all Disputed Items remaining in
dispute following such thirty (30)-day period shall be submitted by the
Representative and Parent to the Accounting Referee (the “Referred Disputed
Items”) as promptly as reasonably practicable for a determination resolving such
Referred Disputed Items (it being agreed and understood that the Accounting
Referee shall act as an arbitrator to determine the Referred Disputed Items
(and, as a result thereof, the Closing Date Merger Consideration) and shall do
so based solely on presentations and information provided by Parent and the
Representative, as further specified below, and not by independent review). In
conducting its review, the decision of the Accounting Referee shall be solely
based on (A) the definitions and other applicable provisions of this Agreement,
(B) a single presentation by each of the Representative and Parent limited to
the Referred Disputed Items (which presentations the Accounting Referee shall be
instructed to forward to Parent and the Representative, as applicable) and (C)
one (1) written response submitted to the Accounting Referee by each of the
Representative and Parent within ten (10) Business Days after receipt of each
such presentation (which responses the Accounting Referee shall be instructed to
forward to Parent and the Representative, as applicable), and not on independent
review. The scope of the disputes to be resolved by the Accounting Referee shall
be limited to resolving the Referred Disputed Items, and, in connection
therewith, fixing mathematical errors and determining whether the Referred
Disputed Items were determined in accordance with this Agreement (including the
definition of the terms Working Capital, Transaction Expenses and the Accounting
Rules) and the Accounting Referee is not to make any other determination. The
Accounting Referee shall deliver to the Representative and Parent, as promptly
as practicable (but in any case no later than thirty (30) days from the date of
engagement of the Accounting Referee), a report setting forth its calculations
of the Closing Date Merger Consideration based solely upon (x) the Accounting
Referee’s final determination of the Referred Disputed Items and (y) the items
which were finally determined pursuant to Sections 1.10(d)(i) and 1.10(d)(ii)
and not submitted to the Accounting Referee for resolution, which such Closing
Date Merger Consideration amount shall not be less than the applicable amount
thereof shown in Parent’s calculation delivered pursuant to Section 1.10(c) nor
more than the amount thereof shown in the Representative’s calculation delivered
pursuant to Section 1.10(d)(i). Such report shall be final and binding upon the
Parties, absent manifest error, and shall be used for purposes of calculating
the adjustment pursuant to Section 1.10(b). Notwithstanding anything herein to
the contrary, the dispute resolution mechanism contained in this Section 1.10(d)
shall be the exclusive mechanism for resolving disputes regarding the Merger
Consideration adjustment. Judgment may be entered upon the determination of the
Accounting Referee in any court having jurisdiction over the Party against which
such determination is to be enforced. The fees, costs and expenses of the
Accounting Referee shall be borne by the Parties in proportion to the relative
amount each Party’s determination has been modified, with any amount borne by
the Representative to be paid out of the Representative Expense Fund Amount. For
example, if the Representative challenges the calculation of the Closing Date
Merger Consideration by an amount of $100,000, but the Accounting Referee
determines that the Representative has a valid claim for only $60,000, the
Representative (on behalf of the Sellers) shall bear 40% of the fees and
expenses of the Accounting Referee and Parent shall bear the other 60% of such
fees and expenses of the Accounting Referee. The Representative


7

--------------------------------------------------------------------------------





and Parent shall, and Parent shall cause the Group Companies, and each of its
and their representatives to, reasonably cooperate and assist in any review by
the Accounting Referee of the Closing Statement and the calculations of the
Closing Date Merger Consideration.
(e)    Final Closing Date Merger Consideration. Following the time that the
Closing Date Merger Consideration is finally determined pursuant to this Section
1.10 (such finally determined amount, the “Final Closing Date Merger
Consideration”), payment shall be made as follows:
(i)    If the Final Closing Date Merger Consideration is greater than or equal
to the Estimated Merger Consideration (the amount of such excess, the “Increase
Amount”), then within five (5) Business Days after the Final Closing Date Merger
Consideration is finally determined pursuant to this Section 1.10, (A) Parent
shall pay by wire transfer of immediately available funds an amount equal to the
Increase Amount to the Paying Agent (for further distribution to the Sellers who
delivered to Parent a duly completed and executed Letter of Transmittal and
Surrendered Certificate(s) prior to such time), and (B) Parent shall disburse
the Adjustment Holdback Amount to the Paying Agent (for further distribution to
the Sellers who delivered to Parent a duly completed and executed Letter of
Transmittal and Surrendered Certificate(s) prior to such time).
(ii)    If the Final Closing Date Merger Consideration is less than the
Estimated Merger Consideration, then within five (5) Business Days after the
Final Closing Date Merger Consideration is finally determined pursuant to this
Section 1.10, (A) the Adjustment Holdback Amount shall be deemed automatically
reduced by the full amount of such deficiency (for purposes of clarity, the
absolute amount of such deficiency will be subtracted from the Adjustment
Holdback Amount thereby resulting in a reduction of the Adjustment Holdback
Amount) (it being understood that, notwithstanding anything to the contrary
contained herein, the Adjustment Holdback Amount shall be the sole source of
recovery for any payment required to be made to Parent pursuant to this Section
1.10(e)(ii)), and (B) Parent shall disburse in accordance with Section 1.11 to
the Paying Agent (for further distribution to the Sellers who delivered to
Parent a duly completed and executed Letter of Transmittal and Surrendered
Certificate(s) prior to such time) the balance of the Adjustment Holdback
Amount, if any, remaining after the reduction of the Adjustment Holdback Amount
pursuant to the preceding clause (A).
(iii)    Notwithstanding anything to the contrary in this Section 1.10(e), if,
at the time that Parent is required to make any payments to the Paying Agent (on
behalf of the Sellers) pursuant to this Section 1.10(e), any Seller has not
delivered Parent a duly completed and executed Letter of Transmittal and
Surrendered Certificate(s) prior to such time, then the amount allocated with
respect to such Seller will be paid to the Paying Agent on behalf of such Seller
(and distributed thereto upon delivery of such executed and completed Letter of
Transmittal and Surrendered Certificate(s)).
Upon payment of the amounts provided in this Section 1.10(e) in accordance
herewith, none of the Parties may make or assert any claim under this
Section 1.10.


8

--------------------------------------------------------------------------------





(f)    Cooperation. During the period of time from and after the Closing Date
through the final determination and payment of the Final Closing Date Merger
Consideration in accordance with this Section 1.10, Parent shall afford, and
shall cause the Group Companies to afford, to the Representative and any
accountants, counsel or financial or other advisers retained by the
Representative in connection with the review of the Closing Date Merger
Consideration, and afford to the Accounting Referee in connection with any
review by it in accordance with Section 1.10(d)(ii), direct access during normal
business hours upon reasonable advance notice to all the books, properties,
records, contracts, documents, information, personnel and representatives of the
Group Companies and their accountants (including the work papers of the
Surviving Company’s accountants) relevant to the review or preparation of the
Closing Statement and the calculation of the Closing Date Merger Consideration
and, if requested by the Representative, shall provide any such books, records,
contracts, documents and information electronically and in such formats as are
reasonably requested.
(g)    No Further Ownership Rights in Common Stock. The Estimated Closing
Consideration paid in accordance with the terms of this ARTICLE I, subject to
the indemnification provisions set forth in this Agreement, payment of the
amounts provided in Section 1.11, and the rights of Sellers with respect to the
Holdback Amounts, the Representative Expense Fund Amount and any Additional
Merger Consideration Payment, each as provided herein, shall be deemed to have
been paid in full satisfaction of all rights pertaining to the shares of Common
Stock formerly represented by the Stock Certificates. From and after the
Effective Time, there shall be no further registration of transfers of shares of
Common Stock on the stock transfer books of the Surviving Company.
(h)    Adjustments. Without limiting the other provisions of this Agreement, if
at any time during the period between the date of this Agreement and the
Effective Time, any change in the outstanding shares of Common Stock shall
occur, including by reason of any reclassification, recapitalization, stock
split (including reverse stock split), or combination, exchange or readjustment
of shares, or any stock dividend or distribution paid in stock, the applicable
Per Share Merger Consideration and any other amounts payable pursuant to this
Agreement shall be appropriately adjusted to reflect such change.
1.11    Other Payments. In order to facilitate the payment of any Other Seller
Payments pursuant to this Agreement, such funds shall be paid to an account
designated by the Paying Agent (on behalf of the Sellers) for distribution to
the Sellers entitled thereto on a pro rata basis (based on each Seller’s Pro
Rata Share), subject to such Sellers delivering to Parent a duly completed and
executed Letter of Transmittal and Surrendered Certificate(s) prior to such
time. The Parties acknowledge and agree that Parent and the Surviving Company
shall have no liability to any Person relating to, or obligation to verify, the
allocation of any Other Seller Payment among the Sellers as set forth in this
Section 1.11, and upon payment of any Other Seller Payment in accordance with
this Section 1.11 or as directed by the Representative, Parent will have
satisfied all of its obligations under this Agreement with respect thereto.


9

--------------------------------------------------------------------------------





1.12    Withholding. Parent, the Company and Paying Agent shall be entitled to
deduct and withhold from the amounts payable pursuant to this Agreement such
amounts as it reasonably determines it is required to deduct and withhold with
respect to the making of such payments under any provision of U.S. federal,
state, local or foreign tax Law and instead shall pay such amount to the
applicable Governmental Authority. Before making any such deduction or
withholding described in the previous sentence, except for (a) any withholding
required as a result of a failure to deliver the certificate as described in
Section 2.3(h), (b) any withholding on payments under any compensatory payments
made in connection with the transactions contemplated by this Agreement,
including the payments with respect to Vested Restricted Stock and the payment
of any Unvested Restricted Stock Refund Amount, Parent shall give the
Representative notice of the intention to make such deduction or withholding,
and such notice, which shall include the authority, basis and method of
calculation for the proposed deduction or withholding, at least three (3)
Business Days before such deduction or withholding is required, in order for the
Representative to obtain reduction of or relief from such deduction or
withholding. To the extent that amounts are properly so withheld by Parent, the
Company, or Paying Agent, and paid to the applicable Governmental Authority,
such amounts withheld shall be treated for all purposes of this Agreement as
having been paid to the recipient in respect of which such deduction and
withholding was made by Parent or other withholding agent.
1.13    Letters of Transmittal.
(a)    Promptly following the date hereof, the Company shall deliver to each
Seller a Letter of Transmittal in a form mutually agreed to by Parent and the
Company (a “Letter of Transmittal”). Promptly following the receipt by the
Paying Agent of the Estimated Closing Consideration, the Paying Agent shall
deliver to each Seller who delivered to Parent a duly completed and executed
Letter of Transmittal and Surrendered Certificates(s) at least two (2) Business
Days prior to the Closing Date the portion of the Estimated Closing
Consideration allocated to each such Seller in accordance with the Pre-Closing
Statement and to the bank account designated in such Seller’s Letter of
Transmittal. Following the Closing, but subject to Section 1.13(c), upon
delivery by a Seller that did not receive such portion of the Estimated Closing
Consideration promptly following the Closing pursuant to the immediately
preceding sentence to Parent of a duly completed and executed Letter of
Transmittal and Surrendered Certificate(s), the Paying Agent shall pay to such
Seller within five (5) Business Days after such delivery, (x) the amounts to
which such Seller is entitled to pursuant to the immediately preceding sentence
and (y) if the Final Closing Date Merger Consideration has been finally
determined as of such time, the amounts to which such Seller is entitled to
pursuant to Section 1.10(e), in each case, by wire transfer of immediately
available funds to the account designated by such Seller in such Seller’s Letter
of Transmittal. No interest or dividends will be paid or accrued on the
consideration payable to any Seller hereunder. At the Effective Time, all Common
Stock will cease to exist and each share of Common Stock outstanding immediately
prior to the Effective Time (including any Stock Certificate that prior to the
Effective Time represented such shares of Common Stock) shall be deemed from and
after the Effective Time, for all purposes, to evidence the right to receive the
applicable portion of the Merger Consideration as provided in Section 1.6(b) and
of the Other Seller Payments as provided in Section 1.11. If after the Effective
Time, any Stock Certificate is presented to the Paying Agent, it shall be
exchanged as provided in this Section 1.13(a).


10

--------------------------------------------------------------------------------





(b)    In the event that any stock certificate representing the shares of Common
Stock has been lost, stolen or destroyed, upon the making of a customary
affidavit of that fact by the Seller claiming such certificate to be lost,
stolen or destroyed, the Paying Agent or the Surviving Company, as applicable,
will pay, in exchange for the shares represented by such lost, stolen or
destroyed certificate, the consideration to which such Seller would otherwise be
entitled pursuant to Section 1.6(b) without any requirement to post any bond or
other security.
(c)    Promptly following the date that is one (1) year after the Closing Date,
Parent may instruct the Paying Agent to deliver to the Surviving Company all
cash delivered to the Paying Agent pursuant to this Agreement that is still in
its possession at such time, in which case the Paying Agent’s duties shall
terminate. Thereafter, each Seller may deliver a duly completed and executed
Letter of Transmittal and Surrendered Certificates(s) to the Surviving Company
and (subject to applicable abandoned property, escheat and similar Laws) receive
in consideration therefor, and the Surviving Company shall promptly pay, the
portion of the Merger Consideration deliverable to such Seller in respect of its
Surrendered Certificates(s) as determined in accordance with this ARTICLE I
without any interest thereon.
1.14    Merger Consideration Holdbacks. Parent shall retain, and not pay at
Closing, the Holdback Amounts for the purpose of securing any adjustment to the
Merger Consideration to be paid by the Sellers in accordance with Section
1.10(e) and any indemnification claims pursuant to Section 9.2(a)(iv). The
Holdback Amounts shall be paid to the Sellers in the amount and at such time(s)
as contemplated by Section 1.10(e) and Section 9.5(b), respectively.
1.15    Additional Merger Consideration.
(a)    EBITDA Statement. On or before February 1, 2020, Parent shall cause to be
calculated and delivered to the Representative a statement (an “EBITDA
Statement”), setting forth Parent’s calculation of the Net EBITDA for the period
beginning on January 1, 2019 and ending on December 31, 2019 (the “Measurement
Period”). During the thirty (30) days following the delivery of the EBITDA
Statement, Parent shall provide the Representative and its advisors access to
such accounting and other records of the Group Companies to the extent requested
and reasonably necessary to evaluate the accuracy of the EBITDA Statements. If,
within thirty (30) days following receipt of the EBITDA Statement, the
Representative does not deliver to Parent written notice of a dispute with
respect to the calculations set forth in such EBITDA Statement, then the Net
EBITDA set forth in the EBITDA Statement shall be deemed to be the Net EBITDA
for all purposes under this Agreement and Parent shall pay, or cause the Company
to pay, the applicable Additional Merger Consideration Payment no later than
March 15, 2020. In the event the Representative delivers written notice to
Parent within thirty (30) days of the delivery of the EBITDA Statement stating
that the Representative objects to Parent’s calculation thereof and specifying
the basis for such objection in reasonable detail and setting forth the proposed
modification to such EBITDA Statement, such dispute shall be resolved in the
same manner as any dispute regarding the Closing Statement in accordance with
the provisions of Section 1.10(d) (for the avoidance of doubt, the Accounting
Rules shall not apply to calculation of the Net EBITDA); provided, however, that
once the Net EBITDA is finally determined pursuant to the provisions of Section
1.10(d), the applicable Additional Merger Consideration Payment (as defined
below) shall


11

--------------------------------------------------------------------------------





be made no later than the later of (x) March 15, 2020 and (y) the date that is
ten (10) days following such date of final determination.
(b)    Additional Merger Consideration Payment. Subject to Section 1.15(a), in
the event the Net EBITDA for the Measurement Period exceeds the minimum EBITDA
threshold set forth below, Sellers shall be entitled to receive, and Parent
shall pay (or cause the Surviving Company to pay) to the Representative (for
distribution to Sellers in accordance with Section 1.11), the applicable
additional Merger Consideration payment set forth in the table below (the
“Additional Merger Consideration Payment”) in accordance with this Agreement.
For the avoidance of doubt, unless otherwise required by applicable Law, any
Additional Merger Consideration Payments made to Sellers will be treated as
additional Merger Consideration.
EBITDA Threshold
Additional Merger Consideration Payment
Less than $13,999,999.99
$0
$14,000,000 - $14,999,999.99
(i) $5,000,000 plus (ii) (A) 2 multiplied by (B) the amount by which the Net
EBITDA for the Measurement Period exceeds $14,000,000
$15,000,000 - $15,999,999.99
(i) $7,000,000 plus (ii) (A) 1.5 multiplied by (B) the amount by which the Net
EBITDA for the Measurement Period exceeds $15,000,000
$16,000,000 - $16,999,999.99
(i) $8,500,000 plus (ii) (A) 1.5 multiplied by (B) the amount by which the Net
EBITDA for the Measurement Period exceeds $16,000,000
$17,000,000 or greater
$10,000,000

Notwithstanding any other provision hereof, in no event shall the Additional
Merger Consideration Payment exceed Ten Million Dollars ($10,000,000).
(c)    Operation of the Group Companies during the Measurement Period.
(i)    From and after the Closing until the end of the Measurement Period,
Parent covenants and agrees (i) to maintain the Group Companies as a separate
and standalone business unit, (ii) to cause the Group Companies to maintain
books and records that are separate from those of Parent and its other
Affiliates as necessary for Parent to calculate the Net EBITDA for the
Measurement Period and any Additional Merger Consideration Payment, (iii) to
provide reasonable access to the Representative, upon advance written request,
to such books and records referenced in clause (ii) above, and (iv) to
reasonably cooperate with the Representative to estimate expenses to be
allocated to the Group Companies for purposes of determining the Net EBITDA for
the Measurement Period.
(ii)    From and after the Closing until the end of the Measurement Period,
Parent shall act in good faith to give effect to the intent and purposes of
Parent’s agreements and obligations under this Section 1.15 and, in furtherance
thereof shall or shall not take, as applicable, the actions set forth below,
provided, for the avoidance of doubt, that any action taken by Parent that would
not adversely affect in any material respect the amount or timing of the
Additional Merger Consideration Payment shall not constitute an act in bad
faith:


12

--------------------------------------------------------------------------------





(A)    Parent shall not, and shall cause its Affiliates (including the Group
Companies) not to, take or omit to take any action for the purpose of, or the
primary effect of which is, undermining the Group Companies’ ability to achieve
the EBITDA Thresholds or avoiding, reducing or delaying any Additional Merger
Consideration Payment;
(B)    Parent shall not, and shall cause its Affiliates (including the Group
Companies) not to, divert the sale of any Group Company products and services in
favor of a sale of products and services offered by or through Parent or its
other Affiliates if the primary purpose of such diverted sale is to reduce the
Net EBITDA; provided, for the avoidance of the doubt, that nothing in this
Section 1.15(c)(ii)(B), shall limit the ability of Parent or its Affiliates,
subject to clause (A) above, to operate in the Ordinary Course of Business
consistent with past practices with respect to the sale of products or services
sold by Parent on or prior to the date hereof, including submission of more than
one offer or bid (such as for a legacy Parent product or service and for a Group
Company product or service) for a proposed sale;
(C)    Parent shall not, and shall cause its Affiliates (including the Group
Companies) not to, transfer or assign the assets of the Group Companies as of
the Closing Date to Parent or any Affiliate of Parent (other than the Company or
its Subsidiaries) or any third party unless, in the case of such transfer to
Parent or any Affiliate of Parent, (x) such assets and any revenue derived
therefrom shall continue to be included in full in the Net EBITDA for all
purposes hereunder (“Transferred Company Assets”) and (y) Parent maintains
separate books and records necessary for Parent to include such Transferred
Company Assets in Net EBITDA;
(D)    Parent shall adopt, in meaningful consultation with the Company’s
management, an operating budget for the Group Companies for the 2019 calendar
year, including with respect to the compensation of employees of the Group
Companies (the “Company Budget”); and
(E)    To the extent the approval or consent of Parent or any Affiliate is
required or otherwise sought by the Company’s management (whether under Parent’s
or any Affiliate’s policies or otherwise) for any proposed transaction,
opportunity or other action of any Group Company in accordance with the Company
Budget, Parent shall, and shall cause any such Affiliate to, exercise such
approval or consent in good faith and in a manner that (x) Parent reasonably
believes to be in the best interests of the Group Companies consistent with the
principles and assumptions utilized in the creation of the Company Budget and
(y) is consistent with Parent’s approvals and consents in respect of its other
business units and Affiliates.


13

--------------------------------------------------------------------------------





(d)    Additional Considerations.
(i)    For the avoidance of doubt, Parent shall have no obligation to fund any
monies for the Group Companies during the Measurement Period (provided, however,
that Parent shall not, and shall cause its Affiliates not to, deplete the Group
Companies’ working capital to below levels that are adequate for them to operate
in the Ordinary Course of Business) or to operate the Group Companies in order
to achieve any, or maximize the amount of, the Additional Merger Consideration
Payment, and nothing contained in this Section 1.15, except as expressly
provided in Section 1.15(c), is intended to control or otherwise restrict in any
way management or the board of directors (or other equivalent governing body) of
Parent or its Affiliates or any Group Company from operating the Group Companies
and making all business and customer decisions (including regarding efforts or
resources to secure or maintain business, the hiring or termination of employees
and the incurrence of expenses) and requiring compliance with Parent’s and its
Affiliates’ internal controls, corporate governance policies and procedures,
legal and regulatory compliance standards and other similar matters, in each
case in the manner which Parent’s or its Affiliate’s management or board of
directors (or other equivalent governing body) deem appropriate in their good
faith judgment; provided, however, that such operating decisions or compliance
requirements are consistently applied, as applicable, to Parent and its
Affiliates. For the avoidance of doubt, nothing contained in this Section
1.15(d) is intended to in any way limit, abridge, restrict, amend or modify any
of the express provisions of Section 1.15(c).
(ii)    The Parties acknowledge that Parent is a publicly traded corporation,
which provides a wide range of services and other business activities through
itself and its direct and indirect Subsidiaries, and Parent’s and its
Affiliates’ boards of directors, officers and managers owe their fiduciary
duties to their respective stockholders, members or other equityholders and
nothing herein shall operate to limit, modify or abrogate such fiduciary duties.
For the avoidance of doubt, none of Parent, any Group Company or any of their
respective Affiliates: (A) will owe the Sellers any fiduciary or similar duty in
respect of this Section 1.15, (B) are making any representations or warranties
to the Sellers with respect to the operations of the Surviving Company or other
Group Companies after the Closing or with respect to any estimates or
projections relating to Net EBITDA, or (C) will be restricted or otherwise
limited from taking any action (or refraining from taking any action) with
respect to the business activities of Parent or its Affiliates (other than as
expressly set forth in Section 1.15(c)).
1.16    Issuances or Transfers of Common Stock. Except as provided in this
Section 1.16, as of the date of this Agreement, the stock transfer books of the
Company shall be closed and there shall be no further registration of issuances
or other transfers that occur after the date of this Agreement on the stock
record books of the Company of the shares of Preferred Stock or Common Stock. On
or before the fifth (5th) Business Day prior to the Closing, only the following
transfers of shares of Common Stock shall be permitted:
(a)    transfers permitted under the Company Stockholder Agreement or any other
agreement between the Company and a Seller, a copy of which has been made
available to Parent;


14

--------------------------------------------------------------------------------





(b)    transfers for estate planning or Tax purposes; and
(c)    otherwise permitted transfers among Sellers.
1.17    No Liability. Notwithstanding anything to the contrary in this ARTICLE
I, none of the Company, Parent, the Representative or the Surviving Company
shall be liable to any Person for any amount properly paid in good faith to a
public official pursuant to any withholding, abandoned property, escheat or
similar law.
ARTICLE II
CLOSING
2.1    Closing. Subject to the terms and conditions of this Agreement, the
consummation of the Merger and the other Transactions (the “Closing”) shall take
place at 9:00 a.m., Central Time, at the offices of Munck Wilson Mandala, LLP,
12770 Coit Road, Suite 600, Dallas, Texas 75251, on a date to be mutually agreed
by Parent and the Representative, which shall be no later than the third (3rd)
Business Day after the satisfaction or waiver (by the applicable Party in
writing) of the conditions set forth in ARTICLE VI (not including conditions
which are to be satisfied by actions taken at the Closing but subject to the
satisfaction or waiver (by the applicable Party hereto in writing) of those
conditions at the Closing) (the date on which the Closing actually occurs, the
“Closing Date”). The Parties shall use their reasonable best efforts to complete
the Closing through electronic means of communication to avoid the necessity of
a physical Closing.
2.2    Effective Time. Subject to the provisions of this Agreement, on the
Closing Date, the Parties shall cause to be filed a certificate of merger,
executed in accordance with, and in such form as is required by, the relevant
provisions of the DGCL with respect to the Merger (the “Certificate of Merger”)
with the Secretary of State of the state of Delaware. The Merger shall become
effective upon the filing of the Certificate of Merger or at such later time as
is agreed to by the Parties and specified in the Certificate of Merger (the time
the Merger becomes effective being hereinafter referred to as the “Effective
Time”).
2.3    Deliveries by the Company and the Representative at Closing. At or prior
to the Closing, the Company and/or the Representative, as applicable, shall
deliver, or cause to be delivered, to Parent the following:
(a)    the Certificate of Merger, duly executed by the Company;
(b)    at least three (3) Business Days prior to the Closing Date (or at such
earlier time as may reasonably be practicable), the Pre-Closing Statement;
(c)    at least three (3) Business Days prior to the Closing Date (or at such
earlier time as may reasonably be practicable), a payoff letter in a
commercially reasonable form from each holder of the Closing Date Indebtedness
to be repaid at Closing in accordance with Section 1.9(c), in form and substance
reasonably acceptable to Parent;
(d)    a certificate required to be delivered pursuant to Section 6.2(e);


15

--------------------------------------------------------------------------------





(e)    a legal existence or good standing certificate for the Company from the
Secretary of State of the State of Delaware, as of a date within five (5)
Business Days immediately preceding the Closing Date;
(f)    evidence of resignation or removal, effective as of the Closing, of all
directors, managers and officers of any Group Company;
(g)    evidence of the termination of the Management Services Agreement, except
with respect to limitation of liability and indemnification for third-party
claims; and
(h)    a certificate conforming to the requirements of Treasury Regulation
Section 1.1445-2(c)(3) to the effect that the Company is not, and has not been
during the relevant period specified in Section 897(c)(1)(A)(ii) of the Code, a
“United States real property holding corporation” within the meaning of Section
897(c) of the Code together with the appropriate notice to the Internal Revenue
Service pursuant to Treasury Regulation Section 1.897-2(h).
2.4    Deliveries by Parent and Merger Sub at Closing. At or prior to the
Closing, Parent and/or Merger Sub, as applicable, shall deliver, or cause to be
delivered, the following:
(a)    on the Closing Date, payment of the Closing Payments to the
Representative, the Paying Agent, the Company and all other payees, in each case
as set forth in Section 1.9 and on the Pre-Closing Statement;
(b)    an agreement with the Paying Agent (in a form reasonably satisfactory to
each of Parent and the Representative, the “Paying Agent Agreement”), duly
executed by Parent and the Paying Agent;
(c)    to the Representative, a certificate required to be delivered pursuant to
Section 6.3(d); and
(d)    a legal existence or good standing certificate for each of Parent and
Merger Sub from the Secretary of State of the State of Delaware, as of a date
within five (5) Business Days immediately preceding the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth on the disclosure schedule delivered by the Company to
Parent and Merger Sub on the date hereof (the “Company Disclosure Schedule”),
which are subject to the limitations and qualifications set forth in Section
11.2(d), the Company hereby represents and warrants to Parent and Merger Sub as
of the date hereof as follows:
3.1    Organization and Power. Each of the Group Companies is a corporation or
other legal entity duly formed, validly existing and in good standing under the
Laws of its respective jurisdiction of formation. Each of the Group Companies is
duly licensed or qualified to do business in each jurisdiction in which the
nature of its business or the character or location of any properties


16

--------------------------------------------------------------------------------





or assets owned or leased by it makes such licensing or qualification necessary,
except for those jurisdictions where the failure to be so licensed or qualified
would not have a Company Material Adverse Effect. The Company has the requisite
power and authority to execute and deliver this Agreement and each other
Transaction Agreement to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the Transactions. Each of the Group
Companies has the power and authority to own or lease all of its properties and
assets and to carry on its business as it is now being conducted in all material
respects.
3.2    Authorization of Agreement. The execution and delivery of the Transaction
Agreements to which the Company is a party, the performance by the Company of
its obligations thereunder and the consummation of the Transactions have been
duly authorized by the requisite corporate action on the part of the Company.
This Agreement has been, and the other Transaction Agreements to which the
Company is a party will be, duly and validly executed and delivered by the
Company and (assuming the due authorization, execution, and delivery hereof and
thereof by other parties thereto), constitutes or, with respect to such other
Transaction Agreements upon execution and delivery will each constitute, the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with its terms, subject to applicable Equitable Principles.
3.3    Conflicts; Consents of Third Parties.
(a)    Except as listed on Section 3.3(a) of the Company Disclosure Schedule,
and assuming all Governmental Approvals set forth on Section 3.3(b) of the
Company Disclosure Schedule have been obtained and are effective and all
applicable waiting periods have expired or been terminated and all filings and
notifications described in Section 3.3(b) of the Company Disclosure Schedule
have been made, none of the execution, delivery and performance by the Company
of this Agreement or the other Transaction Agreements to which it is a party or
the consummation of the Transactions by the Company will conflict with, violate
or constitute a default (with or without notice or lapse of time, or both)
under, give rise to a right of termination, acceleration, modification or
cancellation under, or otherwise require the consent or waiver of, notice or
declaration to, or filing with any Person, including any Governmental Authority,
pursuant to, any provision of (i) the Organizational Documents of any Group
Company; (ii) any Material Contract, Material Government Contract or Permit to
which any Group Company is a party to or bound by, or by which any Group
Company’s properties or assets are bound; or (iii) any Law applicable to any
Group Company, except, in the case of clauses (ii) and (iii), where such
conflict, violation or default, consent, waiver, notice, declaration or filing
would not have, individually or in the aggregate, a Company Material Adverse
Effect.
(b)    Except as set forth on Section 3.3(b) of the Company Disclosure Schedule,
no consent, waiver, approval, waiting period expiration or termination, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Governmental Authority (a “Governmental Approval”) is required on the part
of any Group Company in connection with the execution and delivery by the
Company of the Transaction Agreements to which it is a party or the consummation
of the Transactions by the Company, except those Governmental Approvals, which,
if not obtained, would not have, individually or in the aggregate, a Company
Material Adverse Effect.


17

--------------------------------------------------------------------------------





3.4    Capitalization; Operating Subsidiaries.
(a)    The authorized capital stock of the Company consists of 500,000 shares,
consisting of (a) 350,000 shares of Common Stock, and (b) 150,000 shares of
Preferred Stock. As of the date hereof, there are zero (0) shares of Preferred
Stock issued and outstanding, and approximately 175,390.518 shares of Common
Stock issued and outstanding. Section 3.4(a)(i) of the Company Disclosure
Schedule sets forth the number and classes of issued and outstanding shares of
Common Stock as of the date of this Agreement, the names of the holders thereof
and the number of shares of Common Stock held by each such holder. Each of the
shares of Common Stock has been duly and validly authorized and issued. Except
as set forth on Section 3.4(a)(ii) of the Company Disclosure Schedule, there are
no outstanding (i) equity interests or voting securities of the Company, (ii)
securities convertible or exchangeable into or exchangeable or exercisable for
any shares of Common Stock or other equity interests or voting securities of the
Company, (iii) options, warrants or rights (including purchase rights,
subscription rights, preemptive rights, conversion rights, exchange rights,
calls, puts or rights of first refusal) or other Contracts that require the
Company to issue, sell or otherwise cause to become outstanding or to acquire,
subscribe for, purchase, repurchase or redeem shares of Common Stock or other
equity interests of the Company or (iv) stock appreciation, phantom stock,
profit participation or similar rights with respect to the Company. The shares
of Common Stock set forth on Section 3.4(a)(i) of the Company Disclosure
Schedule constitute all of the outstanding equity securities or securities
convertible into or exchangeable for equity securities of the Company.
(b)    Section 3.4(b) of the Company Disclosure Schedule sets forth a true and
correct list of all direct and indirect Subsidiaries of the Company (the
“Operating Subsidiaries”), listing for each such Operating Subsidiary (i) its
name, (ii) its jurisdiction of organization, and (iii) the number and type of
its issued and outstanding equity interests. The Company has no Subsidiaries
other than the Operating Subsidiaries. Except for the Operating Subsidiaries or
as set forth on Section 3.4(b) of the Company Disclosure Schedule, no Group
Company owns, or holds the right to acquire, any stock, partnership interest,
joint venture interest or other equity ownership interest in any other Person.
All of the issued and outstanding equity interests of each of the Operating
Subsidiaries have been duly and validly authorized and issued and are owned
(either directly or indirectly) by the Company or one of the Operating
Subsidiaries, free and clear of any Liens (other than Permitted Liens and
limitations imposed by their Organizational Documents or any applicable
securities Laws). Except as otherwise set forth in Section 3.4(b) of the Company
Disclosure Schedule, there are no outstanding (w) equity interests or voting
securities of any Operating Subsidiary, (x) securities convertible or
exchangeable into equity interests of any Operating Subsidiary, (y) options,
warrants or rights (including purchase rights, subscription rights, preemptive
rights, conversion rights, exchange rights, calls, puts or rights of first
refusal) or other Contracts that require any Operating Subsidiary to issue, sell
or otherwise cause to become outstanding or to acquire, subscribe for, purchase,
repurchase or redeem any equity interests of such Operating Subsidiary or (z)
stock appreciation, phantom stock, profit participation or similar rights with
respect to any Operating Subsidiary.


18

--------------------------------------------------------------------------------





(c)    Except for this Agreement and as set forth on Section 3.4(c) of the
Company Disclosure Schedule, the Company is not a party to any agreement
restricting the transfer of, relating to the voting of, requiring registration
of, or granting any preemptive rights, anti-dilution rights, rights of first
refusal or any similar rights with respect to any securities of the Company.
3.5    Financial Statements.
(a)    Attached to Section 3.5 of the Company Disclosure Schedule are complete
and correct copies of the following financial statements (collectively, the
“Company Financial Statements”):
(i)    the audited consolidated balance sheets of the Company as of December 31,
2016 and December 31, 2017, and the related consolidated statements of
operations, consolidated statements of changes in stockholders’ equity and
consolidated statements of cash flows of the Company for the fiscal years then
ended; and
(ii)    an unaudited consolidated balance sheet of the Company as of September
30, 2018, and the related unaudited statements of operations and cash flows of
the Company for the nine (9)-month period then ended.
September 30, 2018 shall be referred to herein as the “Balance Sheet Date”, the
balance sheet of the Company as of such date shall be referred to herein as the
“Balance Sheet”.
(b)    The Company Financial Statements have been prepared from the books and
records of the Company in accordance with GAAP and present fairly, in all
material respects, the consolidated financial condition and results of
operations of the Company as of the dates and for the periods indicated therein
except, in each case, as disclosed therein or as set forth on Section 3.5(b) of
the Company Disclosure Schedule, and, in the case of the unaudited Company
Financial Statements, (i) that such Company Financial Statements may be subject
to normal year-end adjustments and (ii) for the absence of notes thereto
throughout the periods covered thereby. Since January 1, 2016, the Group
Companies have maintained a system of internal accounting controls that are
designed to provide reasonable assurance that the Group Companies’ material
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP. The books of account of the Group Companies
have been kept accurately in all material respects in the Ordinary Course of
Business, the transactions entered therein represent bona fide transactions and
the revenues, expenses, assets and liabilities of the Group Companies have been
properly recorded therein in all material respects.
3.6    Undisclosed Liabilities; Indebtedness.
(a)    Except as set forth on Section 3.6(a) of the Company Disclosure Schedule,
neither the Company nor any of the Operating Subsidiaries have any liabilities
that would have been required to be reflected on the Balance Sheet or in the
notes thereto in accordance with GAAP and were not so reflected, other than (i)
as disclosed in, set forth on, or reflected or reserved against in the Company
Financial Statements, (ii) those incurred in the Ordinary Course of Business
since the Balance Sheet Date, (iii) those included in the calculation of the
Closing Payments, (iv) those


19

--------------------------------------------------------------------------------





that are repaid, terminated, forgiven, settled, cancelled or otherwise
extinguished at Closing pursuant to the terms of this Agreement, (v) those
incurred in connection with the Transactions or (vi) those that would not have,
individually or in the aggregate, a Company Material Adverse Effect.
(b)    Section 3.6(b) of the Company Disclosure Schedule sets forth a true and
complete list as of the date of this Agreement of all Indebtedness of the Group
Companies.
3.7    Absence of Certain Developments. Except as set forth on Section 3.7 of
the Company Disclosure Schedule, between the Balance Sheet Date and the date
hereof, (a) the business of the Group Companies has been conducted in all
material respects in the Ordinary Course of Business, (b) there has not been any
Company Material Adverse Effect, and (c) no Group Company has:
(i)    amended or modified any Group Company Organizational Documents;
(ii)    issued or sold any capital stock or options, warrants, convertible or
exchangeable securities, subscriptions, rights, stock appreciation rights, calls
or commitments of any kind with respect to its capital stock;
(iii)    adopted a plan of liquidation, dissolution, merger, consolidation or
other reorganization;
(iv)    made any material change in its accounting methods, principles or
practices, other than in a manner consistent with GAAP or made any material
change in its tax accounting methods, principles or practices;
(v)    materially increased the compensation or benefits payable or to become
payable by the Group Companies to any officer, director, manager, stockholder,
member, employee, consultant or agent, except for ordinary and customary bonuses
and salary increases for employees in accordance with past practice and/or
contractual requirements;
(vi)    made any material loan or advance to any of its officers, directors,
employees or consultants (other than in the Ordinary Course of Business) or made
any other material loan or advance;
(vii)    incurred any new Indebtedness in excess of $500,000 in the aggregate
(with respect to the Group Companies, taken as a whole) other than in the
Ordinary Course of Business;
(viii)    mortgaged or pledged any of its material assets or properties, or
subjected them to any material encumbrance other than in the Ordinary Course of
Business;
(ix)    sold, transferred, or otherwise disposed of any part of the assets,
properties, capital stock or business of the Group Companies in excess of
$200,000 in the aggregate, other than in the Ordinary Course of Business and
except for any tangible asset which is obsolete;


20

--------------------------------------------------------------------------------





(x)    made any acquisition of any material assets, properties, capital stock or
business of any other Person, capital expenditures, or commitments for the same,
other than in the Ordinary Course of Business and the total purchase price of
which does not exceed $500,000 in the aggregate;
(xi)    cancelled, or agreed to cancel, any material Indebtedness or other
material obligation owing to the Group Companies other than in the Ordinary
Course of Business;
(xii)    waived, or agreed to waive, any material rights or claims of the Group
Companies other than in the Ordinary Course of Business;
(xiii)    declared or made any distribution of property (other than cash) to
Sellers with respect to their capital stock, or purchased or redeemed any shares
of their capital stock other than in the Ordinary Course of Business;
(xiv)    entered into, extended, renewed or terminated any Material Contract,
Material Government Contract or Real Property Lease other than in the Ordinary
Course of Business;
(xv)    suffered any damage, destruction, or casualty loss (whether or not
covered by insurance) in excess of $200,000;
(xvi)    entered into any material amendment of any Material Contract other than
in the Ordinary Course of Business;
(xvii)    (A) received a written notice or threat (that was not subsequently
withdrawn) of termination or nonrenewal by the other party, with respect to any
Material Contract, or (B) failed to renew a Material Contract other than in the
Ordinary Course of Business;
(xviii)    made any material change in any of its business policies, including
advertising, distributing, marketing, pricing, purchasing, personnel, sales,
returns, budget, product acquisition, or sale policies other than in the
Ordinary Course of Business;
(xix)    made any illegal payment or rebates; or
(xx)    committed to do any of the foregoing.
3.8    Legal Proceedings. Except as set forth on Section 3.8 of the Company
Disclosure Schedule, as of the date hereof, there are no pending or, to the
Knowledge of the Company, threatened, material Legal Proceedings against any
Group Company. As of the date hereof, there is no pending material Order imposed
upon any of the Group Companies. None of the Group Companies has any suit,
litigation, arbitration, claim, charge, grievance, action or proceeding pending
against any Governmental Authority or other Person.


21

--------------------------------------------------------------------------------





3.9    Compliance with Laws; Permits.
(a)    Except as set forth on Section 3.9(a) of the Company Disclosure Schedule,
each Group Company is in compliance with all Laws applicable to their respective
businesses or operations, except for such instances of noncompliance that would
not, individually or in the aggregate, result in a material liability to the
Group Companies, taken as a whole. Between the Balance Sheet Date and the date
hereof, no Group Company has received any written notice of, or been formally
charged by a Governmental Authority with, the violation of any Laws.
(b)    Except as set forth on Section 3.9(b) of the Company Disclosure Schedule,
the Group Companies have obtained all Permits that are required for the
operation of their respective businesses as presently conducted, other than any
such Permits that, if not held by the Group Companies, would, individually or in
the aggregate, result in a material liability to the Group Companies.
(c)    Without limiting the generality of the foregoing, the Group Companies are
in compliance in all material respects and have, during all periods for which
any applicable statute of limitations has not expired, complied in all material
respects with, the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and any other applicable non-U.S. anti-corruption laws
and regulations; applicable Laws related to the imposition of economic sanctions
or embargoes by the U.S. Government, including all regulations, laws and
policies administered by the U.S. Department of Treasury, Office of Foreign
Assets Control; and applicable U.S. export controls, including the Export
Administration Regulations administered by the U.S. Department of Commerce,
Bureau of Industry and Security.
(d)    None of the representations and warranties contained in this Section 3.9
shall be deemed to relate to tax matters (which are governed by Section 3.10),
environmental matters (which are governed by Section 3.12), government contract
matters (which are governed by Section 3.14), employee benefits matters (which
are governed by Section 3.17) or employment matters (which are governed by
Section 3.18).
3.10    Taxes. Except as set forth on Section 3.10 of the Company Disclosure
Schedule:
(a)    The Group Companies have prepared and timely filed, or caused to be
prepared and timely filed, with the appropriate Governmental Authorities, all
Tax Returns required to be filed with respect to any or all of the Group
Companies, taking into account any extensions of time to file. None of the Group
Companies is currently the beneficiary of any extension of time within which to
file any Tax Return. Such Tax Returns are (or, if to be filed, will be) true,
complete and correct in all material respects.
(b)    The Group Companies have timely paid, or caused to be timely paid, all
material Taxes (whether or not shown as due and payable on such Tax Returns)
with respect to the Group Companies. The Group Companies have complied with all
applicable Tax Laws and other Laws administered by any Governmental Authority
responsible for Taxes, including employment Taxes and with respect to currency
transactions and foreign bank account reporting relating to the payment and
withholding of Taxes and withheld and timely paid to the appropriate
Governmental


22

--------------------------------------------------------------------------------





Authority responsible for Taxes all Taxes required to have been withheld and
paid by it in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or third party, and the Group
Companies have properly received and maintained any and all material
certificates, forms and other documents required by applicable Tax Law for any
exemption from withholding or remitting any such Taxes.
(c)    No deficiencies for any Taxes have been proposed, asserted or assessed in
writing against any Group Company that are still pending.
(d)    None of the Group Companies has waived (and is not subject to a waiver
of) any statute of limitations in respect of assessment of any Taxes nor has it
agreed to (and is not subject to) any extension of time with respect to a Tax
assessment or deficiency (other than by virtue of extensions of time to file Tax
Returns obtained in the Ordinary Course of Business). There is no power of
attorney in respect of Taxes granted by any of the Group Companies that is
currently in force.
(e)    To the Knowledge of the Company, no Tax Return filed by the Group
Companies is under current examination by any Governmental Authority. There is
no audit, examination, matter in controversy, proposed adjustment, refund
litigation, claim, or other action currently pending, or to the Knowledge of any
of the Group Companies, proposed or threatened in writing against, or with
respect to, any of the Group Companies in respect of any Taxes. No written claim
for unpaid Taxes has been proposed or asserted by a Governmental Authority
against or with respect to any of the Group Companies. All Tax deficiencies
asserted, or assessments made, by any Governmental Authority against a Group
Company as a result of any examinations by such Governmental Authority
responsible for Taxes have been fully paid.
(f)    No claim has ever been made in writing by any Governmental Authority
responsible for Taxes in a jurisdiction where the Group Companies do not file
Tax Returns that any of them is or may be subject to taxation by that
jurisdiction or must file Tax Returns in such jurisdiction.
(g)    There are no Liens with respect to Taxes upon any of the assets or
properties of the Group Companies, except for Permitted Liens.
(h)    No Group Company is nor has it been, a party to, or a promoter of, a
“listed transaction” within the meaning of Treasury Regulations Section
1.6011-4(b).
(i)    The Group Companies have provided to Parent true, correct and complete
copies of all federal, state, local and foreign income, franchise, and similar
Tax Returns filed by or with respect to each Group Company, and all examination
reports and all statements of deficiencies assessed against, or agreed to by,
any of the Group Companies, in each case for taxable periods beginning after
December 31, 2014.
(j)    The unpaid Taxes not yet due and payable owed by or with respect to, as
the case may be, each Group Company: (i) did not, as of the Balance Sheet Date,
exceed the reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences


23

--------------------------------------------------------------------------------





between book and Tax income), and (ii) do not exceed that reserve as adjusted
for the passage of time through the Closing Date in accordance with the past
custom and practice of any Group Company in filing its Tax Returns. Since the
Balance Sheet Date, no Group Company has incurred any liability for Taxes
outside the Ordinary Course of Business and all Taxes not yet due and payable
for a Pre-Closing Tax Period have been accrued and adequately disclosed and
fully provided for in accordance with GAAP on the Financial Statements provided
to Parent.
(k)    No Group Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) beginning after the Closing Date as a result of (i) any change
in method of accounting for a Pre-Closing Tax Period; (ii) any closing agreement
described in Section 7121 of the Code (or similar provision of state, local or
foreign Law); (iii) any installment sale or open sale transaction disposition
made in a Pre-Closing Tax Period; (iv) any prepaid amount received in a
Pre-Closing Tax Period; (v) any election by the Company under Section 108(i) of
the Code; (vi) any intercompany transaction or excess loss account described in
Treasury regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or non-U.S. income Tax Law); or (vii) any
other action taken outside of the Ordinary Course of Business for the purpose of
deferring a Tax from a Pre-Closing Tax Period to a period following the Closing
Date.
(l)    Each Group Company has the U.S. federal income tax classification set
forth on Section 3.10(l) of the Company Disclosure Schedule.
(m)    The Group Companies have no liability for Taxes of any Person (other than
the Group Companies) (i) under Treasury Regulations Section 1.1502-6 (or any
corresponding or similar provision of state, local, or foreign Law), or (ii) as
transferee or successor.
(n)    None of the Group Companies is a party to, or bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement.
(o)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have ever been requested, entered into or issued by any
Governmental Authority responsible for Taxes with respect to any of the Group
Companies.
(p)    No Group Company is a United States real property holding corporation (as
defined in Section 897(c)(2) of the Code) during the applicable period specified
in Section 897(c)(1)(a) of the Code.
(q)    None of the Group Companies has been a “distributing corporation” or a
“controlled corporation” in connection with a distribution intended to be
governed by Section 355 of the Code within the five-year period ending on the
date of this Agreement.


24

--------------------------------------------------------------------------------





(r)    Other than as set forth on Section 3.10(r) of the Company Disclosure
Schedule, no Group Company is subject to Tax, is engaged in business or has a
permanent establishment in, any other country other than the country in which it
was formed. None of the Group Companies has entered into a gain recognition
agreement pursuant to Treasury Regulations Section 1.367(a)-8. None of the Group
Companies has transferred an intangible, the transfer of which would be subject
to the rules of Section 367(d) of the Code.
(s)    No entity classification election has been filed at any time with respect
to any of the Group Companies that was formed in a jurisdiction within the
United States.
(t)    Other than as set forth on Section 3.10(t) of the Company Disclosure
Schedule, for the period commencing on the first day of any Straddle Period and
ending at the close of business on the Closing Date, no non-U.S. Group Company
has any item of income which would constitute subpart F income within the
meaning of Section 952 of the Code.
(u)    The Group Companies have complied with all material transfer pricing
rules.
(v)    The representations set forth in this Section 3.10 and Section 3.17 are
the only representations in this Agreement with respect to Taxes of the Group
Companies and, except with respect to Section 3.10(k), shall only apply to
taxable periods ending on or prior to the Closing Date and portions of Straddle
Periods up to and including the Closing Date.
3.11    Title to Properties.
(a)    No Group Company owns any real property.
(b)    Section 3.11(b) of the Company Disclosure Schedule sets forth a list of
all real property leased, or subleased to, or otherwise used or occupied by any
Group Company (the “Leased Real Property”) pursuant to leases, subleases and
occupancy agreements thereof (individually, a “Real Property Lease”).
(c)    Except as disclosed on Section 3.11(c) of the Company Disclosure
Schedule:
(i)    each Real Property Lease is a legal, valid and binding obligation of the
Group Company party thereto (except (i) as enforceability may be limited by
applicable Equitable Principles or (ii) where the failure to be legal, valid, or
binding would not, individually or in the aggregate, result in a material
liability to the Group Companies) and, assuming the due authorization and
execution by any other party thereto, is in full force and effect; and
(ii)    no Group Company (A) is in material default under any Real Property
Lease, or (B) has any Knowledge of any current default by any other party to any
Real Property Lease.


25

--------------------------------------------------------------------------------





3.12    Environmental Matters.
(a)    Except as set forth on Section 3.12(a) of the Company Disclosure
Schedule:
(i)    The Group Companies are in compliance with all Environmental Laws
applicable to them or their respective businesses or operations, except where
the failure to be in compliance would not, individually or in the aggregate,
result in a material liability to the Group Companies.
(ii)    (A) The Group Companies maintain all Permits that are required under
Environmental Laws for the operation of their respective businesses as presently
conducted (collectively, the “Environmental Permits”) and (B) the Group
Companies are not in default or violation of any term, condition or provision of
any Environmental Permit, except, in the case of clauses (A) and (B), as would
not, individually or in the aggregate, result in a material liability to the
Group Companies.
(iii)    Since the Balance Sheet Date, the Group Companies have not received any
written notice of a Legal Proceeding or Order alleging that any of the Group
Companies are in material violation of or have any material liability for
cleanup or remediation of Hazardous Materials under any Environmental Law.
(b)    This Section 3.12 sets forth the sole and exclusive representations and
warranties of the Group Companies under this Agreement with respect to
Environmental Permits, Environmental Laws, Hazardous Materials, or other
environmental matters.
3.13    Material Contracts.
(a)    Excluding Government Contracts, Section 3.13(a) of the Company Disclosure
Schedule sets forth a list of all of the following Contracts as of the date of
this Agreement (other than (A) any such Contract solely by or between the Group
Companies, (B) purchase or sale orders entered into in the Ordinary Course of
Business or (C) confidentiality or non-disclosure Contracts entered into in the
Ordinary Course of Business) to which any Group Company is a party or by which
it is bound (collectively, the “Material Contracts”):
(i)    Contracts with each current officer or director, or current employee of a
Group Company who receives annual compensation (excluding bonus and commissions)
in excess of $200,000;
(ii)    Contracts entered into since the Balance Sheet Date relating to the
acquisition by a Group Company of any operating business, or the equity
interests of any other Person;
(iii)    Contracts for or relating to the making of any material loans to
another Person;


26

--------------------------------------------------------------------------------





(iv)    Contracts that involved in 2018, or are forecasted by the Company to
involve in 2019, (A) payment to a Group Company or (B) payment by a Group
Company, in either case, of more than $500,000 for any individual Contract,
which are not terminable by such Group Company without penalty on 90-days’ or
less notice;
(v)    Contracts under which any Group Company is a lessee or lessor of any
tangible property (other than real property), except for any such Contract that
is characterized as an operating lease under which the aggregate annual rental
payments do not exceed $200,000;
(vi)    Contracts containing covenants of a Group Company prohibiting or
materially limiting the right of any of the Group Companies to compete in any
line of material business or prohibiting or restricting their ability to conduct
material business with any Person in any geographic area;
(vii)    Contracts for material joint venture agreements with any Person (other
than a Group Company); and
(viii)    Contracts relating to the incurrence, assumption or guarantee of any
Indebtedness or imposing a Lien (other than Permitted Lien) on any of the assets
of the Company or any Operating Subsidiary, including indentures, guarantees,
loan or credit agreements (except for (A) those being terminated or cancelled in
connection with the Closing and (B) security agreements ancillary to any Lease
of personal property with respect to the property so Leased).
(b)    Except as set forth on Section 3.13(b) of the Company Disclosure
Schedule, each Material Contract is in full force and effect and is a legal,
valid, and binding obligation of the Group Company party thereto and, to the
Knowledge of the Company, the other party or parties thereto, except (i) as
enforceability may be limited by applicable Equitable Principles or (ii) where
the failure to be legal, valid binding or enforceable would not, individually or
in the aggregate, result in a material liability to the Group Companies, taken
as a whole.
3.14    Government Contracts.
(a)    Section 3.14(a) of the Company Disclosure Schedule sets forth a list of
each active Government Contract that had annual revenue in 2018, or is
forecasted by the Company to have annual revenue in 2019, in excess of $500,000
and the name of the customer (each, a “Material Government Contract” and,
collectively, the “Material Government Contracts”).
(b)    Except as set forth on Section 3.14(b) of the Company Disclosure
Schedule, since January 1, 2017, with respect to each Material Government
Contract or material Government Bid, (i)  the Group Companies have complied in
all respects with all material terms and conditions thereof; (ii) no written
notice has been received by any Group Company, or, to the Knowledge of the
Company, threatened, asserting that the Company, any of its Subsidiaries or any
director, officer or employee of the Company or any of its Subsidiaries, is in
material breach or violation of any Law or contractual requirement (other than
pursuant to routine audits conducted pursuant to such


27

--------------------------------------------------------------------------------





Law or contractual requirement); and (iii) no written notice of termination,
cure notice or show-cause notice has been received by any Group Company.
(c)    Except as set forth on Section 3.14(c) of the Company Disclosure
Schedule, since January 1, 2017, no Governmental Authority nor any prime
contractor, subcontractor or vendor has asserted in writing any claim or
initiated any dispute proceeding against the Company or any of its Subsidiaries
relating to Material Government Contracts or material Government Bids, nor is
the Company or any of its Subsidiaries asserting in writing any claim or
initiating any dispute proceeding directly or indirectly against any such party
concerning any Material Government Contract or material Government Bid.
(d)    Neither (i) the Company, its Subsidiaries nor any of its or their
stockholders, members, officers or directors, nor (ii) to the Knowledge of the
Company, any of its or their employees is debarred, suspended, deemed
non-responsible or otherwise excluded from participation in the award of any
Material Government Contract or for any reason listed on the List of Parties
Excluded from Federal Procurement and Nonprocurement Programs nor, to the
Knowledge of the Company, is there any pending debarment, suspension or
exclusion proceeding that has been initiated against the Company or any of its
Subsidiaries or any of its or their predecessors, stockholders, members,
officers, directors, managers or employees.
(e)    This Section 3.14 sets forth the sole and exclusive representations and
warranties of the Group Companies under this Agreement with respect to
government contracts matters.
3.15    Personal Property. Except as set forth in Section 3.15 of the Company
Disclosure Schedule, each of the Group Companies has good and valid title to (or
a valid leasehold interest in) the tangible personal property currently used in
the conduct of the business of such Group Company (other than items of tangible
personal property that individually or in the aggregate are immaterial to the
operation of such business), and such title or leasehold interests are free and
clear of all Liens (other than Permitted Liens). All items of tangible personal
property that are material to the operation of the business of the Group
Companies are in satisfactory operating condition and repair (ordinary wear and
tear excepted).
3.16    Intellectual Property.
(a)    Except as set forth on Section 3.16(a) of the Company Disclosure
Schedule, to the Knowledge of the Company, all material Intellectual Property
that is used in or necessary to the conduct of business of the Group Companies
as currently conducted is either (i) owned by a Group Company (such Intellectual
Property, “Owned Intellectual Property”), or (ii) licensed to a Group Company
for its use, except, in each case, where a failure to so own or license such
Intellectual Property would not, individually or in the aggregate, result in a
material liability to the Group Companies.
(b)    Section 3.16(b) of the Company Disclosure Schedule sets forth a list of
(i) all material registrations and applications for registration or issuance
with a Governmental Authority of any Owned Intellectual Property, including all:
(A) registered trademarks, including applications


28

--------------------------------------------------------------------------------





therefor; (B) patents, including applications therefor; (C) registered
copyrights, including applications therefor; and (D) all internet domain names,
in each of the above cases as currently owned by the Group Companies
(collectively, the “Scheduled IP”), and (ii) social media accounts and user
names in connection therewith. To the Knowledge of the Company, the Scheduled IP
is subsisting and in full force and effect.
(c)    To the Knowledge of the Company, except as set forth on Section 3.16(c)
of the Company Disclosure Schedule, (i) the Group Companies, in the current
operation of their business, have not in the past six (6) years infringed,
violated or misappropriated any Intellectual Property of any third party, except
for any infringement, violation or misappropriation that would not, individually
or in the aggregate, result in a material liability to the Group Companies, and
(ii) no third party is infringing, violating, or misappropriating any Owned
Intellectual Property. Except as set forth on Section 3.16(c) of the Company
Disclosure Schedule, the Group Companies have not received in the past two years
any written notice (i) regarding the infringement, misappropriation or other
violation of any Intellectual Property of any Person claiming that use of any
Owned Intellectual Property infringes the Intellectual Property rights of any
such Person or (ii) challenging the validity, enforceability, ownership or use
of any Owned Intellectual Property (including cease and desist letters or
invitations to take a license), or (iii) trademark oppositions, cancellation or
invalidation actions of the Owned Intellectual Property, except as would not,
individually or in the aggregate, result in a material liability to the Group
Companies. Except as set forth on Section 3.16(c) of the Company Disclosure
Schedule, the Group Companies do not have any pending claims against Persons
alleging infringement of the Owned Intellectual Property or oppositions or
cancellation actions against third-party trademark applications.
(d)    Section 3.16(d)(i) of the Company Disclosure Schedule separately lists
and identifies all Software that is owned by the Group Companies (the “Company
Software”). The Group Companies employed commercially reasonable efforts to
ensure that all material source code for the Company Software is documented in
accordance with general software industry standards. Except as set forth on
Section 3.16(d)(ii) of the Company Disclosure Schedule, all right, title and
interest in and to the Company Software is owned by a Group Company free and
clear of all Liens except for Permitted Liens. The Company Software performs in
all material respects in accordance with the documentation and other written
materials related thereto and, to the Knowledge of the Company, is free from any
disabling codes or instructions and any “back door,” “time bomb,” “Trojan
horse,” “worm,” “drop dead device,” “virus” or other software routines or
hardware components that permit unauthorized access or the unauthorized
disruption, impairment, disablement or erasure of such Company Software.
(e)    Except for shrink-wrap licenses and other licenses for
Commercial-Off-The-Shelf Software, or standard licenses granted to the Company’s
customers in the Ordinary Course of Business, Section 3.16(e) of the Company
Disclosure Schedule sets forth a complete list of all licenses under which any
Group Company is a licensor or licensee or otherwise is authorized to use any
material Intellectual Property (“Licensed Intellectual Property”). All such
licenses are in full force and effect, and are binding obligations of the Group
Company party thereto and, to the Knowledge of the Company, the other party or
parties thereto, except (i) as enforceability may be limited by applicable
Equitable Principles or (ii) where the failure to be legal, valid, binding or


29

--------------------------------------------------------------------------------





enforceable would not have a Company Material Adverse Effect. Except as set
forth in Section 3.16(e) of the Company Disclosure Schedule, no Group Company
that is a party to such license is in default under any such license, and to the
Knowledge of the Company, no other party or parties to any such license is in
default thereunder. Except as set forth in Section 3.16(e) of the Company
Disclosure Schedule, the Group Companies are not bound by or a party to any
agreement materially restricting their use of any Owned Intellectual Property.
(f)    The Group Companies have taken commercially reasonable efforts to
maintain the secrecy of their trade secrets. To the Knowledge of the Company, no
trade secret material to the business of the Group Companies as presently
conducted has been authorized to be disclosed or has been actually disclosed by
any Group Company other than pursuant to a binding and enforceable nondisclosure
agreement or other obligation of confidentiality restricting the disclosure and
use of the trade secrets.
(g)    The Owned Intellectual Property and the Licensed Intellectual Property
constitute all of the material Intellectual Property necessary for the conduct
of the Group Companies’ businesses as conducted on the date of this Agreement
and as of the Closing Date.
3.17    Employee Benefit Plans.
(a)    Section 3.17(a) of the Company Disclosure Schedule sets forth a list of
each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
vacation, paid time off (PTO), medical, vision, dental, disability, welfare,
Code Section 125 cafeteria, fringe benefit and other similar agreement, plan,
policy or program (and any amendments thereto), in each case whether funded or
unfunded, including each “employee benefit plan” within the meaning of Section
3(3) of ERISA, all benefit plans as defined in Section 6039D of the Code, (each
a “Benefit Plan” and, collectively, the “Benefit Plans”) whether or not
tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by the
Group Companies for the benefit of any current or former employee, officer,
director, retiree, independent contractor or consultant of the Group Companies
or any spouse or dependent of such individual, or under which the Group
Companies have any Liability, contingent or otherwise. To the Knowledge of the
Company, the Group Companies do not maintain, sponsor, or contribute to any
“employee benefit plan” within the meaning of Section 3(3) of ERISA that has not
been reduced to writing.
(b)    With respect to each Benefit Plan, the Company has provided or made
available to Parent accurate, current and complete copies of each of the
following, to the extent applicable: (i) the plan document and all amendments
thereto; (ii) the most recent summary plan description (and any summaries of
material modifications with respect thereto); (iii) the most recent annual
report on Form 5500 (with schedules and attachments); and (iv) the most recent
IRS opinion or determination letter; (v) where applicable, copies of any trust
agreements or other funding arrangements, custodial agreements, insurance
policies and contracts, administration agreements and similar agreements, and
investment management or investment advisory agreements, now in effect; (vi) in
the case of any Benefit Plan that is intended to be qualified under Section
401(a) of the Code, a copy of the most recent determination, opinion or advisory
letter from the IRS and any


30

--------------------------------------------------------------------------------





legal opinions issued thereafter with respect to such Benefit Plan’s continued
qualification; (vii) actuarial valuations and reports related to any Benefit
Plans with respect to the two most recently completed plan years; (viii) the
most recent nondiscrimination tests performed under the Code; and (ix) copies of
material notices, letters or other correspondence received during the preceding
three (3) years from the IRS, Department of Labor, Department of Health and
Human Services, Pension Benefit Guaranty Corporation or other Governmental
Authority relating to the Benefit Plan. Each Benefit Plan may be terminated by
the Company or an ERISA Affiliate, as applicable at any time without any
liability, cost or expense, other than costs and expenses that are customary in
connection with the termination of a Benefit Plan or payments required pursuant
to the terms of such Benefit Plan. The Company has separately identified on
Section 3.17(b) of the Company Disclosure Schedule (1) each Benefit Plan that
contains a change in control provision and (2) each Benefit Plan that is
maintained, sponsored, contributed to, or required to be contributed to by the
Company primarily for the benefit of employees outside of the United States (a
“Non-U.S. Benefit Plan”).
(c)    Except as set forth on Section 3.17(c) of the Company Disclosure
Schedule, (i) no Benefit Plan is subject to Title IV of ERISA or Section 412 of
the Code, and (ii) no Benefit Plan is a “multiemployer plan” within the meaning
of Section 3(37) or 4001(a)(3) of ERISA. Except for Permitted Liens, to the
Company’s Knowledge, no Lien exists with respect to any of the Assets which were
imposed pursuant to the terms of the Code or ERISA.
(d)    With respect to each Benefit Plan, (i) such Benefit Plans have been
operated in compliance in all material respects with ERISA, the Code and all
Laws applicable to such Benefit Plans, and each Benefit Plan has been
administered in all material respects in accordance with its terms; and (ii) all
contributions to and payments from each Benefit Plan have been timely made under
the requirements of all applicable Laws and the terms of the Benefit Plan, or to
the extent any contributions are not yet due, have been adequately accrued on
the Company Financial Statements to the extent required by GAAP, in each case
except where the foregoing would not be reasonably expected to have a Company
Material Adverse Effect. All Non-U.S. Benefit Plans that are intended to be
funded and/or book-reserved are funded and/or book-reserved, as appropriate,
based upon reasonable actuarial assumptions.
(e)    No claim, Legal Proceeding, investigation, audit or other action (other
than routine claims for benefits in the Ordinary Course of Business) is pending,
or to the Knowledge of the Company, threatened against any Benefit Plan that
could result in material liability to the Group Companies.
(f)    Except as set forth on Section 3.17(f) of the Company Disclosure
Schedule, none of the Benefit Plans provide retiree health or welfare insurance
benefits to any current or former employee of the Company or its Subsidiaries,
except as may be required by Section 4980B of the Code, Part 6 of Subtitle B of
Title I of ERISA or any similar Law requiring group health plan continuation
coverage. The Company does not have any current or future obligation or
liability with respect to a Benefit Plan pursuant to the provisions of a
collective bargaining agreement.
(g)    Except as set forth on Section 3.17(g) of the Company Disclosure
Schedule, neither the execution of this Agreement nor any of the Transactions
will (either alone or upon the occurrence of any additional or subsequent
events): (i) entitle any current or former director, officer,


31

--------------------------------------------------------------------------------





employee, independent contractor or consultant of the Company to severance pay
or any other payment under any Benefit Plan; (ii) accelerate the time of
payment, funding or vesting, or increase the amount of compensation (including
stock-based compensation) due to any such individual under any Benefit Plan;
(iii) limit or restrict the right of the Company to merge, amend, or terminate
any Benefit Plan; (iv) increase the amount payable under or result in any other
material obligation pursuant to any Benefit Plan; (v) result in any payment
under any Benefit Plan that could constitute “excess parachute payments” within
the meaning of Section 280G(b) of the Code; or (vi) require a “gross-up” payment
to any “disqualified individual” within the meaning of Section 280G(c) of the
Code. The Company has made available to Parent true and correct copies of the
Section 280G calculations prepared with respect to any disqualified individual
in connection with the Transactions.
(h)    Each Benefit Plan that is intended to be “qualified” within the meaning
of Section 401(a) of the Code (a “Qualified Plan”) is, and has been during the
period from its adoption to date hereof, been covered by a favorable
determination letter (or opinion letter, if applicable) from the IRS stating
that such Qualified Plan is so qualified and each amendment thereto, have been
timely obtained, and, to the Knowledge of the Company, nothing has occurred that
could reasonably be expected to adversely affect the qualified status of any
Qualified Plan. To the Knowledge of the Company, nothing has occurred with
respect to any Benefit Plan that has subjected or could reasonably be expected
to subject the Company to a penalty under Section 502 of ERISA or to tax or
penalty under Sections 4975 or 4980H of the Code.
(i)    All required reports, documents and plan descriptions of the Benefit
Plans have been, in all material respects, timely filed with the IRS and
Department of Labor, as applicable, and/or, as appropriate, provided to
participants in the Benefit Plans. True and complete copies of all such reports
and other documents with respect to the past three (3) years for each Plan have
been provided to Parent.
(j)    Each Benefit Plan and any related trust has been established,
administered and maintained in accordance in all material respects with its
terms and in compliance in all material respects with all applicable Laws,
including ERISA and the Code.
(k)    There have been no terminations, partial terminations or discontinuances
of contributions to any Qualified Plan during the preceding five (5) years
without notice to and approval by the IRS and payment of all obligations and
liabilities attributable to such Qualified Plan.
(l)    Each Benefit Plan complies with and has been maintained in accordance
with the requirements of Section 409A(a)(2), (3), and (4) of the Code and any
U.S. Department of Treasury or Internal Revenue Service guidance issued
thereunder applicable to such Benefit Plan, except where the failure to do so
would not be reasonably expected to have a Company Material Adverse Effect. The
Company does not have any obligation to gross up, indemnify or otherwise
reimburse any individual for any excise taxes, interest or penalties incurred
pursuant to Section 409A of the Code.


32

--------------------------------------------------------------------------------





(m)    The Company has complied with the continuation coverage provisions of
COBRA and any applicable state laws mandating health insurance continuation
coverage for employees, except where the failure to do so would not be
reasonably expected to have a Company Material Adverse Effect.
(n)    No “reportable event” (as defined in Section 4043 of ERISA) has occurred
and is continuing with respect to any Benefit Plan. Neither the Company nor any
ERISA Affiliate has engaged in any prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, in connection with any Benefit
Plan for which exemption was not available.
(o)    Notwithstanding any other provision of this Agreement to the contrary,
this Section 3.17 contains the sole and exclusive representation and warranties
of the Company with respect to employee benefit matters.
3.18    Labor.
(a)    No Group Company is a party to any labor or collective bargaining
agreement in respect of any employee or group of employees of the Group
Companies. Except as set forth on Section 3.18(a) of the Company Disclosure
Schedule, (i) there are no, and within the period starting on the Balance Sheet
Date and ending on the date hereof, there have been no, material strikes, work
stoppages, work slowdowns, lockouts, picketing or other material labor disputes
pending or, to the Knowledge of the Company, threatened against any Group
Company, and (ii) there are no material unfair labor practice charges,
grievances or complaints pending or, to the Knowledge of the Company, threatened
by or on behalf of any employee or group of employees of any of the Group
Companies against any of the Group Companies before a Governmental Authority.
(b)    Section 3.18(b) of the Company Disclosure Schedule sets forth a list of
all employees of the Company as of the date that is two (2) Business Days prior
to the date hereof, including each employee’s name, title, date of hire and
employment status (active or inactive). The Company has provided to Parent a
true and complete list of each employee’s current base salary (or wages), target
bonus, and other cash incentive compensation.
(c)    Except as set forth on Section 3.18(c) of the Company Disclosure
Schedule, no bonus, incentive compensation, deferred compensation, change of
control, termination, severance, golden parachute, deal bonus, or similar
payments (“Change of Control Payments”) will become payable to any Group Company
employee solely as a result of the Merger.
(d)    Since January 31, 2016, the Group Companies have withheld or caused to be
withheld all amounts required by any Law or by agreement to be withheld from the
wages, salaries, and other payments to the Group Companies’ current and former
employees and, the Group Companies are not liable for any arrearages of employee
compensation (including wages, salaries, commissions, bonuses, or other
compensation) or any penalty for failure to comply with any of the foregoing,
including any state law regarding the timely payment of employee compensation
(or, if any arrears, penalty, or interest were assessed against the Group
Companies regarding the foregoing, it has been fully satisfied). To the
Company’s Knowledge, the Group Companies are not liable for any payment to any
trust or other fund or to any Governmental Authority with respect to


33

--------------------------------------------------------------------------------





unemployment compensation benefits, social security benefits, or other benefits
or obligations for employees (other than routine payments to be made in the
normal course of business and consistent with past practice).
(e)    To the Company’s Knowledge, all Persons characterized and treated by the
Group Companies as independent contractors or consultants are properly treated
as independent contractors under all applicable Laws, and all employees of the
Group Companies classified as exempt under the Fair Labor Standards Act and
state and local wage and hour laws are properly classified in all material
respects. Section 3.18(e) of the Company Disclosure Schedule identifies all
Persons treated by the Group Companies as independent contractors or
consultants.
(f)    Except as set forth on Section 3.18(f) of the Company Disclosure
Schedule, there are no (i) pending claims against any Group Company under any
workers’ compensation plan or policy or for long-term disability or (ii) Group
Company employees currently absent from work, or who have given notice of
impending absence from work, in each case apart from or beyond any accrued
personal time off, pursuant to any job-protected leave under a Group Company
policy or applicable Law, including the Family and Medical Leave Act or the
Uniformed Services Employment and Reemployment Rights Act.
(g)    To the Company’s Knowledge, all releases of employment claims in favor of
any Group Company obtained from current or former employees during the three
(3)-year period preceding the date of this Agreement and as of the Closing Date,
if any, are effective and binding to release all employment claims for each such
employee.
(h)    To the Company’s Knowledge, no current Group Company employee is subject
to noncompetition or nonsolicitation covenants benefiting a third party, which
limit, or would reasonably be expected to limit, the employee’s ability to
perform any services for a Group Company as part of his or her employment.
(i)    This Section 3.18 constitutes the sole and exclusive representations and
warranties of the Group Companies with respect to employment or labor matters.
3.19    Privacy; Business Systems; and Data Security.
(a)    Each Group Company materially complies with Applicable Privacy and
Security Laws, and with privacy and information security obligations to which it
is subject under contract, privacy policy, or online terms of use. The Company
maintains policies and procedures that materially comply with (i) Applicable
Privacy and Security Laws and (ii) privacy and information security obligations
to its customers, data subjects or other Persons, under contract, privacy
policy, or online terms of use. Except as set forth on Section 3.19 of the
Company Disclosure Schedule, to the Company’s Knowledge, no Group Company has
received any written notice from any Governmental Authority that it is under
investigation for a material violation of any of the Applicable Privacy and
Security Laws.


34

--------------------------------------------------------------------------------





(b)    The Group Companies own or have a valid and enforceable right to use all
material internal-use Software and all firmware, computer hardware, networks,
interfaces, telecommunications systems and related systems used by the Group
Companies (collectively, the “Business Systems”) are sufficient for the needs of
their business as currently conducted. To the Company’s Knowledge, in the last
eighteen (18) months, there has been (i) no material disruption, interruption or
outage to any material Business System, (ii) no material part of the Business
Systems has been prone to material malfunction or error and (iii) no
unauthorized material breaches of the security of the Business Systems. The
Group Companies have safeguarded their Business Systems with information
security controls, and disaster recovery and business continuity policies and
practices and such controls, policies and practices are adequate to meet the
needs of the business of the Group Companies as presently conducted.
3.20    Security Clearance. Except as may be prohibited by the Industrial
Security Manual, Section 3.20 of the Company Disclosure Schedule sets forth all
facility and personnel security clearances, and all personnel security
clearances held by any officer, director, employee, consultant or agent of the
Group Companies. To the Knowledge of the Company, there is no proposed or
threatened termination of any such facility or personnel security clearances
other than terminations arising in the ordinary course of business, including,
but not limited to: personnel no longer needing access to classified
information; a secure facility no longer being needed; personnel leaving a
position for which the clearance was originally intended; or routine reviews of
security clearances under the Industrial Security Manual.
3.21    Transactions With Related Parties. Except as set forth on Section 3.21
of the Company Disclosure Schedule, no present officer, director, member or
stockholder of any of the Group Companies, nor any Affiliate of any Group
Company (each a “Related Party”), is currently a party to any transaction or
Contract with a Group Company, other than (i) employment or consulting
agreements entered into with individuals in the Ordinary Course of Business,
(ii) Contracts with respect to the acquisition by, or merger with, a Group
Company, where the seller or surviving company (or an Affiliate of the seller or
surviving company) thereunder became a Related Party in connection with such
transaction, (iii) Contracts entered into in the Ordinary Course of Business on
an arm’s length basis and (iv) Contracts which will be terminated at or prior to
Closing.
3.22    Insurance. Section 3.22 of the Company Disclosure Schedule contains a
list of all material insurance policies owned or held by or on behalf of the
Group Companies as of the date of this Agreement (the “Insurance Policies”). As
of the date of this Agreement, all Insurance Policies are in full force and
effect and the Group Companies have complied in all material respects with the
provisions of such policies. All premiums due and payable on the Insurance
Policies have been paid as of the date hereof. As of the date hereof, neither
the Company nor any of the Operating Subsidiaries have received a written notice
of cancellation of any Insurance Policy.


35

--------------------------------------------------------------------------------





3.23    Corporate Records. The stock records and minute books of the Group
Companies that have been made available to Parent are true and correct.
Section 3.23 of the Company Disclosure Schedule sets forth, with respect to the
Company, (a) its jurisdiction of organization and (b) each of the jurisdictions
in which it is otherwise registered or qualified to do business. The Company was
originally incorporated under the name of Gandalf Holdings, Inc. Section 3.23 of
the Company Disclosure Schedule sets forth, with respect to each Operating
Subsidiary, each of the jurisdictions in which it is registered or qualified to
do business other than its jurisdiction of organization.
3.24    Financial Advisors. With the exception of Spurrier Capital Partners and
certain parties to the Management Services Agreement (whose fees shall be
included in the Transaction Expenses), no Person (i) has acted, directly or
indirectly, as a broker, finder, agent, investment banker or financial advisor
for the Sellers, the Group Companies and (ii) is entitled to any fee or
commission or like payment based on the arrangements made by the Sellers, the
Company or any of the Operating Subsidiaries in connection with the Transaction.
3.25    LIMITATIONS OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED,
SUBJECT TO THE LIMITATIONS AND QUALIFICATIONS SET FORTH IN SECTION 11.2(d), IN
EACH CASE, BY THE COMPANY DISCLOSURE SCHEDULE), THE COMPANY MAKES NO, AND HAS
NOT AUTHORIZED ANY OF ITS AFFILIATES TO MAKE ANY OTHER, EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY, THE OTHER GROUP
COMPANIES OR THE TRANSACTION, AND THE COMPANY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY THE COMPANY, ANY AFFILIATE OF THE
COMPANY OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES,
AGENTS OR REPRESENTATIVES AND IF MADE, SUCH REPRESENTATION OR WARRANTY MAY NOT
BE RELIED UPON BY PARENT, MERGER SUB OR ANY OF THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES AS HAVING BEEN AUTHORIZED BY THE COMPANY OR ANY OF ITS
AFFILIATES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE III (AS MODIFIED, SUBJECT TO THE LIMITATIONS AND QUALIFICATIONS SET
FORTH IN SECTION 11.2(d), IN EACH CASE, BY THE COMPANY DISCLOSURE SCHEDULE), THE
COMPANY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, OPINION, PROJECTION, FORECAST, STATEMENT, MEMORANDUM,
PRESENTATION, ADVICE OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR
IN WRITING) TO PARENT, MERGER SUB OR THEIR RESPECTIVE AFFILIATES OR
REPRESENTATIVES (INCLUDING ANY OPINION, PROJECTION, FORECAST, STATEMENT,
MEMORANDUM, PRESENTATION, ADVICE OR INFORMATION THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO PARENT OR MERGER SUB BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT,
CONSULTANT, OR REPRESENTATIVE OF THE COMPANY OR ANY OF ITS AFFILIATES, INCLUDING
ANY INFORMATION MADE AVAILABLE IN ANY ELECTRONIC DATA ROOM HOSTED BY THE COMPANY
OR ANY OF ITS REPRESENTATIVES IN CONNECTION WITH THE TRANSACTION). THE COMPANY
DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES TO PARENT


36

--------------------------------------------------------------------------------





OR MERGER SUB REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS
CONDUCTED BY THE GROUP COMPANIES.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Except as set forth on the disclosure schedule delivered by Parent to the
Representative and the Company concurrently with entry into this Agreement (the
“Parent Disclosure Schedule”), which are subject to the limitations and
qualifications set forth in Section 11.2(d), Parent and Merger Sub hereby
represents and warrants to the Company as of the date hereof as follows:
4.1    Organization and Power. Parent is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Merger
Sub is a Delaware corporation duly organized, validly existing and in good
standing under the Laws of State of Delaware. Each of Parent and Merger Sub has
the requisite corporate power and authority to execute and deliver each
Transaction Agreement to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the Transactions. Each of Parent and
Merger Sub has the corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
Each of Parent and Merger Sub is duly licensed or qualified to do business in
each jurisdiction in which the nature of its business or the character or
location of any properties or assets owned or leased by it makes such licensing
or qualification necessary, except for those jurisdictions where the failure to
be so licensed or qualified would not have, individually or in the aggregate, a
Parent Material Adverse Effect.
4.2    Authorization of Agreement. The execution and delivery of the Transaction
Agreements to which it is a party and the performance of its obligations
thereunder have been duly authorized by the requisite corporate action on the
part of each of Parent and Merger Sub. No other proceeding on the part of either
Parent or Merger Sub (including by its respective equityholders) is necessary to
authorize the Transaction Agreements to which it is a party or to consummate the
Transactions. This Agreement has been, and each of the other Transaction
Agreements to which it is a party will be, duly and validly executed and
delivered by each of Parent and Merger Sub and (assuming the due authorization,
execution and delivery by the other parties thereto) constitute or, with respect
to such other Transaction Agreement will upon execution and delivery each
constitute, the legal, valid and binding obligations of Parent or Merger Sub, as
applicable, enforceable against it in accordance with its terms, subject to
applicable Equitable Principles.
4.3    Conflicts; Consents of Third Parties.
(a)    Assuming all Governmental Approvals contemplated by Section 4.3(b) have
been obtained and are effective and all applicable waiting periods have expired
or been terminated and all filings and notifications described in Section 3.3(b)
of the Company Disclosure Schedule have been made, none of the execution,
delivery and performance by either Parent or Merger Sub of the Transaction
Agreements to which it is a party, or the consummation of the Transaction by
Parent and Merger Sub, will conflict with, violate or constitute a default (with
or without notice or lapse of time, or both) under or give rise to a right of
termination, acceleration, modification or cancellation under any provision of
(A) the Organizational Documents of Parent or Merger Sub, as


37

--------------------------------------------------------------------------------





applicable; (B) any Contract or Permit which Parent or Merger Sub or any of
their Affiliates, as applicable, is a party to or bound by, or by which Parent’s
or Merger Sub’s or any of their Affiliates’, as applicable, properties or assets
are bound; or (C) any Law applicable to Parent or Merger Sub or any of their
Affiliates, as applicable, except, in the case of clauses (B) and (C), where
such conflict, violation acceleration, termination, modification, cancellation
or default, would not have, individually or in the aggregate, a Parent Material
Adverse Effect.
(b)    Except as set forth on Section 4.3(b) of the Parent Disclosure Schedule,
no Governmental Approval is required on the part of either Parent or Merger Sub
in connection with the execution and delivery by such Party of the Transaction
Agreements to which it is a party, or the consummation of the Transactions by
such Party, except for any Governmental Approval (i) described in Section 3.3(b)
of the Company Disclosure Schedule or (ii) the failure of which to make or
obtain would not have, individually or in the aggregate, a Parent Material
Adverse Effect.
4.4    Legal Proceedings. There are no pending or, to the knowledge of Parent or
Merger Sub, threatened, Legal Proceedings against Parent or Merger Sub or their
Affiliates that would have, individually or in the aggregate, a Parent Material
Adverse Effect. There is no outstanding material Order imposed upon either
Parent or Merger Sub or any of their assets or Affiliates, except for Legal
Proceedings which, if adversely determined, would not have, individually or in
the aggregate, a Parent Material Adverse Effect.
4.5    Financial Capability. Parent has, and will have as of the Closing, (i)
sufficient cash on hand (without giving effect to any unfunded financing
regardless of whether any such financing is committed) to pay the Merger
Consideration and all related fees and expenses in connection with the
Transactions, (ii) the resources and capabilities (financial and otherwise) to
perform its obligations hereunder and (iii) has not incurred, and as of the
Closing will not have incurred, any obligation, condition, commitment,
restriction or liability of any kind that would impair or adversely affect such
resources and capabilities.
4.6    Solvency. Upon consummation of the Merger, Parent and the Group
Companies, on a consolidated basis, will not, solely as a result of the
consummation of such Transaction, (i) be insolvent or have incurred debts beyond
their ability to pay such debts as they mature or (ii) have unreasonably small
capital with which to engage in their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the Transaction with the intent to hinder, delay or defraud either present or
future creditors of the Company or any of its Subsidiaries.
4.7    Investment. Parent is acquiring the equity securities of the Group
Companies for its own account and for investment purposes and not with a view to
the distribution thereof. Parent acknowledges that such equity securities have
not been registered under the Securities Act or any state securities Law and
Parent must bear the economic risk of its investment in such securities until
and unless the offer and sale of such securities is subsequently registered
under the Securities Act and all applicable state securities Laws or an
exemption from such registration is applicable. Parent has conducted an
examination of available information relating to the Group Companies and their
respective businesses, Parent has such knowledge, sophistication and experience
in business and financial matters that it is capable of evaluating an investment
in such securities, and Parent can


38

--------------------------------------------------------------------------------





bear the substantial economic risk of an investment in such securities for an
indefinite period of time and can afford a complete loss of such investment.
4.8    Financial Advisors. Except as set forth on Section 4.8 of the Parent
Disclosure Schedule, no Person has acted, directly or indirectly, as a broker,
finder, agent, investment banker or financial advisor for Parent, Merger Sub or
their respective Affiliates and no Person is entitled to any fee or commission
or like payment based on the arrangements made by Parent, Merger Sub or their
respective Affiliates in connection with the Transaction.
4.9    No Other Representations and Warranties; No Reliance; Parent and Merger
Sub Investigation.
(a)    Each of Parent and Merger Sub acknowledges and agrees that, except as
expressly set forth in ARTICLE III, the Company makes no promise, representation
or warranty, express or implied, relating to the Group Companies or any of their
respective businesses, operations, assets, liabilities, conditions or prospects
or the Transaction, including with respect to merchantability, fitness for any
particular or ordinary purpose, or as to the accuracy or completeness of any
information regarding any of the foregoing, or as to any other matter,
notwithstanding the delivery or disclosure to Parent and/or Merger Sub or any of
its Affiliates or representatives of any documents, opinions, projections,
forecasts, statements, memorandums, presentations, advice or information
(whether communicated orally or in writing), and any such other promises,
representations or warranties, or liability or responsibility therefor, are
hereby expressly disclaimed. In addition, each of Parent and Merger Sub
acknowledges and agrees that it has not executed or authorized the execution of
this Agreement in reliance upon any promise, representation or warranty not
expressly set forth in ARTICLE III.
(b)    In respect of this Agreement and the Transaction, neither Parent nor
Merger Sub has relied or is relying on any document or written or oral
information (including, but not limited to, the confidential information packet
prepared by Spurrier Capital Partners), statement, representation or warranty
furnished to or discovered by it or any of its Affiliates other than the
representations and warranties set forth in this Agreement.
(c)    Each of Parent and Merger Sub acknowledges that it is has made its own
inquiry and is relying on its own independent investigation and analysis in
entering into the Transaction. Each of Parent and Merger Sub is knowledgeable
about the industries in which the Company operates and is capable of evaluating
the merits and risks of the Transaction. Each of Parent and Merger Sub has been
afforded full access to the books and records, facilities and personnel of the
Company for purposes of conducting a due diligence investigation and has
conducted a full due diligence investigation of the Company.


39

--------------------------------------------------------------------------------





ARTICLE V
COVENANTS
5.1    Conduct of Business. Except as contemplated by this Agreement, from and
after the date hereof until the earlier of the Closing or the termination of
this Agreement in accordance with its terms, the Company shall, and shall cause
each other Group Company to, except as set forth on Section 5.1 of the Company
Disclosure Schedule or as consented to in writing by Parent (which consent shall
not be unreasonably withheld, conditioned, or delayed):
(a)    conduct its business in the Ordinary Course of Business (including any
conduct that is reasonably related, complementary or incidental thereto);
(b)    use commercially reasonable efforts to preserve substantially intact its
business organization and to preserve the present commercial relationships with
key Persons with whom it does business; and
(c)    not do any of the following:
(i)    make any capital expenditure, other than a capital expenditure pursuant
to the capital expenditure budget previously provided to Parent, in excess of
$100,000 individually or $300,000 in the aggregate;
(ii)    take or omit to take any action that would reasonably be expected to
result in a Company Material Adverse Effect;
(iii)    declare or pay a dividend on, or make any other distribution in respect
of, its equity securities except dividends and distributions by an Operating
Subsidiary to the Company or dividends or distributions solely in cash;
(iv)    acquire or agree to acquire in any manner (whether by merger or
consolidation, the purchase of an equity interest in or a material portion of
the assets of or otherwise) any business or any Person or other business
organization or division thereof of any other Person other than the acquisition
of assets in the Ordinary Course of Business;
(v)    enter into, amend, extend, renew or terminate any Material Contract,
Material Government Contract or Real Property Lease, as applicable, other than
any Contract, amendment, extension or renewal (A) with a term of less than one
year, (B) which involve $500,000 or less, or (C) in the Ordinary Course of
Business;
(vi)    change in any material respect the base compensation of, or enter into
any new bonus or incentive agreement or arrangement (other than any Change of
Control Payments that, in each case, are payable in connection with the
transactions contemplated by this Agreement) with, any of its employees, other
than changes made in accordance with normal compensation practices and
consistent with past practices of the Group Companies or changes required by
employment agreements, Benefit Plans or by any Law;


40

--------------------------------------------------------------------------------





(vii)    materially amend or enter into a new, Benefit Plan (except as required
by Law, a Contract in effect on the date hereof or customary renewals of
existing Benefit Plans in the Ordinary Course of Business) or collective
bargaining;
(viii)     incur any Indebtedness, as defined in clause (i) of the definition
thereof, except borrowings under existing credit facilities;
(ix)    issue any equity interests or grant any option or issue any warrant to
purchase or subscribe for any such securities or issue any securities
convertible into such securities (except in connection with the exercise or
conversion of equity securities, options and warrants issued and outstanding as
of the date hereof);
(x)    adopt any amendments to their respective Organizational Documents;
(xi)    make any material change in the accounting principles, methods,
practices or policies applied in the preparation of the Financial Statements,
unless such change is required by applicable Law or GAAP;
(xii)    sell, or otherwise dispose of, any (A) intangible, or (B) material
tangible assets in excess of $200,000 in the aggregate, other than sales of
software in the Ordinary Course of Business and personal property sold or
otherwise disposed of in the Ordinary Course of Business and except for any
tangible asset which is obsolete;
(xiii)    make, change or revoke any material Tax election outside of the
Ordinary Course of Business; change any annual Tax accounting period; change any
Tax accounting principles, methods, practices or policies; file any amended Tax
Return; enter into any Tax allocation agreement, Tax sharing agreement, or Tax
indemnity agreement (other than commercial Contracts entered into in the
Ordinary Course of Business that do not primarily relate to Taxes); or
(xiv)    agree in writing to do anything contained in this clause (c).


41

--------------------------------------------------------------------------------





5.2    Access to Information.
(a)    From and after the date hereof until the earlier of the Closing Date or
the termination of this Agreement in accordance with its terms, upon reasonable
advance notice, and subject to the restrictions contained in the confidentiality
agreements to which the Group Companies are subject, the Company shall provide
to Parent and Parent’s authorized representatives during normal business hours
reasonable access to all books and records of the Group Companies (in a manner
so as to not interfere with the normal business operations of any Group Company)
for any reasonable purpose (provided, the continuation of due diligence shall
not be deemed a reasonable purpose). All of such information shall be treated as
confidential information pursuant to the terms of the Confidentiality Agreement.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to disclose any competitively sensitive information or disclose
any other information to Parent or its representatives if such disclosure would
be reasonably likely to (x) jeopardize any attorney-client or other legal
privilege, (y) contravene any applicable Laws, fiduciary duty or binding
agreement entered into prior to the date hereof, or (z) if the Parties are in an
adversarial relationship in litigation or arbitration (in which case the
furnishing of information, documents or records contemplated by this Section
5.2(a) shall be subject to applicable rules relating to discovery) (the matters
referred to in this sentence with respect to any Person, the “Access
Limitations”).
(b)    From and after the Closing Date, in connection with any reasonable
business purpose, including the determination of any matter relating to the
rights or obligations of the Sellers under this Agreement, upon reasonable prior
request and subject to the Access Limitations, Parent shall, and shall cause the
Group Companies to, (i) afford the Representative and its authorized
representatives reasonable access, during normal business hours, to the offices,
properties, books, records and other documents of Parent and its Affiliates in
respect of the Group Companies and (ii) make available to the Representative and
its authorized representatives the employees of the Company, Parent and its
Affiliates in respect of the Group Companies whose assistance, expertise,
testimony, notes and recollections or presence is necessary to assist the
Representative in connection with the inquiries for any of the purposes referred
to above, including the presence of such Persons as witnesses in hearings or
trials for such purposes; provided, however, that (x) such requests shall not
unreasonably interfere with the normal operations of Parent or any of its
Affiliates, (y) that the auditors and accountants of Parent or its Affiliates
shall not be obligated to make any work papers (to the extent such exist)
available to any Person unless and until such Person has signed a customary
agreement relating to such access to work papers in form and substance
reasonably acceptable to such auditors or accountants, and (z) that if the
Parties are in an adversarial relationship in litigation or arbitration, the
furnishing of information, documents or records contemplated by this
Section 5.3(b) shall be instead subject to applicable rules relating to
discovery.
(c)    During the period from the date of this Agreement until the earlier of
the Closing Date or the termination of this Agreement in accordance with its
terms, Parent hereby agrees that it is not authorized to and shall not (and
shall not permit any of its employees, agents, representatives or Affiliates to)
contact any customer, supplier, distributor, officer, employee or other material
business relation of any Group Company regarding the Transactions without the
prior written consent of the Company.


42

--------------------------------------------------------------------------------





5.3    Exclusivity. The Company and Parent agree to the following exclusivity
provisions from the date hereof and until the earlier of the Closing or the
termination of this Agreement (the “Exclusivity Period”):
(a)    During the Exclusivity Period, the Company shall not intentionally, and
will direct that its Affiliates and representatives shall not intentionally,
directly or indirectly (whether or not in conjunction with a third party)
solicit, encourage or initiate any offer or proposal from, or enter into,
re-start, solicit, initiate or otherwise engage in any discussions or
negotiations with, or seek, encourage, or respond to or provide or disclose any
information to, or enter into any agreement, terms, arrangement or understanding
(whether or not legally binding) with, any Person or group of Persons other than
Parent, Merger Sub and their representatives with respect to any transaction
involving any acquisition of or investment in, or any disposition (whether by
way of sale, offer, transfer, assignment or otherwise) of, a material portion of
the capital stock of the Company (or interest therein), or a material portion of
the assets of the Company (any such transaction an “Alternative Transaction”),
except in any such case to notify any such Person or group of Persons of the
existence of this Section 5.3(a).
(b)    If the Company or any of its representatives receives any bona fide
proposal for, or inquiry respecting, any Alternative Transaction, or any request
for nonpublic information in connection with any such Alternative Transaction,
the Company will promptly notify Parent, describing in reasonable detail the
identity of the Person or group of Persons making such proposal or inquiry and
the terms and conditions of such proposal or inquiry.
5.4    Efforts; Regulatory Filings and Consents.
(a)    Without prejudice to Parent's obligations set forth in Section 5.4(d),
each of the Company, on the one hand, and Parent and Merger Sub, on the other
hand, shall use its respective reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, and to assist and cooperate
with the other Parties in doing, all things necessary, proper or advisable (i)
to consummate and make effective as promptly as possible, but in no event later
than the Termination Date, the Transactions, (ii) obtain or provide, or cause to
be obtained, as set forth in Section 3.3(a), all consents or approvals by or
notices to third parties that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Agreements, (iii) to obtain all
Governmental Approvals of any Governmental Antitrust Authority required to be
obtained by the Company, Parent or Merger Sub, or any of their respective
Subsidiaries or Affiliates in connection with the Transactions or the taking of
any action contemplated by this Agreement, (iv) to defend vigorously, lift,
mitigate or rescind the effect of any litigation or administrative proceeding
involving any Governmental Antitrust Authority (including a private party
challenge) adversely affecting this Agreement or the Transactions, including
promptly appealing any adverse court or administrative decision; provided,
however, that neither the Company and its Affiliates, nor the Parent and Merger
Sub, shall be required to make any material monetary expenditures, offer or
grant any material accommodation (financial or otherwise) to any Person or
commence or be a plaintiff in any litigation to satisfy their obligations under
this Section 5.4(a); provided, further, that neither the Company and its
Affiliates, nor the Parent and its Affiliates, shall be required to sell or
otherwise dispose of any portion of the business


43

--------------------------------------------------------------------------------





of the Group Companies or the Parent or its Subsidiaries in order to satisfy
their obligations under this Section 5.4(a).
(b)    Each of the Company and Parent shall (i) as soon as reasonably
practicable (and in any event within five (5) Business Days following the date
of this Agreement) file or cause to be filed with the United States Federal
Trade Commission (the “FTC”) and the United States Department of Justice (the
“DOJ”) the notification and report form, if any, required for the Transactions
(which form shall request early termination of the waiting period under the HSR
Act) and to supply as promptly as practicable any supplemental information
requested in connection therewith pursuant to the HSR Act and (ii) as soon as
reasonably practicable make all filings under the applicable Other Competition
Laws, if any, required for the Transactions, and shall take all other actions
necessary, proper or advisable to cause the expiration or termination of the
applicable waiting period under the HSR Act and the applicable Other Competition
Laws. Any such antitrust notification and report form or filing and supplemental
information shall be in substantial compliance with the requirements of the HSR
Act or the applicable Other Competition Laws, as the case may be. All other
regulatory filings shall be in substantial compliance with the requirements of
applicable Law. Each of Parent and the Company shall furnish to the other Party
such necessary information and reasonable assistance as the other Party may
request in connection with its preparation of any filing or submission that is
necessary under the HSR Act, the applicable Other Competition Laws or other
applicable Law, as the case may be. The Company and Parent shall use reasonable
best efforts to comply promptly with any inquiries or requests for additional
information from the FTC, the DOJ, other Governmental Antitrust Authorities and
any other Governmental Authority having jurisdiction.
(c)    Without limiting the generality of the undertakings set forth in
Sections 5.4(a), 5.4(b) and 5.4(e) and subject to any appropriate
confidentiality protections, the Company, on the one hand, and Parent and Merger
Sub, on the other hand, shall each furnish to the other such necessary
information and reasonable assistance as the other may reasonably request in
connection with Section 5.4(b) and shall each promptly provide counsel for the
other Party with copies of all filings made by such Party, and all
correspondence between such Party (and its advisors) with any Governmental
Antitrust Authority, other Governmental Authority or, in connection with any
proceeding by a private party, and any other information supplied by such Party
and such Party’s Affiliates to a Governmental Antitrust Authority or other
Governmental Authority in connection with this Agreement and the Transactions.
Subject to applicable Law, the Company and Parent shall permit counsel for the
other Party reasonable opportunity to review in advance, and shall consider in
good faith the views of the other Party in connection with, any proposed written
or, if practicable, oral communication to any Governmental Antitrust Authority
or other Governmental Authority relating to the Transactions. Each of the
Company and Parent agrees not to participate in any substantive meeting or
discussion, either in person or by telephone, with any Governmental Antitrust
Authority or other Governmental Authority in connection with the Transactions
unless it consults with the other Party in advance and, to the extent not
prohibited by such Governmental Antitrust Authority or other Governmental
Authority, gives the other Party the opportunity to attend and participate.


44

--------------------------------------------------------------------------------





(d)    Without expanding any obligation set forth under this Section 5.4, Parent
agrees to consider, on behalf of itself and its Affiliates and, as determined in
its good faith, to take, or cause to be taken, such reasonable actions with
respect to the Group Companies, post-Closing, that are identified by any
Governmental Antitrust Authority as a condition to the granting of any
Governmental Approval necessary for the consummation of the Transactions or as
may be required to avoid, lift, vacate, reverse or resolve any legislative,
administrative or judicial action (including any suit instituted (or threatened
to be instituted) by the FTC, the DOJ or any other applicable Governmental
Authority or any private party challenging the Transactions as a violation of
the HSR Act or Other Competition Laws) that would otherwise reasonably be
expected to materially impair or delay the consummation of the Transactions.
Parent’s consideration of any such reasonable action shall be undertaken in good
faith, and if, after such good-faith consideration, Parent and its Affiliates
determine that they will not undertake the action, such decision shall not
constitute a breach of this Agreement. Without limiting the generality of the
foregoing, the Group Companies understand and acknowledge that neither Parent,
nor any of its Affiliates, will depreciate, sacrifice, limit, alter or
cannibalize the pre-Closing existing lines of business or operations of the
Parent and its Affiliates, even if such action is identified as a condition for
consummation of the Transactions by a Governmental Antitrust Authority. Nothing
contained in this Agreement shall be construed so as to require Parent or any of
its Affiliates (other than, after the Closing, the Group Companies, to the
extent such action is determined and agreed to by Parent under this
Section 5.4(d)), to (i) sell, license, dispose of, hold separate or operate in
any specified manner any of its respective assets or businesses (or to discuss,
agree or commit to any of the foregoing), other than assets or businesses of the
Group Companies, or (ii) enter into any consent decree, Order or agreement that
alters its business or commercial practices in any way or that in any way limits
or could reasonably be expected to limit the right of Parent to own, operate or
retain all or any portion of Parent’s assets, properties or businesses (other
than, after the Closing, the Group Companies) or Parent’s freedom of action with
respect thereto. Further, Parent and/or its Affiliates shall be under no
obligation to take such action as identified by a Governmental Antitrust
Authority if not agreed to by the Company. To the extent Parent and/or its
Affiliates do decide to take such action as identified by a Governmental
Antitrust Authority with respect to the Group Companies, such action, provided
it has been agreed to by the Company, shall not constitute a violation of
Section 1.15(c).
(e)    Without limiting any other obligation under this Agreement, during the
period from the date of this Agreement until the Closing Date, Parent, Merger
Sub and their respective Subsidiaries and Affiliates shall not take or agree to
take any action that would reasonably be expected to prevent or delay the
Parties from obtaining any Governmental Approval in connection with the
Transactions, including entering into an agreement to acquire (whether via
merger, consolidation, stock or asset purchase or otherwise) any material amount
of assets of or any equity in any other Person or any business or division
thereof if such agreement would be reasonably expected to create a material risk
of making it more difficult to obtain the Governmental Approval of the FTC or
DOJ or any other Governmental Antitrust Authority required in connection with
the Transactions.


45

--------------------------------------------------------------------------------





(f)    The Company shall be responsible for all fees and expenses incurred with
obtaining any consents or approvals from third parties or giving notices as set
forth in clause (ii) of Section 5.4(a) (provided, however, that any such fees
and expenses shall be paid by the Company in full prior to the Closing or
accrued in full on the books and records of the Company prior to the Closing).
Parent (i) shall be responsible for the filing of the Certificate of Merger and
(ii) shall pay the filing fee under the HSR Act. Each of the Company and Parent
shall otherwise be responsible for their respective fees and expenses in
connection with their respective filings under the HSR Act.
5.5    Notification of Certain Matters. The Company shall give notice to Parent
and Parent shall give notice to the Company, as promptly as reasonably
practicable, upon becoming aware of (a) any fact, change, condition,
circumstance, event, occurrence, or non-occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by it to be untrue or inaccurate in any material respect at any time after the
date of this Agreement and before the Effective Time that would cause the
conditions set forth in Sections 6.2(a) and 6.2(b) or Sections 6.3(a) and
6.3(b), as applicable, not to be satisfied as of the Closing Date, (b) any
material failure on its part to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement, or (c)
the institution of or a credible written threat of institution of any Legal
Proceeding related to this Agreement or the Merger; provided, however, that the
delivery of any notice in accordance with this Section 5.5 shall not limit or
otherwise affect the remedies available under this Agreement to such Party
(including the right to seek indemnification in accordance with ARTICLE VIII or
ARTICLE IX and the rights of the Representative to seek indemnification in
accordance with Section 10.13), the representations or warranties of the
Parties, or the conditions to the obligations of the Parties; provided further,
however, that the unintentional failure to give notice under this Section 5.5
will not be deemed to be a breach of covenant under this Section 5.5 and will
constitute only a breach of the underlying representation, warranty, condition
or agreement, as the case may be.
5.6    Confidentiality. Each of Parent and Merger Sub acknowledges that the
information provided to it and its representatives in connection with this
Agreement (including Section 5.2(a)) and the Transaction is subject to the terms
of the Confidentiality Agreement, dated September 19, 2018, by and between
Parent and MicroPact, Inc. (the “Confidentiality Agreement”), the terms of which
are incorporated herein by reference.
5.7    Preservation of Records. In addition to and not in limitation of the
provisions of Section 5.2(a), Parent agrees to preserve and keep the records
relating to the businesses of the Group Companies for a period of seven (7)
years from the Closing Date and shall make such records and personnel available
to the Representative as may be reasonably requested in connection with, among
other things, any insurance claims by, Legal Proceedings (other than Legal
Proceedings between the Representative and Parent related to this Agreement or
the Transaction) or tax audits against, or governmental investigations of, the
Group Companies or in order to enable the Representative to comply with its
obligations under this Agreement and each other Transaction Agreement.
5.8    Publicity. None of the Representative or, prior to the Closing, the
Company, on the one hand, or Parent, Merger Sub or, following the Closing, the
Surviving Company, on the other hand, shall issue any press release or public
announcement concerning this Agreement, the other


46

--------------------------------------------------------------------------------





Transaction Agreements or the Transaction or make any other public disclosure
containing or pertaining to the terms of this Agreement without obtaining the
Representative’s or Parent’s, as applicable, prior written approval, which
approval will not be unreasonably withheld or delayed, unless, in the judgment
of the Party seeking to disclose, disclosure is otherwise required by applicable
Law or by the applicable rules of any stock exchange on which such disclosing
Party lists securities; provided that, to the extent any disclosure is required
by applicable Law or stock exchange rule, the Party intending to make such
disclosure shall use its commercially reasonable efforts consistent with
applicable Law or stock exchange rule to consult with the Representative or
Parent, as applicable, with respect to the text thereof and; provided, further,
that (i) the Company and Representative, on the one hand, and Parent and its
equityholders and Affiliates, on the other hand, shall be entitled to disclose
such information to their respective directors, officers, executive employees,
equity owners, partners, prospective partners, investors, prospective investors,
professional advisors and lenders who have a need to know the information and
who agree to keep such information confidential or are otherwise bound to
confidentiality and (ii) Parent’s financing sources and other professional
advisors may publish “tombstones” or other customary announcements which do not
contain pricing details that are not otherwise publicly available.
5.9    Director and Officer Liability; Indemnification.
(a)    For a period of six (6) years after the Closing, Parent shall cause the
Group Companies, to the fullest extent provided in the Organizational Documents
thereof or in any other agreements disclosed on Section 5.9 of the Company
Disclosure Schedule, in each case as in effect immediately prior to the
Effective Time, to indemnify and hold harmless (and advance applicable expenses
to) each Person who is as of the Effective Time, or has been at any time prior
to the Effective Time, an officer, manager or director of a Group Company (each,
a “D&O Indemnified Person”) against any costs or expenses (including attorneys’
fees) incurred in connection with any claim, threatened, pending or completed,
whether civil, criminal, administrative or investigative, or Losses arising out
of or pertaining to matters existing or occurring at or prior to the Closing
Date and relating to the fact that the D&O Indemnified Person was an officer,
manager or director of any Group Company.
(b)    Prior to the Effective Time, the Company shall purchase and maintain in
effect beginning on the Closing Date, and with a claims period of six (6) years
thereafter without any lapses in coverage, a “tail” policy providing directors’
and officers’ liability insurance coverage for the benefit of those Persons who
are covered by any Group Company’s directors’ and officers’ liability insurance
policies as of the date hereof or at the Closing with respect to matters
occurring prior to the Effective Time. Such policy shall provide coverage that
is at least equal to the coverage provided under the Group Companies’ current
directors’ and officers’ liability insurance policies; provided that the Company
may substitute therefor policies of at least the same coverage containing terms
and conditions which are no less advantageous to the beneficiaries thereof so
long as such substitution does not result in gaps or lapses in coverage with
respect to matters occurring prior to the Closing Date. The premium amounts for
such tail policies shall be fully paid by the Company prior to the Closing or
included as a Transaction Expense. Any such tail policies shall include a
successor endorsement that names Parent and the Surviving Company as additional
insureds. During the term of such tail policies, neither Parent nor the
Surviving Company shall take any action


47

--------------------------------------------------------------------------------





following the Closing to cause any such tail policy to be cancelled or any
provision therein to be amended or waived.
(c)    If Parent, the Surviving Company, any of the Operating Subsidiaries or
any of their respective successors or assigns (i) consolidates with or merges
into any other Person and is not the continuing or surviving corporation or
entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its properties and other assets to any Person, then, and in
each such case, Parent shall cause proper provision to be made so that the
applicable successors and assigns or transferees expressly assume the
obligations set forth in this Section 5.9.
5.10    Stockholder Approval. Concurrently with the execution of this Agreement,
the Company has delivered to Parent the resolutions of the stockholders of the
Company representing the Requisite Stockholder Approval.
5.11    Restrictive Covenants Agreements. Contemporaneously with the execution
of this Agreement, as a material inducement to Parent’s execution of this
Agreement, each of those holders of Common Stock who are employees of any Group
Company as of the date of this Agreement and whose names are set forth on
Section 5.11 of the Parent Disclosure Schedule (the “Employee Sellers”), shall
have entered into a Restrictive Covenants Agreement, to be effective upon the
Closing Date subject to consummation of the Merger, in form and substance
reasonably satisfactory to Parent (each, a “Restrictive Covenant Agreement”).
5.12    Employees.
(a)    Contemporaneously with the execution of this Agreement, as a material
inducement to Parent’s execution of this Agreement, the Company shall have
entered into a mutually acceptable Employment Agreement with each of the
individuals identified on Section 5.12(a) of the Parent Disclosure Schedule (the
“Key Employees”).
(b)    The Company shall be responsible for the payment of any Change of Control
Payments that are payable by any Group Company to any employee solely as a
result of the occurrence of the Merger; provided, however, that any such Change
of Control Payments shall be paid by the applicable Group Company in full on or
before the Closing or included as a Transaction Expense to be paid at the
Closing; and, provided further, that in no event shall any of the following be
considered Change of Control Payments: (i) any payments made pursuant to any
offer letter or any Contract entered into by a Group Company with any employee
of the Company at the direction of Parent, and (ii)  any bonus or other similar
payments to any employee of a Group Company pursuant to any agreement or
arrangement adopted or entered into by Parent, the Surviving Company or any of
their Affiliates, or directed by Parent after the Effective Time.
(c)    Prior to the Closing Date, the Company shall cause any written employment
agreement between a Group Company and the individuals listed on Section 5.12(c)
of the Parent Disclosure Schedule to have been terminated effective no later
than as of the Effective Time, and the Company shall provide documentation
thereof reasonably satisfactory to Parent.


48

--------------------------------------------------------------------------------





5.13    Corporate Records.
(a)    On or before the Closing, the Company shall exercise commercially
reasonable efforts to deliver or caused to be delivered to Parent, each dated
within a reasonable time prior to the Closing, (i) certificates of registration
or qualification of each domestic Group Company from the Secretary of State (or
comparable Governmental Authority) of each state other than its jurisdiction of
organization in which, as set forth on Section 3.23 of the Company Disclosure
Schedule, it is registered or qualified to do business, and (ii) a legal
existence or good standing certificate for each domestic Operating Subsidiary
from the Secretary of State (or comparable Governmental Authority) of its
jurisdiction of organization, as set forth on Section 3.4(b) of the Company
Disclosure Schedule.
(b)    The Representative shall cause to be delivered to Parent, within ten (10)
days after the Closing, all minute books of the Company in its possession.
(c)    Prior to the Closing Date, the Company shall execute and deliver to
Parent, or cause the applicable Group Company or Group Companies to execute and
deliver to Parent, a letter or other document, in form and substance reasonably
satisfactory to Parent, necessary and appropriate to change, at Parent’s sole
cost and expense, the broker of record with respect to any of the Group
Companies’ claims-made insurance policies listed on Section 3.22 of the Company
Disclosure Schedule to be effective upon the Closing Date.
ARTICLE VI
CONDITIONS TO CLOSING
6.1    Conditions to the Obligations of the Company, Parent and Merger Sub. The
obligations of the Company, Parent and Merger Sub to effect the Closing and to
consummate the Transaction are subject to the satisfaction (or, if permitted by
applicable Law, waiver in writing by the Party for whose benefit such condition
exists) of the following conditions:
(a)    any applicable waiting period under the HSR Act relating to the
Transaction shall have expired or been terminated; and
(b)    there shall not be in effect any Law or Order of a Governmental Authority
of competent jurisdiction in the United States directing that the Transaction
not be consummated as provided herein or which has the effect of rendering it
impossible or illegal to consummate the Transaction; provided, however, that
Parent shall have taken all actions required by Section 5.3(a) to prevent the
occurrence or entry of any such Law or Order and to remove or appeal as promptly
as possible any such Law or Order.
6.2    Other Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Closing and to consummate the
Transaction are subject to the satisfaction (or, if permitted by applicable Law,
waiver in writing by Parent) of the following further conditions:


49

--------------------------------------------------------------------------------





(a)    the Fundamental Representations shall be true and correct in all respects
(in the case of any such representation or warranty qualified by materiality or
Company Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Company Material
Adverse Effect) as of the date of this Agreement and on and as of the Closing
Date as though made on and as of the Closing Date (other than such
representations and warranties that are made on and as of a specified date, in
which case such representations and warranties shall be true and correct only as
of the specified date);
(b)    the representations and warranties of the Company set forth in ARTICLE
III (other than those referred to in Section 6.2(a)) shall be true and correct
as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the Closing Date (other than such representations and
warranties that are made on and as of a specified date, in which case such
representations and warranties shall be so true and correct only as of the
specified date), except to the extent that the facts, events and circumstances
that cause such representations and warranties to not be true and correct as of
such dates have not had a Company Material Adverse Effect (provided that for the
purposes of the foregoing clause, qualifications as to materiality and Company
Material Adverse Effect contained in such representations and warranties shall
not be given effect);
(c)    the Company shall have performed and complied in all material respects
with all covenants required to be performed or complied with by the Company
under this Agreement on or prior to the Closing Date;
(d)    since the date hereof, there shall not have occurred a Company Material
Adverse Effect; and
(e)    prior to or at the Closing, the Company shall have delivered to Parent a
certificate of an authorized officer of the Company, dated as of the Closing
Date, in form and substance reasonably acceptable to Parent, to the effect that
the conditions specified in Sections 6.2(a), 6.2(b), 6.2(c) and 6.2(d) have been
satisfied.
6.3    Other Conditions to the Obligations of the Company. The obligations of
the Company to effect the Closing and to consummate the Transaction are subject
to the satisfaction (or, if permitted by applicable Law, waiver in writing by
the Representative) of the following further conditions:
(a)    the representations and warranties of Parent and Merger Sub set forth in
Section 4.1 (Organization and Power), Section 4.2 (Authorization of Agreement)
and Section 4.8 (Financial Advisors) shall be true and correct in all respects
(in the case of any such representation or warranty qualified by materiality or
Parent Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Parent Material
Adverse Effect) as of the date of this Agreement and on and as of the Closing
Date (other than such representations and warranties that are made on and as of
a specified date, in which case such representations and warranties shall be
true and correct only as of the specified date);
(b)    the representations and warranties of Parent and Merger Sub set forth in
ARTICLE IV (other than those referred to in Section 6.3(a)) shall be true and
correct on and as of the Closing Date as of the date of this Agreement and on
and as of the Closing Date (other than


50

--------------------------------------------------------------------------------





such representations and warranties that are made on and as of a specified date,
in which case such representations and warranties shall be true and correct only
as of the specified date), except to the extent that the facts, events and
circumstances that cause such representations and warranties to not be true and
correct as of such dates have not had a Parent Material Adverse Effect (provided
that for the purposes of the foregoing clause, qualifications as to materiality
and Parent Material Adverse Effect contained in such representations and
warranties shall not be given effect);
(c)    Parent and Merger Sub shall have performed and complied in all material
respects with all covenants required to be performed or complied with by it
under this Agreement on or prior to the Closing Date; and
(d)    prior to or at the Closing, Parent shall have delivered to the
Representative a certificate of an authorized officer of Parent, dated as of the
Closing Date, in form and substance reasonably acceptable to the Representative,
to the effect that the conditions specified in Sections 6.3(a), 6.3(b) and
6.3(c) have been satisfied.
5.4    Frustration of Closing Conditions. No Party may rely on the failure of
any condition set forth in this ARTICLE VI to be satisfied if such failure was
caused by such Party’s failure to use best efforts to cause the Closing to
occur, as required by Section 5.3(a).
ARTICLE VII
TERMINATION
7.1    Termination.
(a)    This Agreement may be terminated and the Transaction may be abandoned at
any time prior to the Closing:
(i)    by mutual written consent of Parent and the Representative;
(ii)    by either the Representative or Parent, if any Governmental Authority of
competent jurisdiction in the United States shall have issued an Order or taken
any other action restraining, enjoining or otherwise prohibiting the Transaction
(after giving effect to Parent’s and Merger Sub’s respective obligations under
Section 5.4) and such Order or other action shall have become final and
nonappealable;
(iii)    by either the Representative or Parent, if the Closing does not occur
on or prior to May 1, 2019 (such date, as it may be extended by the written
mutual agreement of the Parties or as provided in this Section 7.1(a)(iii), the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7.1(a)(iii) shall not be available to any
Party whose breach of any provision of this Agreement has been a principal cause
of, or resulted in, the failure of the Closing to occur on or before the
Termination Date; and, provided further, that, if at any time prior to the
Termination Date the DOJ or the FTC makes a request for additional information
or documentary materials from either or both of the Company or Parent authorized
by Section 7A(e) of the Clayton Act (a “Second Request”), then the Termination
Date shall be extended for an additional


51

--------------------------------------------------------------------------------





sixty (60) days unless Parent and the Representative by mutual written consent
agree not to extend the Termination Date;
(iv)    by the Representative, upon written notice to Parent, if there shall
have been a breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of Parent or Merger Sub or any
of such representations and warranties shall have become untrue in a manner that
would result in any conditions set forth in Sections 6.3(a), 6.3(b) or 6.3(c)
not being satisfied prior to the Termination Date, such breach or inaccuracy has
not been waived by the Representative, and the breach or inaccuracy, if capable
of being cured, has not been cured within thirty (30) days following the
Representative’s written notice to Parent of such breach or inaccuracy or is not
capable of being cured on or prior to the Termination Date; provided that the
right to terminate this Agreement under this Section 7.1(a)(iv) shall not be
available to the Representative if the Company is then in material breach of any
representation, warranty, covenant, or other agreement contained herein;
(v)    by Parent, upon written notice to the Representative, if there shall have
been a breach of any of the representations, warranties, agreements or covenants
set forth in this Agreement on the part of the Company or any of such
representations and warranties shall have become untrue in a manner that would
result in any conditions set forth in Sections 6.2(a), 6.2(b) or 6.2(c) not
being satisfied prior to the Termination Date, such breach or inaccuracy has not
been waived by Parent, and the breach or inaccuracy, if capable of being cured,
has not been cured within thirty (30) days following Parent’s written notice to
the Representative of such breach or inaccuracy or is not capable of being cured
on or prior to the Termination Date; provided that the right to terminate this
Agreement under this Section 7.1(a)(v) shall not be available to Parent if it is
then in material breach of any representation, warranty, covenant, or other
agreement contained herein;
(vi)    by Parent if there has been a Company Material Adverse Effect since the
date hereof;
(vii)    by the Representative, whether or not the Representative or the Company
has sought or is entitled to seek specific performance pursuant to
Section 10.10, if (A) all of the conditions set forth in Sections 6.1 and 6.2
have been satisfied or waived (other than those conditions which by their terms
cannot be satisfied until the Closing and those conditions that Parent’s breach
has caused not to be satisfied) and (B) Parent fails to consummate the
Transactions within three (3) Business Days following the date on which the
Closing was required to have occurred pursuant to Section 2.1; or
(viii)    by the Company is there has been a Parent Material Adverse Effect
since the date hereof.
(b)    In the event of termination by the Representative or Parent pursuant to
this Section 7.1, written notice thereof shall forthwith be given to the other
and the Transaction shall be terminated, without further action by any Party. If
the Transactions are terminated as provided herein, Parent shall return to the
Company or destroy all documents and other material received


52

--------------------------------------------------------------------------------





from the Company or the Representative relating to the Transaction, whether so
obtained before or after the execution hereof.
7.2    Effect of Termination. If this Agreement is terminated and the
Transaction is abandoned as described in Section 7.1, this Agreement shall
become null and void and of no further force and effect, without any liability
or obligation on the part of any Party or their respective directors, officers,
employees, owners, representatives or Affiliates, and the Transaction shall be
abandoned without further action by the Parties, except for (i) the penultimate
sentence of Section 5.2(a) (Access to Information) and (ii) Sections 7.2 (Effect
of Termination) and ARTICLE X (Miscellaneous), each of which, shall survive such
termination. Nothing in this Section 7.2, however, shall be deemed to release
any Party from any liability for any willful breach by such Party of the terms
and provisions of this Agreement prior to termination. For purposes of this
Sections 7.2, “willful” shall mean a breach that is a consequence of an act
undertaken by the breaching Party with the knowledge (actual or constructive)
that the taking of such act would, or would be reasonably expected to, cause a
breach of this Agreement.
ARTICLE VIII
TAX MATTERS
8.1    Intended Tax Treatment. The Parties are entering into this Agreement with
the intention that the Merger qualify as a taxable purchase of the stock of the
Company for federal income tax purposes, and none of the Parties or any Seller
will take any position or actions inconsistent with such treatment.
8.2    Cooperation and Exchange of Information. The Representative, the
Surviving Company, and Parent shall provide each other with such cooperation and
information as any of them reasonably may request of the others, and at the sole
cost and expense of the requesting party, in preparing or filing any Tax Return
pursuant to this ARTICLE VII or in connection with any audit, examination or
other Legal Proceeding in respect of Taxes of the Group Companies. Such
cooperation and information shall include providing powers of attorney, copies
of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of the Representative, the Surviving
Company, and Parent shall retain all Tax Returns, schedules and work papers,
records and other documents in its possession relating to Tax matters of The
Company for any Taxable period beginning before the Closing Date until the
expiration of the statute of limitations of the Taxable periods to which such
Tax Returns and other documents relate, without regard to extensions except to
the extent notified by any of the other parties in writing of such extensions
for the respective Tax periods.
8.3    Tax Returns.
(a)    The Company shall prepare and timely file, or cause to be prepared and
timely filed, all Tax Returns of the Group Companies required to be filed by it
that are due on or before the Closing Date (taking into account any extensions),
and shall timely pay all Taxes that are due and payable on or before the Closing
Date (taking into account any extensions). Any such Tax


53

--------------------------------------------------------------------------------





Return shall be prepared in a manner consistent with past practice (unless
otherwise required by applicable Tax Law).
(b)    The Representative shall prepare and timely file, or cause to be prepared
and timely filed, all Tax Returns required to be filed by the Group Companies
after the Closing Date with respect to a Pre-Closing Tax Period (a “Seller Tax
Return”). Any such Seller Tax Return shall be prepared in a manner consistent
with the Group Companies’ past practice (unless otherwise required by Law) and,
if it is an income or other material Tax Return, shall be submitted by the
Representative to Parent (together with schedules, statements and, to the extent
requested by Parent, supporting documentation) at least forty-five (45) days
prior to the due date (including extensions) of such Tax Return. If Parent
objects to any item on any such Seller Tax Return, Parent shall, within thirty
(30) days after delivery of such Tax Return, notify the Representative in
writing that it so objects, specifying with reasonable particularity any such
item and stating with reasonable specificity the factual or legal basis for any
such objection. If a notice of objection shall be duly delivered, Parent and the
Representative shall negotiate in good faith and use their commercially
reasonable best efforts to resolve such items. If Parent and the Representative
are unable to reach such agreement within ten (10) days after receipt by the
Representative of such notice, the disputed items shall be resolved by the
Accounting Referee and any determination by the Accounting Referee shall be
final. The Accounting Referee shall resolve any disputed items within twenty
(20) days of having the item referred to it pursuant to such procedures as it
may require. If the Accounting Referee is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by the Representative and then amended to reflect the Accounting
Referee’s resolution. The costs, fees, and expenses of the Accounting Referee
shall ultimately be borne by Parent, on the one hand, and the Sellers, on the
other hand, in the same proportion as the aggregate amount of the disputed items
that is unsuccessfully disputed (as determined by the Accounting Referee) by
Parent and the Representative (on behalf of the Sellers), as applicable, bears
to the total amount of the disputed items submitted to the Accounting Referee.
Except as provided in the preceding sentence, all other costs and expenses
incurred by the Parties in connection with resolving any dispute hereunder
before the Accounting Referee shall be borne by the Party incurring such cost
and expense.
(c)    Parent shall prepare and timely file, or cause to be prepared and timely
filed, all Tax Returns required to be filed by the Group Companies after the
Closing Date with respect to a Straddle Period (a “Parent Tax Return”). Any such
Parent Tax Return shall be prepared in a manner consistent with the Group
Companies’ past practice (unless otherwise required by Law) and, if it is an
income or other material Tax Return, shall be submitted by Parent to the
Representative (together with schedules, statements and, to the extent requested
by the Representative, supporting documentation) at least forty-five (45) days
prior to the due date (including extensions) of such Tax Return. If the
Representative objects to any item on any such Parent Tax Return that relates to
a Pre-Closing Tax Period, the Representative shall, within thirty (30) days
after delivery of such Tax Return, notify Parent in writing that it so objects,
specifying with reasonable particularity any such item and stating with
reasonable specificity the factual or legal basis for any such objection. If a
notice of objection shall be duly delivered, Parent and the Representative shall
negotiate in good faith and use their commercially reasonable best efforts to
resolve such items. If Parent and the Representative are unable to reach such
agreement within ten days after receipt by Parent of such


54

--------------------------------------------------------------------------------





notice, the disputed items shall be resolved by the Accounting Referee and any
determination by the Accounting Referee shall be final. The Accounting Referee
shall resolve any disputed items within twenty (20) days of having the item
referred to it pursuant to such procedures as it may require. If the Accounting
Referee is unable to resolve any disputed items before the due date for such Tax
Return, the Tax Return shall be filed as prepared by Parent and then amended to
reflect the Accounting Referee’s resolution. The costs, fees, and expenses of
the Accounting Referee shall ultimately be borne by Parent, on the one hand, and
the Sellers, on the other hand, in the same proportion as the aggregate amount
of the disputed items that is unsuccessfully disputed (as determined by the
Accounting Referee) by Parent and the Representative (on behalf of the Sellers),
as applicable, bears to the total amount of the disputed items submitted to the
Accounting Referee. Except as provided in the preceding sentence, all other
costs and expenses incurred by the Parties in connection with resolving any
dispute hereunder before the Accounting Referee shall be borne by the Party
incurring such cost and expense. The preparation and filing of any Tax Return of
the Group Companies that does not relate to a Straddle Period shall be
exclusively within the control of Parent.
8.4    Straddle Period Taxes. To the extent permissible under applicable Laws,
the Parties agree to elect (and have the Company and each Operating Subsidiary
elect) to have each Tax year of the Company and each Operating Subsidiary to end
on the Closing Date and, if such election is not permitted or required in a
jurisdiction with respect to a specific Tax such that the Company or any
Operating Subsidiary is required to file a Tax Return for a Straddle Period, to
utilize the following conventions for determining the amount of Taxes
attributable to the portion of the Straddle Period ending on the Closing Date:
(i) in the case of property Taxes and other similar Taxes imposed on a periodic
basis, the amount attributable to the portion of the Straddle Period ending on
the Closing Date shall equal the Taxes for the entire Straddle Period multiplied
by a fraction, the numerator of which is the number of calendar days in the
portion of the period ending on the Closing Date and the denominator of which is
the total number of calendar days in the entire Straddle Period; and (ii) in the
case of all other Taxes (including income Taxes, sales Taxes, employment Taxes,
withholding Taxes, etc.), the amount attributable to the portion of the Straddle
Period ending on the Closing Date shall be determined as if the Company or
Operating Subsidiary filed a separate Tax Return with respect to such Taxes for
the portion of the Straddle Period ending on and as of the end of the day on the
Closing Date using a “closing of the books methodology.” For purposes of clause
(ii), (A) any item determined on an annual or periodic basis (including
amortization and depreciation deductions) shall be allocated to the portion of
the Straddle Period ending on the Closing Date based on the relative number of
days in such portion of the Straddle Period ending on the Closing Date as
compared to the number of days in the entire Straddle Period; and (B) any item
(or Tax) resulting from a Parent Closing Date Transaction shall be attributed to
the portion of the Straddle Period beginning after the Closing Date. For the
avoidance of doubt, for purposes of allocating amounts required to be included
by Parent or any Group Company in income under Section 951(a) or 951A of the
Code with respect to any Straddle Period of a foreign Group Company, the taxable
year of the relevant foreign Operating Subsidiary giving rise to the income
required to be included shall be deemed to close on the Closing Date in the same
manner as described above.


55

--------------------------------------------------------------------------------





8.5    Contests. Parent agrees to give written notice to the Representative of
the receipt of any written notice by a Group Company or the Surviving Company,
Parent, or any of Parent’s Affiliates which involves the assertion of any claim,
or the commencement of any Legal Proceeding, in each case relating to Taxes and
in respect of which an indemnity may be sought by Parent pursuant to Section
8.10 (a “Tax Claim”); provided that failure to comply with this provision shall
not affect Parent’s right to indemnification hereunder, except to the extent
that the Sellers are materially prejudiced thereby. The Representative shall
control the contest or resolution of any Tax Claim that relates solely to a
Pre-Closing Tax Period (a “Seller Tax Claim”); provided, however, that the
Representative shall obtain the prior written consent of Parent (which consent
shall not be unreasonably withheld, conditioned, or delayed) before entering
into any settlement of a Seller Tax Claim or ceasing to defend such Seller Tax
Claim; and, provided, further, that Parent shall be entitled to participate in
the defense of such Seller Tax Claim and to employ counsel of its choice for
such purpose, the fees and expenses of which separate counsel shall be borne
solely by Parent. Parent shall control the contest or resolution of any Tax
Claim that relates to a Straddle Period (a “Parent Tax Claim”); provided,
however, that Parent shall obtain the prior written consent of Representative
(which consent shall not be unreasonably withheld, conditioned, or delayed)
before entering into any settlement of a Parent Tax Claim or ceasing to defend
such Parent Tax Claim; and, provided, further, that Representative shall be
entitled to participate in the defense of such Parent Tax Claim and to employ
counsel of its choice for such purpose, the fees and expenses of which separate
counsel shall be borne solely by Representative (on behalf of the Sellers).
8.6    338(g) Elections. Neither Parent nor any Group Company shall make an
election under Section 338(g) of the Code with respect to the Transactions, or
make any other Tax election or take any other action that has the effect of
increasing the amount of Taxes attributable to a Pre-Closing Tax Period.
8.7    Other Tax Matters. Parent shall cause the Group Companies that are U.S.
entities to join Parent’s “consolidated group” (as defined in Treasury
Regulation Section 1.1502-76(h)) effective on the day after the Closing Date.
8.8    Transfer Taxes. Any Transfer Taxes payable in connection with the
Transaction shall be borne solely by Parent. Except as otherwise required by
Law, Parent shall duly and timely prepare and file any Tax Return relating to
such Taxes. Parent shall give the Representative a copy of each such Tax Return
for its review and comments at least fifteen (15) days prior to filing and shall
give the Representative a copy of such Tax Return as filed, together with proof
of payment of the Taxes shown thereon to be payable. The Parties further agree,
upon request, to use their reasonable best efforts to obtain any certificate or
other document from any Governmental Authority responsible for Taxes or any
other Person as may be necessary to mitigate, reduce, or eliminate any Transfer
Taxes (to the extent applicable) that could be imposed with the transactions
contemplated under this Agreement.


56

--------------------------------------------------------------------------------





8.9    Tax Refunds. Parent shall cause the Company to pay to the Representative
for the benefit of the stockholders of the Company, promptly upon receipt
thereof, any and all refunds of Taxes (including interest thereon if any
received from any Governmental Authority with respect to such refund) received
after the Closing Date with respect to, or attributable to any Pre-Closing Tax
Period, except to the extent that such refund (i) arises as the result of a
carryback of a loss or other Tax benefit from a period or portion thereof
beginning after the Closing Date or (ii) is included in the calculation of
Working Capital.
8.10    Tax Indemnification. Except to the extent treated as a liability in the
calculation of Working Capital, Sellers shall (severally, but not jointly, based
on each Seller’s Pro Rata Share) indemnify Parent, the Surviving Company, and
each Purchaser Indemnitee and hold them harmless from and against (a) all income
Taxes of the Group Companies or relating to the business of the Group Companies
for all Pre-Closing Tax Periods; (b) all income Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which a Group Company
(or any predecessor of a Group Company) is or was a member on or prior to the
Closing Date by reason of a liability under Treasury Regulation Section 1.1502-6
or any comparable provisions of foreign, state, or local Law; (c) all income
Taxes of any person imposed on a Group Company arising under the principles of
transferee or successor liability or by Contract (other than a Contract entered
into in the Ordinary Course of Business that does not primarily relate to
Taxes), relating to an event or transaction occurring before the Closing Date,
and (d) all Taxes arising from the transactions contemplated by this Agreement
and incurred by a Group Company (except to the extent otherwise set forth in
this Agreement) with respect to any Pre-Closing Tax Period, excluding, for the
avoidance of doubt, all Transfer Taxes. In each of the above cases, Sellers
shall (severally, but not jointly, based on each Seller’s Pro Rata Share)
reimburse Parent for any Taxes of the Group Companies that are the
responsibility of Sellers pursuant to this Section 8.10 within sixty (60)
Business Days after Parent or the Surviving Company provides written notice to
the Representative of the payment of such Taxes, which notice shall set forth
the amount and type of such Taxes with reasonable specificity, and certified
evidence of payment thereof. The limitations on indemnification set forth in
Section 9.4, including the limitations set forth in Section 9.4(a) and
Section 9.4(b), shall apply to this Section 8.10 mutatis mutandis.
8.11    Tax Treatment of Indemnification Payments. Any indemnification payments
pursuant to this Agreement shall be treated by the Parties as an adjustment for
Tax purposes to the Merger Consideration, unless otherwise required by
applicable Tax Law.
8.12    Survival. Notwithstanding anything in this Agreement to the contrary,
the provisions of this ARTICLE VIII shall survive until the earlier of (A) the
expiration of all applicable statutes of limitations (giving effect to any
waiver, mitigation, or extension thereof) plus 60 days and (B) the six (6)-year
anniversary of the Closing Date.
8.13    Overlap. To the extent that any obligation or responsibility pursuant to
ARTICLE IX may overlap with an obligation or responsibility pursuant to this
ARTICLE VIII, the provisions of this ARTICLE VIII shall govern. The indemnities
of Sellers set forth in this ARTICLE VIII and the indemnities of Sellers set
forth in ARTICLE IX, to the extent relating to Taxes, shall be applied without
duplication.


57

--------------------------------------------------------------------------------





ARTICLE IX
INDEMNIFICATION
9.1    Survival of Representations and Covenants. Except as otherwise set forth
in this Section 9.1, the representations and warranties of the Company, Parent
and Merger Sub contained in ARTICLE III and ARTICLE IV, or in any certificate
delivered pursuant to Section 6.2(e) or Section 6.3(d), shall survive the
Closing until March 15, 2020. The representations and warranties in Section 3.1
(Organization and Power), Section 3.2 (Authorization of Agreement), Section 3.4
(Capitalization; Operating Subsidiaries), Section 3.24 (Financial Advisors),
Section 4.1 (Organization and Power), Section 4.2 (Authorization of Agreement),
Section 4.5 (Financial Capability), Section 4.6 (Solvency), and Section 4.8
(Financial Advisors) (collectively, the “Fundamental Representations”) shall
survive until the earlier of (A) the expiration of the statute of limitations
applicable for breach of contract claims in the State of Delaware and (B) the
six (6)-year anniversary of the Closing Date. The representations and warranties
contained in Section 3.10 (Taxes) shall survive until the earlier of (A) the
expiration of all applicable statutes of limitations (giving effect to any
waiver, mitigation, or extension thereof) plus 60 days and (B) the six (6)-year
anniversary of the Closing Date. All covenants set forth herein to be performed
prior to or at the Closing shall terminate at the Closing, and all other
covenants set forth herein to be performed after the Closing shall survive the
Closing in accordance with their respective terms. It is the express intent of
the Parties that, if an applicable survival period set forth in this Section 9.1
is shorter than the statute of limitations that would otherwise apply, then, by
contract, the applicable statute of limitations shall be reduced to the survival
period contemplated hereby. Any claim for indemnity under this Agreement with
respect to any breach of any representation, warranty or covenant shall be
deemed time-barred, and no such claim shall be made after the survival period
specified in this Section 9.1; provided, however, that if a claim notice is
delivered in good faith pursuant to and in accordance with the requirements of
this ARTICLE IX with respect to any breach of any representation, warranty or
covenant prior to the expiration of the applicable survival period, the
indemnification claim under this ARTICLE IX with respect to such representation,
warranty or covenant shall survive until such indemnification claim is finally
resolved pursuant to this ARTICLE IX.
9.2    General Indemnification.
(a)    Subject to the other provisions of this ARTICLE IX, from and after the
Closing, each Seller shall (severally but not jointly based on each Seller’s Pro
Rata Share), indemnify, defend and hold each of Parent, Merger Sub and/or their
respective officers, directors, employees, Affiliates and agents (each a
“Purchaser Indemnitee”) harmless from any direct damages, losses, liabilities,
obligations, claims of any kind, interest or expenses (including reasonable
attorneys’ fees and expenses) (“Loss”) actually incurred as a result of (i) any
breach of any representation or warranty made by the Company (A) contained in
ARTICLE III or (B) in the certificate delivered pursuant to Section 6.2(e), (ii)
any breach by any Seller of any of its covenants or agreements contained herein
which are to be performed after the Closing Date, (iii) any claim made by any
Seller relating to the calculations and determinations set forth on the
Pre-Closing Statement of such Person’s rights with respect to the Total Merger
Consideration or any part thereof or (iv) the potential


58

--------------------------------------------------------------------------------





material liability described as “Microsoft SPLA Matter” in Section 3.16(e) of
the Company Disclosure Schedule (the “Potential Liability”).
(b)    Subject to the other provisions of this ARTICLE IX, from and after the
Closing, Parent shall, and shall cause the Surviving Company to, indemnify,
defend and hold each Seller and their respective Affiliates, officers,
directors, employees and agents (each a “Seller Indemnitee” and, together with
any Purchaser Indemnitee, an “Indemnified Party” and, collectively, the
“Indemnified Parties”) harmless from any Loss actually incurred as a result of
(i) any breach of any representation or warranty made by Parent or Merger Sub
(A) contained in ARTICLE IV or (B) in the certificate delivered pursuant to
Section 6.3(d), or (ii) any breach by Parent or the Surviving Company (including
by way of being the successor of Merger Sub and the Company) of any of their
respective covenants or agreements contained herein which are to be performed by
Parent or the Surviving Company, as applicable, after the Closing Date.
(c)    The obligations to indemnify and hold harmless pursuant to this
Section 9.2 shall survive the consummation of the transactions contemplated
hereby for the applicable period set forth in Section 9.1, except for claims for
indemnification asserted in good faith prior to the end of such applicable
period (which such specific claims shall survive until final resolution
thereof).
9.3    Notice of Claims; Third Party Claims.
(a)    Notice of Claims.
(i)    Any Indemnified Party seeking indemnification hereunder shall give
promptly (and, in any event, within the applicable periods set forth in Section
9.1) to the party obligated to provide indemnification to such Indemnified Party
(an “Indemnitor”) a written notice (the “Notice of Claim”) describing in
reasonable detail the facts giving rise to the claim for indemnification
hereunder and shall include in such Notice of Claim (if then known) the amount
or the method of computation of the amount of such claim, and a reference to the
provision of this Agreement upon which such claim is based; provided, however,
that the failure of any Indemnified Party to give the Claim Notice promptly as
required by this Section 9.3(a) shall not affect such Indemnified Party’s rights
under this ARTICLE IX except to the extent (x) such failure is actually
prejudicial to the rights and obligations of the Indemnitor or (y) such Notice
of Claim is delivered after the expiration of the applicable periods set forth
in Section 9.1.
(ii)    After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
ARTICLE IX shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Losses suffered by it. All amounts due to the
Indemnified Party as so finally determined shall be paid by wire transfer within
thirty (30) days after such final determination.


59

--------------------------------------------------------------------------------





(b)    Third Party Claims.
(i)    If a claim, action, suit or proceeding by a Person who is not a Party or
an Affiliate thereof (a “Third Party Claim”) is made against any Indemnified
Party, and if such Person intends to seek indemnity with respect thereto under
this ARTICLE IX, such Indemnified Party shall promptly (and, in any event,
within the applicable periods set forth in Section 9.1) give a Notice of Claim
to the Indemnitor; provided that the failure to give such Notice of Claim shall
not relieve the Indemnitor of its obligations hereunder, except to the extent
(x) such failure is actually prejudicial to the rights and obligations of the
Indemnitor or (y) such Notice of Claim is delivered after the expiration of the
applicable periods set forth in Section 9.1. Thereafter, the Indemnified Party
shall deliver to the Indemnitor, within five (5) days after the Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the Third Party Claim.
Notwithstanding the foregoing, should a Person be physically served with a
complaint with regard to a Third Party Claim, the Indemnified Party must notify
the Indemnitor with a copy of the complaint within five (5) days after receipt
thereof and shall deliver to the Indemnitor, within five (5) days after the
receipt of such complaint, copies of notices and documents (including court
papers) received by the Indemnified Party relating to the Third Party Claim (or
in each case such earlier time as may be necessary to enable the Indemnitor to
respond to the court proceedings on a timely basis).
(ii)    The Indemnitor shall have thirty (30) days after receipt of such notice
to assume the conduct and control, at the expense of the Indemnitor, of the
settlement or defense thereof, and the Indemnified Party shall, at its sole cost
and expense, cooperate with the Indemnitor in connection therewith; provided
that the Indemnitor shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party (and the
fees and expenses of such counsel shall be borne by such Indemnified Party). So
long as the Indemnitor is reasonably contesting any such claim in good faith,
the Indemnified Party shall not pay or settle any such claim. If the Indemnitor
elects to conduct the defense and settlement of a Third Party Claim, then the
Indemnified Party shall have the right to pay or settle such Third Party Claim;
provided, that, in such event, it shall waive any right to indemnity by the
Indemnitor for all Losses related to such claim unless the Indemnitor shall have
consented to such payment or settlement. If the Indemnitor does not notify the
Indemnified Party within thirty (30) days after the receipt of the Indemnified
Party’s Notice of Claim hereunder that it elects to undertake the defense
thereof, the Indemnified Party shall have the right to contest, settle or
compromise the claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement. The Indemnitor shall not, except with the consent of
the Indemnified Party (which shall not be unreasonably withheld or delayed),
enter into any settlement that does not include as a term thereof the giving by
the Person(s) asserting such claim to all Indemnified Parties of a release from
all liability with respect to such claim or consent to entry of any judgment.
(iii)    All of the Parties shall cooperate in the defense or prosecution of any
Third Party Claim in respect of which indemnity may be sought hereunder and each
of Parent and the Surviving Company (or a duly authorized representative of such
Party) shall (and shall cause the Group Companies to) furnish such records,
information and testimony, and attend such


60

--------------------------------------------------------------------------------





conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.
9.4    Limitation on Indemnification Obligations. The rights of the Purchaser
Indemnitees and Seller Indemnitees to indemnification pursuant to Section 9.2
are subject to the following limitations:
(a)    The Purchaser Indemnitees, on the one hand, and the Seller Indemnitees,
on the other hand, shall not be entitled to recover Losses pursuant to Section
9.2(a)(i) or Section 9.2(b)(i) until the total amount which the Purchaser
Indemnitees or the Seller Indemnitees, respectively, would recover thereunder
(as limited by the provisions of Section 9.4(f) and Section 10.15), but for this
Section 9.4(a), exceeds $1,850,000 (the “Deductible”), in which case the
Purchaser Indemnitees or the Seller Indemnitees, respectively, shall only be
entitled to recover Losses in excess of such amount, subject to the other
limitations herein; provided, that Losses indemnifiable in respect of (i)
breaches of the Fundamental Representations, (ii) the Potential Liability, or
(iii) any facts or circumstances which constitute Actual Fraud shall neither be
applied toward, nor limited by, the Deductible.
(b)    The maximum liability of Sellers under Section 9.2(a) or of Parent and
the Surviving Company under Section 9.2(b) with respect to indemnifiable Losses
(except with respect to breaches of Fundamental Representations, the Potential
Liability or in cases of Actual Fraud) shall be an amount equal to $9,000,000.
(c)    The maximum liability of Sellers under Section 9.2(a) or of Parent and
the Surviving Company under Section 9.2(b) with respect to indemnifiable Losses
for breaches of Fundamental Representations and in cases of Actual Fraud shall
not exceed the Final Closing Date Merger Consideration. The maximum liability of
Sellers under Section 9.2(a)(iv) with respect to indemnifiable Losses related to
the Potential Liability shall be not exceed the Special Holdback Amount.
(d)    The Purchaser Indemnitees shall not be entitled to indemnification
pursuant to Section 9.2(a) for any Loss to the extent that (i) prior to the date
hereof the Group Companies recorded a reserve in their consolidated books and
records with respect to such Loss or in a general category of items or matters
similar in nature to the specific items or matters giving rise to such Loss,
(ii) such Loss was taken into account in the Final Closing Date Merger
Consideration or if Parent shall have requested a reduction in the Merger
Consideration in a Dispute Notice on account of any matter forming the basis for
such Loss or alleged Loss, (iii) the Purchaser Indemnitees could have, with
commercially reasonable efforts, mitigated or prevented such Loss, or (iv) such
Loss results from or is magnified by the action or inaction of any Purchaser
Indemnitee after the Closing.
(e)    Notwithstanding any provision of this Agreement to the contrary, Losses
for which Sellers may be liable pursuant to Section 9.2(a)(i) shall exclude all
Losses relating to the breach of any representation or warranty of the Company
to the extent the Representative establishes to a reasonable certainty that
Parent or Merger Sub had actual knowledge as of the Closing of material
information that is materially inconsistent with the representation or warranty
on which the claim of the Purchaser Indemnitee is based, and could reasonably be
expected to have an


61

--------------------------------------------------------------------------------





understanding of the relevance of such materially inconsistent information to
such representation and warranty, and thereby it can reasonably be concluded
that Parent or Merger Sub has waived the right to rely on such representation or
warranty or should be estopped from asserting such claim as a result thereof.
Parent and Merger Sub expressly acknowledge Sellers’ and the Representative’s
right to establish that Parent or Merger Sub have waived such right or should
otherwise be estopped from asserting such claim based on the breach of such
representation or warranty due to such actual knowledge.
(f)    The amount of any and all Losses shall be determined net of (i) any
amounts recovered or recoverable by the Purchaser Indemnitees under insurance
policies or other collateral sources (such as contractual indemnities of any
Person which are contained outside of this Agreement) with respect to such
Losses, in each case, net of costs of collection resulting from making any claim
thereunder and (ii) any Tax benefits realizable by or accruing to the Purchaser
Indemnitees with respect to such Losses.
(g)    In the event that a Purchaser Indemnitee realizes Tax benefits or
recovers, under insurance policies or from other collateral sources, any amount
in respect of a matter for which such Purchaser Indemnitee was indemnified
pursuant to Section 9.2(a), such Purchaser Indemnitee shall promptly pay over to
an account or accounts designated by the Representative (on behalf of the
Sellers) for distribution to the Sellers the amount so recovered (after
deducting therefrom the amount of the expenses incurred by such Purchaser
Indemnitee in procuring such recovery), but not in excess of the sum of (i) any
amount previously so paid to or on behalf of such Purchaser Indemnitee in
respect of such matter and (ii) any amount expended by the Sellers in pursuing
or defending any claim arising out of such matter; and
(h)    For purposes of determining Losses pursuant to Section 9.2(a)(i) or
Section 9.2(b)(i) (but not for purposes of determining whether a breach has
occurred), the representations and warranties set forth in this Agreement shall
be considered without regard to any materiality qualification (including such
terms as “material,” “Company Material Adverse Effect” and “Parent Material
Adverse Effect”) set forth therein.
9.5    Manner of Payment.
(a)    Except as provided in Section 9.5(b) with respect to the Potential
Liability, any indemnification payment to be made by Indemnifying Party pursuant
to this ARTICLE IX is to be paid by wire transfer of immediately available funds
to an account designated by the Indemnified Party within five (5) Business Days
after the date of the determination of the indemnification payment either by a
mutual agreement of Parent and the Representative or by a final decision of a
court of competent jurisdiction. Notwithstanding the foregoing sentence, in the
event Sellers are the Indemnitors, then Purchaser may elect, in its sole
discretion and upon written notice to the Representative, that all or any part
of any indemnification payment to be made to the Purchaser Indemnitees (provided
that such indemnification payment has been determined either by a mutual
agreement of Parent and the Representative or by a final decision of a court of
competent jurisdiction) is to be paid by reduction, dollar for dollar, of the
Additional Merger Consideration Payment actually payable to Sellers.


62

--------------------------------------------------------------------------------





(b)    As soon as practicable following the Closing, the Surviving Company shall
initiate an effort on behalf of Parent and the Surviving Company and use its
best efforts to confirm and resolve, including with any necessary third party or
third parties, the Potential Liability. This effort shall be led by Kristoffer
Collo in his capacity as President, MicroPact, of the Surviving Company, or his
designee (subject to reasonable approval by Parent), in consultation with Parent
and the Representative. The Surviving Company’s objective shall be to confirm
and resolve the Potential Liability, while minimizing the costs, fees, expenses
and settlement amounts payable in connection with such efforts, no later than
one hundred eighty (180) days after Closing (the “Resolution Date”). Parent and
the Representative acknowledge and agree that it may not be possible to
determine with certainty the amount of the Potential Liability on or before the
Resolution Date and, therefore, that the Resolution Date shall be extended for
such additional period as reasonably necessary to make such determination, as
mutually agreed in writing by Parent and the Representative. Once the Potential
Liability is confirmed and resolved, (i) if the amount thereof (the “Resolved
Amount”) is greater than zero, the Special Holdback Amount shall be deemed
automatically reduced by the Resolved Amount, (ii) if the Resolved Amount is
less than the Special Holdback Amount (including if the Resolved Amount is
zero), Parent shall disburse the balance of the Special Holdback Amount to the
Paying Agent (for further distribution to the Sellers who delivered to Parent a
duly completed and executed Letter of Transmittal and Surrendered Certificate(s)
prior to such time). If the Resolved Amount is greater than the Special Holdback
Amount, then the Representative may elect, in its sole discretion, to pay such
excess amount by wire transfer of immediately available funds to an account
designated by Parent within five (5) Business Days after the date of the
determination of the Resolved Amount, or, in the event the Representative elects
not to make such payment, Parent shall cause such excess amount to be recorded
as a 2019 expense on the consolidated income statement of the Group Companies
(regardless of whether Parent may have accrued a balance sheet reserve for any
portion of the Potential Liability), which shall not constitute a violation of
Section 1.15(c). If the amount of the Potential Liability has not been finally
determined on or before the first anniversary of the Closing, Parent and the
Representative agree to negotiate the release of the Special Holdback Amount
(through the disbursement to the Paying Agent for further distribution to the
Sellers) except to the extent all or any portion thereof is reasonably subject
to continuing negotiations or dispute with a third party or third parties as to
the amount of the Potential Liability. This Section 9.5(b) shall be the
exclusive manner of payment by or on behalf Sellers with respect to the
Potential Liability. Parent shall otherwise be responsible for any payment to a
third party or third parties with respect to the Potential Liability.
9.6    Representative. Each Seller hereby appoints the Representative to act as
the agent of the Sellers with full power to resolve all questions, disputes,
conflicts and controversies concerning Losses as provided in this ARTICLE IX.
Purchaser Indemnitees are entitled to rely on the acts and agreements of the
Representative as the acts and agreements of the Sellers under this ARTICLE IX.
With respect to any amount payable to the Seller Indemnitees under this ARTICLE
IX by Parent, payment by Parent of such amount to the Representative shall be
deemed a payment of such amount to the Seller Indemnitees, and upon making any
such payment to the Representative, Parent shall have no further obligation or
liability with respect thereto.


63

--------------------------------------------------------------------------------





9.7    Exclusive Remedy. Except (a) with respect to the matters covered by
Sections 1.10 and 1.15, (b) in the case where a Party seeks to obtain specific
performance pursuant to Section 10.10, (c) a Party’s right to seek and obtain
any other equitable relief to which it shall be entitled under any other
Transaction Agreement, (d) any Party’s right to seek any remedy on account of
the Company’s Actual Fraud or actual common law fraud of Parent or Merger Sub
arising under this Agreement, as applicable and (e) the Representative’s rights
to indemnification under Section 10.13, from and after the Closing, the rights
of the Parties to indemnification pursuant to the provisions of this ARTICLE IX
shall be the sole and exclusive remedy for the Parties with respect to any
matter in any way arising from or relating to this Agreement or its subject
matter. Subject to the foregoing, to the maximum extent permitted by law, the
Parties hereby waive all other rights and remedies with respect to any matter in
any way relating to this Agreement or arising in connection herewith, whether
under any Law at common law, in equity or otherwise.
ARTICLE X
MISCELLANEOUS
10.1    Expenses. Except as otherwise provided in this Agreement or the other
Transaction Agreements, each Party shall bear its own costs and expenses
incurred in connection with the negotiation and execution of this Agreement and
the other Transaction Agreements and each other agreement, document and
instrument contemplated hereby or thereby and the consummation of the
Transaction. Parent shall be solely responsible for all governmental fees and
charges applicable to any requests for Governmental Approvals or to the
consummation of the Transaction. Parent, on the one hand, and the
Representative, on the other hand, shall each pay one-half of all charges and
expenses of the Paying Agent in connection with this Agreement.
10.2    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES OF SUCH STATE THAT WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
10.3    SUBMISSION TO JURISDICTION; WAIVERS. SUBJECT TO SECTION 1.10(d)(ii) AND
SECTION 1.15(a) (WHICH WILL GOVERN ANY DISPUTE RESPECTIVELY ARISING THEREUNDER),
THE PARTIES AGREE THAT ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THE TRANSACTION OR TO THIS AGREEMENT, OR THE VALIDITY,
INTERPRETATION, BREACH OR TERMINATION THEREOF, INCLUDING CLAIMS SEEKING REDRESS
OR ASSERTING RIGHTS UNDER ANY LAW, SHALL BE RESOLVED EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS SITTING IN THE STATE OF DELAWARE (THE “DELAWARE COURTS”). IN THAT
CONTEXT, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY ACTION RELATING TO THE
TRANSACTION OR TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE
COURTS, AND APPELLATE COURTS HAVING


64

--------------------------------------------------------------------------------





JURISDICTION OF APPEALS FROM ANY OF THE FOREGOING COURTS, AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION SHALL BE HEARD AND DETERMINED IN SUCH
DELAWARE COURTS OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH APPELLATE COURTS;
(b)    CONSENTS THAT ANY SUCH ACTION MAY AND SHALL BE BROUGHT EXCLUSIVELY IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OR JURISDICTION OF ANY SUCH ACTION IN ANY SUCH COURT OR THAT SUCH ACTION
WAS BROUGHT IN AN INCONVENIENT FORUM, AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(c)    WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR TO
THIS AGREEMENT, OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS AGREEMENT;
(d)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION MAY BE EFFECTED BY
MAILING A COPY OF SUCH PROCESS BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS AS PROVIDED IN SECTION 10.8; AND
(e)    AGREES THAT NOTHING IN THIS AGREEMENT SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY THE LAWS OF THE STATE OF
DELAWARE.
10.4    Recovery of Costs and Attorneys’ Fees . If there are any Legal
Proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby, after the entry of a final written non-appealable order, if
one Party has prevailed in the dispute, it shall be entitled to recover from the
other Party all court costs, fees and expenses relating to such Legal
Proceeding, including reasonable attorneys’ fees that are specifically included
in such court award.
10.5    Further Assurances. After the Closing, each Party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the Transaction.
10.6    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto), the documents delivered pursuant hereto and the other Transaction
Agreements represent the entire understanding and agreement between the Parties
with respect to the Transaction and supersedes all prior agreements among the
Parties respecting the Transaction. The Parties have voluntarily agreed to
define their rights, liabilities and obligations respecting the Transaction
exclusively in contract pursuant to the express terms and provisions of this
Agreement; and the Parties expressly disclaim that they are owed any duties or
are entitled to any remedies not expressly set forth in this Agreement.


65

--------------------------------------------------------------------------------





10.7    Amendments and Waivers. Prior to Closing, this Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by Parent and the
Company. Following Closing, this Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by Parent and the
Representative. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
In the event any provision of any other Transaction Agreement shall in any way
conflict with the provisions of this Agreement (except where a provision therein
expressly provides that it is intended to take precedence over this Agreement),
this Agreement shall control.
10.8    Notices. All notices, requests, demands, and other communications to any
Party or given under this Agreement will be in writing and delivered personally,
by overnight delivery or courier, by registered mail, or by electronic
transmission (with confirmation of receipt of electronic transmission) to the
Parties at the address or electronic mail address specified below. Each notice,
request, demand, or communication that is mailed, delivered, or transmitted in
the manner described above shall be deemed sufficiently given, served, sent, and
received for all purposes at such time as it is delivered to the addressee with
the return receipt, the delivery receipt, the affidavit of messenger, the
confirmation of receipt of electronic transmission, or at such time as delivery
is refused by the addressee upon presentation. Each Party may designate by
notice in writing a new address to which any notice, demand, request, or
communication may thereafter be so given, served, or sent.
If to the Company (prior to the Closing) or the Representative, to:
c/o Arlington Capital Partners
5425 Wisconsin Avenue, Suite 200
Chevy Chase, MD 20815
Attention: Michael Lustbader
Facsimile: (202) 337-7525
Email:    mlustbader@arlingtoncap.com


With a copy (which shall not constitute notice) to:
Sheppard Mullin Richter & Hampton LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, DC 20006
Attention: Lucantonio N. Salvi
Facsimile: (202) 747-3811
Email: lsalvi@sheppardmullin.com




66

--------------------------------------------------------------------------------





If to Parent or Merger Sub, or, following the Closing, the Surviving Company,
to:
Tyler Technologies, Inc.
5101 Tennyson Parkway
Plano, TX 75024
Attention: H. Lynn Moore, Jr., President
Facsimile: (972) 713-3777
E-mail: Lynn.Moore@tylertech.com


With a copy (which shall not constitute notice) to:


Munck Wilson Mandala, LLP
12770 Coit Road, Suite 600
Dallas, TX 75251
Attention:    Randall G. Ray
Fax: (972) 628-3613
E-mail: rray@munckwilson.com
10.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transaction
is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transaction is consummated as
originally contemplated to the greatest extent possible.
10.10    Specific Performance.
(a)    Each Party acknowledges and agrees that the other Parties would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
the Company, Parent or Merger Sub could not be adequately compensated in all
cases by monetary damages alone, even if available. Accordingly, in addition to
any other right or remedy to which any Party may be entitled at law or in
equity, before or after the Closing, each Party shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking. Each of the Parties further agrees that it shall
not object to, or take any position inconsistent with respect to, whether in a
court of law or otherwise, (i) the appropriateness of the specific performance
contemplated by this Section 10.10 and (ii) the exclusive jurisdiction of the
courts set forth in Section 10.3 with respect to any action brought for any such
remedy.
(b)    Each Party further agrees that (i) by seeking the remedies provided for
in this Section 10.10, a Party shall not in any respect waive its right to seek
any other form of relief that may be available to such party under this
Agreement or in the event that the remedies provided


67

--------------------------------------------------------------------------------





for in this Section 10.10 are not available or otherwise are not granted, and
(ii) nothing set forth in this Section 10.10 shall require any Party to
institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 10.10 prior or as a condition to
exercising any termination right under ARTICLE VII, nor shall the commencement
of any action pursuant to this Section 10.10 or anything set forth in this
Section 10.10 restrict or limit any such Party’s right to terminate this
Agreement in accordance with ARTICLE VII, or pursue any other remedies under
this Agreement that may be available then or thereafter.
10.11    No Third-Party Beneficiaries; No Recourse Against Affiliates. Nothing
in this Agreement, express or implied, is intended or shall be construed to give
any rights to any Person or entity other than (a) the Parties and their
successors and permitted assigns, (b) the Purchaser Indemnitees and the Seller
Indemnitees and (c) each D&O Indemnified Person, who shall have the right to
enforce the obligations of Parent and the Company solely with respect to Section
5.9. No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
the Company, any Operating Subsidiary, any Seller or any of its respective
Affiliates shall have any liability (whether in Law or in equity or in contract
or in tort) for any obligations or liabilities of the Company arising under, in
connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of, the Transaction, including any alleged
nondisclosure or misrepresentations made by any such Persons.
10.12    Assignment. No Party may assign or transfer this Agreement or any
right, interest or obligation hereunder, directly or indirectly (by operation of
Law or otherwise), without the prior written approval of Parent, on the one
hand, and the Representative, on the other hand; provided, that each of Parent
and Merger Sub may assign its rights, but not its obligations, under this
Agreement to (a) any of its Affiliates or (b) its financing sources for
collateral purposes; and, provided, further that any such assignment shall not
relieve Parent or Merger Sub of its obligations hereunder. Any assignment in
violation of this Section 10.12 shall be void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.
10.13    Authorization of Representative.
(a)    By virtue of adoption of this Agreement by the Sellers, and without
further action by any such Seller, the Representative is hereby appointed,
authorized and empowered to act as an agent, representative and attorney-in-fact
for each of the Sellers in connection with and to facilitate the consummation of
the Transactions, including pursuant to the Paying Agent Agreement and the
matters related to (w) the Merger Consideration contemplated by Section 1.10,
(x) the payment of amounts from the Representative Expense Fund Amount, (y) the
preparation and filing of the Tax Returns with respect to the Group Companies
contemplated by ARTICLE VIII and (z) all other such items and matters set forth
in this Agreement and the other Transaction Agreements contemplating
participation by the Representative (collectively, “Representative Actions”), in
each case with the power and authority, including power of substitution, acting
in the name of or for and on behalf of each Seller, and subject to the
limitations set forth herein or therein: (i) to execute and deliver and receive
such waivers and consents as the Representative, in its sole discretion, may
deem necessary or desirable; (ii) to collect and receive all moneys and other
proceeds


68

--------------------------------------------------------------------------------





and property payable to the Representative from the Representative Expense Fund
Amount, and, subject to any applicable withholding Laws, and, net of any
out-of-pocket expenses incurred by the Representative, disburse and pay the same
to each Seller in accordance with such Seller’s Pro Rata Share; (iii) to
authorize the set off, reduction, cancellation or the release of any funds from
the Holdback Amounts in accordance with this Agreement; (iv) to authorize the
release of any funds by the Paying Agent in accordance with this Agreement and
the Paying Agent Agreement; (v) to enforce and protect the rights and interests
of the Sellers and the Representative arising out of or under or in any manner
relating to any Representative Action, and to take any and all actions which the
Representative believes are necessary or appropriate in respect thereof,
including asserting or pursuing any claim, action, proceeding or investigation
(a “Claim”) against Parent, Merger Sub and/or any of the Group Companies (after
the Closing) or defending any Claim by Parent, Merger Sub and/or any of the
Group Companies (after the Closing) against the Sellers relating to this
Agreement, consenting to, compromising or settling any such Claims, conducting
negotiations with Parent, Merger Sub, the Group Companies (after the Closing)
and their representatives regarding such Claims; (vi) agree to, object to,
negotiate, resolve, enter into settlements and compromises of, demand
arbitration or litigation of, and comply with Orders with respect to,
indemnification claims by Parent or any other Purchaser Indemnitee pursuant to
ARTICLE IX; (vii) to refrain from enforcing any right of any Seller or the
Representative arising out of or under or in any manner relating to any
Representative Action in connection with the foregoing; provided, that no such
failure to act on the part of the Representative, except as otherwise provided
in this Agreement shall be deemed a waiver of any such right or interest by the
Representative or by the Sellers unless such waiver is in writing signed by the
waiving party or by the Representative; (viii) to make, execute, acknowledge,
deliver and receive all such other agreements, guarantees, Orders, receipts,
endorsements, notices, requests, instructions, certificates, stock powers,
letters and other writings, and, in general, to do any and all things and to
take any and all action that the Representative, in its sole and absolute
discretion, may consider necessary or proper or convenient in connection with or
to carry out the Representative Actions, and all other agreements, documents or
instruments executed in connection therewith; and (viii) take all such other
actions as the Representative shall deem necessary or appropriate, in its
discretion, for the accomplishment of the foregoing and the consummation of the
Transactions. The Parties acknowledge and agree that the appointment,
authorization and empowerment of the Representative set forth in this Section
10.13(a) shall not include any matter specifically reserved for a Seller in this
Agreement.
(b)    The Representative shall be entitled to the payment of all its
out-of-pocket expenses incurred as the Representative subject to and in
accordance with the terms and conditions set forth in this Agreement, including
Section 1.9(b), which such amounts to be used by the Representative to pay
expenses incurred by the Representative in its capacity as the Representative;
provided, that if the Transaction is not consummated, the Company shall
reimburse the Representative for all costs and expenses reasonably incurred by
the Representative in connection with the Transaction and neither Parent nor
Merger Sub shall have any liability to the Representative or the Company in
connection therefor. Once the Representative determines, in its sole discretion,
that the Representative will not incur any additional expenses in its capacity
as the Representative, then the Representative will distribute the remaining
unused Representative Expense Fund Amount, if any, to the Sellers in accordance
with their Pro Rata Shares. If, however, the Representative incurs expenses, in
its capacity as the Representative, in an amount exceeding the Representative


69

--------------------------------------------------------------------------------





Expense Fund Amount, then the Representative shall be entitled to receive from
the Sellers in accordance with their Pro Rata Shares an amount for the
difference between the total expenses incurred by the Representative and the
Representative Expense Fund Amount. Furthermore, the Representative shall be
entitled to cause the Paying Agent to withhold and pay a portion of any Other
Seller Payments to the Representative, by providing written notice thereof to
the Paying Agent and Parent prior to its distribution of such Other Seller
Payment, for the purpose of the Representative making any payments or paying any
expenses under or in connection with this Agreement on behalf of the Sellers to
satisfy costs, expenses and/or liabilities of the Representative in connection
with the performance of its duties under this Agreement. In connection with this
Agreement, and any instrument, agreement or document relating hereto or thereto,
and in exercising or failing to exercise all or any of the powers conferred upon
the Representative hereunder, (i) the Representative shall incur no
responsibility whatsoever to any of the Sellers by reason of any error in
judgment or other act or omission performed or omitted hereunder or any such
other agreement, instrument or document, excepting only responsibility for any
act or failure to act which represents willful misconduct, (ii) the
Representative shall not be liable to Sellers for any apportionment or
distribution of payments made by the Representative in good faith, and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Seller to whom payment was due, but not made
or not made in full, shall be to recover from the other Sellers any payment in
excess of the amount to which such Seller is determined to have been entitled,
and (iii) the Representative shall be entitled to rely on the advice of counsel,
public accountants or other independent experts experienced in the matter at
issue, and any error in judgment or other act or omission of the Representative
pursuant to such advice shall in no event subject the Representative to
liability to any of the Sellers. Each Seller shall indemnify, on a pro rata
basis (based on such Seller’s Pro Rata Share), the Representative against all
Losses (including any and all expense whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened or any claims whatsoever), arising out of or in connection with any
claim, investigation, challenge, action or proceeding or in connection with any
appeal thereof, relating to the acts or omissions of the Representative
hereunder. The foregoing indemnification shall not apply in the event of any
action or proceeding which finally adjudicates the liability of the
Representative hereunder for its willful misconduct.
(c)    All of the indemnities, immunities and powers granted to the
Representative under this Agreement shall survive the Closing Date and/or any
termination of this Agreement. Each of Parent and Merger Sub shall have the
right to rely upon all actions taken or omitted to be taken by the
Representative pursuant to this Agreement, all of which actions or omissions
shall be legally binding upon the Sellers. The grant of authority provided for
herein (i) is coupled with an interest and shall be irrevocable and survives the
death, incompetency, bankruptcy or liquidation of any of the Sellers and
(ii) shall survive the Closing. Any amounts received by the Representative on
account of the Sellers, whether pursuant to Section 1.9 or otherwise, shall be
distributed to the Sellers, net of any reserve the Representative may deem
necessary in its reasonable discretion, in accordance with Section 1.11.


70

--------------------------------------------------------------------------------





(d)    The Parties acknowledge and agree that the Representative shall have no
liability to, and shall not be liable for any Losses of, any Party in connection
with any obligations of the Representative under this Agreement or otherwise in
respect of this Agreement or the Transaction.
(e)    In the event of the death, incapacity, liquidation, dissolution or
resignation of any Person serving as the Representative, as applicable, within
twenty (20) days of such death, incapacity, liquidation, dissolution or
resignation, the Sellers shall choose the successor representative by
affirmative vote of the Sellers who hold a majority of the voting power of the
Company based on their Pro Rata Share. Following such resignation, any reference
to the Representative herein shall be deemed to include such successor
representative.
10.14    Attorney Conflict Waiver. Recognizing that Sheppard Mullin Richter &
Hampton LLP has acted as legal counsel to the Representative and its Affiliates
and the Group Companies prior to the Closing, and that Sheppard Mullin Richter &
Hampton LLP intends to act as legal counsel to the Representative and its
Affiliates (which will no longer include the Group Companies) after the Closing,
each of Parent and the Company hereby waives, on its own behalf and agrees to
cause its Affiliates to waive, any conflicts that may arise in connection with
Sheppard Mullin Richter & Hampton LLP representing the Representative or its
Affiliates (including any of the Sellers) after the Closing as such
representation may relate to Parent, any Group Company or the Transaction. In
addition, all communications involving attorney-client confidences between the
Representative, its Affiliates or any Group Company and Sheppard Mullin Richter
& Hampton LLP in the course of the negotiation, documentation and consummation
of the Transaction shall be deemed to be attorney-client confidences that belong
solely to the Representative and its Affiliates (and not the Group Companies).
Accordingly, the Group Companies shall not have access to any such
communications, or to the files of Sheppard Mullin Richter & Hampton LLP
relating to its engagement, whether or not the Closing shall have occurred.
Without limiting the generality of the foregoing, upon and after the Closing,
(i) the Representative and its Affiliates (and not the Group Companies) shall be
the sole holders of the attorney-client privilege with respect to such
engagement, and none of the Group Companies shall be a holder thereof, (ii) to
the extent that files of Sheppard Mullin Richter & Hampton LLP in respect of
such engagement constitute property of the client, only the Representative and
its Affiliates (and not the Group Companies) shall hold such property rights and
(iii) Sheppard Mullin Richter & Hampton LLP shall have no duty whatsoever to
reveal or disclose any such attorney-client communications or files to any of
the Group Companies by reason of any attorney-client relationship between
Sheppard Mullin Richter & Hampton LLP and any of the Group Companies or
otherwise.
10.15    Limitation on Damages. Notwithstanding anything else to the contrary
set forth herein, except with respect to punitive or exemplary damages required
to be paid to a third party as part of a Third Party Claim under ARTICLE IX, no
Party or other Indemnitor shall be liable for, and no breach of any
representation, warranty or covenant contained herein or in any certificate
delivered pursuant to this Agreement shall give rise to any right on the part of
Parent, Merger Sub, the Company, any Seller or any other Indemnified Party to,
any punitive, special, consequential, incidental, indirect, exemplary or remote
damages or Losses based thereon, including regarding the loss of future revenue,
income, profits, diminution of value or loss of business reputation or


71

--------------------------------------------------------------------------------





opportunity, and no Party or other Indemnitor will be obligated to any other
Person for any Loss determined as a multiple of income, increase factor, premium
or revenue in connection with the transactions contemplated hereby.
10.16    Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission (including
e-mail), each of which shall be deemed to be an original copy of this Agreement
and all of which, when taken together, shall be deemed to constitute one and the
same agreement. Such delivery of counterparts shall be conclusive evidence of
the intent to be bound hereby and to the extent applicable, the foregoing
constitutes the election of the Parties to invoke any Law authorizing electronic
signatures.
ARTICLE XI
DEFINITIONS AND INTERPRETATIONS
11.1    Certain Definitions.
(a)    For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 11.1:
“Accounting Referee” means BDO USA LLP.
“Accounting Rules” means, collectively, (i) the rules, principles and sample
calculation of Working Capital set forth on Exhibit B (collectively, the “Agreed
Principles”), and (ii) the same accounting principles, methods, practices,
policies and procedures, with consistent classifications, judgments, and
valuation and estimation methodologies, that were used in the preparation of the
audited Company Financial Statements for the most recent audited fiscal year-end
as if such accounts were being prepared and audited as of a fiscal year-end,
including GAAP, applied in a manner consistent with its application to the
preparation of the audited Company Financial Statements (collectively, the
“Historical Principles”); provided, that notwithstanding any provisions or
concepts of GAAP, no developments or events taking place after the Closing Date
shall be taken into account; provided, further, that in the event of any
conflict among the Agreed Principles and the Historical Principles, the Agreed
Principles shall take precedence.
“Actual Fraud” means actual common law fraud by the Company in the making of its
representations and warranties contained in ARTICLE III or in any certificate
delivered pursuant to Section 6.2(e) of this Agreement.
“Adjustment Holdback Amount” means $1,000,000.
“Adjustment Time” means 11:59 p.m., U.S. Eastern Time, on the Closing Date.


72

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person, and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
“Applicable Privacy and Security Laws” means all applicable Laws and guidance
issued by a Governmental Authority concerning the privacy or security of
Personal Information or other confidential data, and all regulations promulgated
and guidance issued by Governmental Authorities thereunder.
“Arlington Fees” means all accrued and unpaid fees and expenses payable to
Arlington Capital II, L.P. as of the Closing Date (including as a result of the
consummation of the Transaction) pursuant to the Management Services Agreement.
“Business Day” means any day of the year other than a Saturday, Sunday or any
other day on which national banking institutions are authorized or obligated to
close under the federal Laws of the United States.
“Cash and Cash Equivalents” means the sum of the fair market value (expressed in
United States dollars) of (i) all cash and (ii) all cash equivalents (including
deposits, amounts held in escrow, marketable securities and short term
investments) of the Group Companies, in each case, determined in accordance with
GAAP as of a specified time. Cash and Cash Equivalents shall (i) be reduced by
issued but uncleared checks and drafts of the Group Companies, and (ii) be
increased by inbound checks and drafts deposited for the account of the Group
Companies, in each case as of such time.
“Closing Cash” means the aggregate amount of all Cash and Cash Equivalents of
the Group Companies as of the Adjustment Time.
“Closing Date Indebtedness” means all Indebtedness of the Group Companies as of
the Adjustment Time.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial-Off-The-Shelf Software” means software that was obtained from a
third party on general commercial terms widely and readily available for
purchase by the general public on such commercial terms, and was licensed on a
non-exclusive basis for fixed payments of less than $50,000 in the aggregate or
annual payments of less than $50,000 per year.
“Common Stock” means the common stock of the Company, par value $0.001.
“Company EBITDA” means, for any period of determination with respect to the
Group Companies on a consolidated basis, earnings before interest, taxes,
depreciation and amortization for the applicable fiscal period of the Company
calculated in accordance with GAAP,


73

--------------------------------------------------------------------------------





provided that, in making such determination: (a) the following shall not be
treated as an expense: (i) any intercompany management fees, costs, expenses or
interest, other than cost reimbursement for out-of-pocket expenses incurred in
connection with Group Companies’ customer service or business development,
charged to the Group Companies by Parent or its Affiliates, (ii) any fees and
expenses incurred by the Group Companies in connection with the transactions
contemplated hereby, (iii) fees and expenses of outside auditors, accountants or
financial personnel incurred in connection with the preparation of the Closing
Statement and EBITDA Statements or the performance of any related audit thereof,
(iv) any dividends or distributions made by the Company to its stockholder(s) or
other equityholder(s), (v) any transaction expenses incurred in connection with
any potential or contemplated acquisition by the Group Companies, (vi) any
expense incurred by the Group Companies related to the unsuccessful enforcement
by the Group Companies or Parent of this Agreement or the other Transaction
Agreements against Sellers, (vii) in the event the employment of any Seller by
the Group Companies is terminated and an individual is hired to replace such
Seller, any severance expenses payable to such Seller, and, following the hiring
of such Seller’s replacement, expenses incurred in connection with locating such
a replacement (including recruiting fees and sign on bonuses), (viii) any
non-cash charges (other than any such non-cash item to the extent it represents
an accrual of, or reserve for, anticipated cash expenditures in any future
period), (ix) any extraordinary or non-recurring expenses, losses write-offs or
charges, (x) (A) any costs (including fees and expenses) incurred to the extent
actually reimbursed by a third party, (B) any costs incurred with respect to
liability, casualty events or business interruption, to the extent covered by
insurance, and (C) the amount of any non-recurring restructuring charge or
reserve, integration cost, or other non-recurring business optimization expense
or cost, (xi) any non-cash mark-to-market losses relating to any hedging
arrangements, (xii) any net losses from discontinued or disposed operations, and
(xiii) any purchase accounting adjustments; (b) any equity securities, or
securities convertible into or exchangeable for, at any time, equity securities,
received by the Group Companies in lieu of cash as fees for services (and any
dividends, distributions or appreciation of such securities) shall be treated as
income; (c) no proceeds from nor any dividends or refunds with respect to, nor
any increases in the cash surrender value of any life insurance or disability
policy under which any Group Company is the named beneficiary or otherwise
entitled to recovery, shall be included in income, and the premium expense
related thereto shall be excluded as an expense; (d) the reversal or other
reduction of any accrued liability or reserve shall be charged to the calendar
year during which such liability was accrued or such reserve was established;
and (e) the one-time effect of changes in accounting principles shall be
excluded.
“Company Material Adverse Effect” means any change, circumstance, condition,
effect, event, occurrence, result or state of facts that is, individually or in
the aggregate, materially adverse to the business, assets, properties, financial
condition or results of operations of the Group Companies, taken as a whole;
provided that no event, change, occurrence, circumstance or effect (by itself or
taken together with any and all other events, changes, occurrences,
circumstances or effects) that results from or arises out of or is related to
any of the following shall constitute or be deemed to contribute to a “Company
Material Adverse Effect”, or be taken into account in determining whether a
“Company Material Adverse Effect” has occurred or may, would or could occur:
(i) changes in general economic conditions in the United States or any other
country or region in the world, or changes in conditions in the global economy
generally; (ii) changes in conditions in the financial markets, credit markets
or capital markets in the United States or any other country


74

--------------------------------------------------------------------------------





or region in the world; (iii) changes in political conditions in the United
States or any other country or region in the world, acts of war, sabotage or
terrorism (including any escalation or general worsening of any such acts of
war, sabotage or terrorism), earthquakes, hurricanes, tsunamis, tornadoes,
floods, mudslides, wildfires or other natural disasters, weather conditions and
other force majeure events, in each case in the United States or any other
country or region in the world; (iv) changes affecting the industry generally in
which the Group Companies operate; (v) the announcement of this Agreement, the
pendency of the Transaction or any investigation or challenge to the
Transaction, or the consummation of the Transaction (including the loss of any
employees, suppliers, customers, advertisers, assets or property interests
resulting from the identity of Parent or Merger Sub); (vi) the taking of any
action required or contemplated by this Agreement or undertaken with Parent’s
consent pursuant to the terms of this Agreement, or the failure to take any
action prohibited by this Agreement or to which Parent refused to provide
consent pursuant to the terms of this Agreement; (vii) changes in Law or other
legal or regulatory conditions (or the interpretation thereof); (viii) changes
in GAAP or other accounting standards (or the interpretation thereof); (ix) any
failure, in and of itself, by the Group Companies to meet internal or external
projections or forecasts or revenue or earnings predictions (provided that the
cause or basis for the Company or its Subsidiaries failing to meet such
projections or forecasts or revenue or earnings predictions may be considered in
determining the existence of a Company Material Adverse Effect unless such cause
or basis is otherwise excluded by this definition); or (x) any failure of Parent
to obtain any waiver or consent from any Person required in connection with this
Agreement.
“Company Stockholder Agreement” means that certain Amended and Restated
Stockholders Agreement of the Company, dated August 14, 2015, by and among, the
Company and the stockholders of the Company signatories thereto, as amended,
restated or otherwise modified from time to time.
“Contract” means any written agreement, contract, indenture, note, mortgage
bond, lease or license.
“Data Room” means the electronic documentation site established by Spurrier
Capital Partners on behalf of the Company.
“Environmental Laws” means as enacted and in effect on or prior to the Closing
Date, any applicable Law relating to (i) pollution or exposure to Hazardous
Materials, (ii) the protection, preservation, or restoration of the environment,
including laws relating to exposures to, or emissions, discharges, releases, or
threatened releases of Hazardous Materials into ambient air, surface water,
ground water, or land surface or subsurface strata, or (iii) the treatment,
storage, transport, handling, or disposal of any Hazardous Materials.
“Environmental Laws” include the Federal Comprehensive Environmental Response
Compensation and Liability Act of 1980 (CERCLA), 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 5101 et seq., the Atomic Energy Act,
42 U.S.C. §§ 2011 et seq., and the Federal


75

--------------------------------------------------------------------------------





Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq., in each
case as amended, and any other federal, state, or local Laws relating to any of
the foregoing.
“Equitable Principles” means (i) bankruptcy, insolvency, reorganization,
moratorium and similar Laws, in each case, affecting creditors’ rights and
remedies generally, and (ii) general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
“Equity Incentive Plan” means the MP Holdings Parent, Inc. Equity Incentive Plan
dated as of May 9, 2011, as amended, restated or otherwise modified to date, or
any other equity incentive plan or arrangement adopted or approved by the board
of directors of the Company, and any award agreements issued pursuant thereto,
in each case, as amended from time to time, and any successor equity incentive
plans thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any corporation or trade or business under common
control with the Company as determined under Sections 414(b), (c), (m), or (o)
of the Code.
“Fully Diluted Shares” means the sum of all shares of Common Stock, including
Vested Restricted Stock but excluding Unvested Restricted Stock, issued and
outstanding immediately prior to the Effective Time.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“Government Bid” means any quotation, bid or proposal by the Company or any of
its Subsidiaries that, if accepted or awarded, would lead to a Contract with a
Governmental Authority, including a prime contractor or a higher tier
subcontractor to the United States government or any foreign government, for the
design, manufacture or sale of products or the provision of services by the
Company or any of its Subsidiaries.
“Government Contract” means any Contract that (i) is between the Company or any
of its Subsidiaries, on the one hand, and a Governmental Authority, on the other
hand, or (ii) is entered into by the Company or any of its Subsidiaries as a
subcontractor (at any tier) in connection with a Contract between another Person
and a Governmental Authority.
“Governmental Antitrust Authority” shall mean any Governmental Authority with
regulatory jurisdiction over any consent required for the consummation of the
Transaction, under the HSR Act or under Other Competition Laws.
“Governmental Authority” means any government or governmental, judicial,
administrative or regulatory body thereof, or political subdivision thereof,
whether domestic, foreign, federal, state, provincial or local, or any agency,
instrumentality or authority thereof, or any court or arbitrator (public or
private), but excluding, in each case (except for purposes of the


76

--------------------------------------------------------------------------------





definitions of “Governmental Contract” and Section 3.14), Governmental
Authorities in their capacities as customers of the Company or its Subsidiaries.
“Group Companies” means (i) prior to the Closing, the Company and the Operating
Subsidiaries and (ii) from and after the Closing, the Surviving Company and the
Operating Subsidiaries.
“Hazardous Materials” means any substances, wastes or materials that are listed,
regulated or defined as hazardous, toxic, pollutants, or contaminants under any
Environmental Law, including petroleum or petroleum by-products, lead, or
polychlorinated biphenyls.
“Holdback Amounts” means the Adjustment Holdback Amount and the Special Holdback
Amount.
“HSR Act” shall mean the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person means, without duplication, (i) the outstanding
principal amount of and accrued and unpaid interest of (A) indebtedness of such
Person or its Subsidiaries for borrowed money and (B) indebtedness evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person or its Subsidiaries is responsible or liable; (ii) all obligations
of such Person or its Subsidiaries issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
accounts payable and other current liabilities arising in the Ordinary Course of
Business); (iii)  capitalized lease obligations of such Person or its
Subsidiaries; (iv) all obligations of the type referred to in clauses (i)
through (iii) of other Persons for the payment of which such Person or its
Subsidiaries is responsible or liable, directly or indirectly, as obligor,
guarantor or surety; and (v) all obligations of the type referred to in
clauses (i) through (iv) of other Persons secured by any Lien on any property or
asset of such Person or its Subsidiaries; provided, however, that Indebtedness
shall not include (1) any amounts taken into account in the calculation of the
Working Capital as of the Adjustment Time or Transaction Expenses, (2) any
undrawn letter of credit or similar instrument or (3) any long-term or
short-term deferred revenue and customer deposits.
“Industrial Security Manual” means the National Industrial Security Program
Operating Manual (NISPOM) for Safeguarding Classified Information and all
supplements thereto published by the United States Department of Defense
(DoD 52220.22-M) prescribing the specific requirements, restrictions, and other
safeguards necessary in the interest of national security for the safeguarding
of classified information.
“Intellectual Property” means any and all of the following in the United States
and foreign countries: (i) patents, patent disclosures, patented and patentable
designs and inventions, all design, plant and utility patents, letters patent,
utility models, pending patent applications and provisional applications, and
all issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications; (ii)
trademarks, service marks, trade dress, corporate names, fictitious business
names, logos, and slogans (and all


77

--------------------------------------------------------------------------------





translations, adaptations, derivations, and combinations of the foregoing),
together with all goodwill associated with each of the foregoing; (iii) Internet
domain names; (iv) original works of authorship in any medium of expression,
whether or not published, copyrights and copyrightable works; (v) registrations
and applications for any of the foregoing; (vi) trade secrets, confidential
information, technical data, know-how, and inventions; (vii) Software and
Technology; and (viii) all rights to sue at law or in equity and recover and
retain damages, costs and attorneys’ fees for past, present and future
infringement and any other rights relating to any of the foregoing, including
the right to receive all proceeds therefrom (including without limitation
license fees, royalties, income, payments, claims, damages, and proceeds of a
suit in any country).
“IRS” means the United States Internal Revenue Service.
“Knowledge” means, with respect to the Company, the actual knowledge (without
independent inquiry) of Dan Smith, Kris Collo, Growson Edwards and Michael
Cerniglia.
“Law” means all foreign, federal, state, provincial and local laws statutes,
codes, ordinances, rules, regulations, resolutions, and Orders.
“Leases” means any lease, license, sublease, sublicense, franchise, easement or
other Contract pursuant to which a Person has the right to use any real,
personal or intangible property. When used as a verb, the word “Lease” or
“Leased” (or words having correlative meanings) means to lease, license,
sublease, sublicense, obtain a franchise, acquire an easement or otherwise use
any real, personal or intangible property.
“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
claim, review or other proceeding, whether public or private, by or before a
Governmental Authority or arbiter.
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust or other
security interest or similar restriction.
“Management Services Agreement” means that certain Professional Services
Agreement, dated as of May 9, 2011, by and among the Company (as successor in
interest to Indigo Holding Company, Inc., a Delaware corporation) and Arlington
Capital II, L.P., as amended.
“Net EBITDA” means (i) the Company EBITDA for a particular period less (ii)
capitalized software development costs of the Group Companies for the same
period. For illustrative purposes, Exhibit D sets forth the calculation of Net
EBITDA for the twelve (12)-month period ended December 31, 2018.
“Order” means any order, injunction, judgment, decree, determination, ruling,
writ, assessment or arbitration or other award of a Governmental Authority.
“Ordinary Course of Business” means the ordinary and usual course of business of
the Group Companies consistent with past practices.


78

--------------------------------------------------------------------------------





“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate/articles of
formation/incorporation/organization, bylaws, partnership agreement, limited
liability company agreement, trust agreement or other similar organizational
document or agreement, as applicable, of such Person.
“Other Competition Laws” shall mean all Laws (other than the HSR Act) intended
to prohibit, restrict or regulate actions having an anti-competitive effect or
purpose, including competition, restraint of trade, anti-monopolization, merger
control or antitrust Laws.
“Other Seller Payments” means any additional cash amounts (without interest)
payable from time to time to the Sellers pursuant to Section 1.10(e), Section
1.15, Section 9.5(b) and Section 10.13(b) or any other funds payable to the
Sellers hereunder after the Closing Date.
“Parent Closing Date Transaction” means any transactions or elections, including
Tax elections, made on the Closing Date, after the Closing, by the Group
Companies that are outside the Ordinary Course of Business.
“Parent Material Adverse Effect” means any event, change, occurrence,
circumstance or effect that, when taken individually or together with all other
adverse events, changes, occurrences, circumstances or effects, would, or is
reasonably expected to, prevent or materially delay, Parent or its Affiliates
from consummating the Transaction or performing its obligations under this
Agreement.
“Per Share Merger Consideration” means an amount per share of Common Stock
(including Vested Restricted Stock but excluding Unvested Restricted Stock)
equal to (i) the Merger Consideration divided by (ii) the Fully Diluted Shares.
“Per Share Portion” means the quotient (expressed as a percentage) of (i) one
(1), divided by (ii) the Fully Diluted Shares.
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Authority.
“Permitted Liens” means (i) all Liens disclosed in policies of title insurance
and/or recorded in public records; (ii) Liens for Taxes, assessments or other
governmental charges not yet due and payable or not yet delinquent (or which may
be paid without interest or penalties) or the amount or validity of which is
being contested in good faith by appropriate proceedings; (iii) mechanics’,
carriers’, workers’, repairers’ and similar Liens arising or incurred in the
Ordinary Course of Business or the amount or validity of which is being
contested in good faith by appropriate proceedings; (iv) pledges, deposits or
other Liens to the performance of bids, trade contracts (other than for borrowed
money), Leases or statutory obligations (including, workers’ compensation,
unemployment insurance or other social security legislation, but excluding Liens
for Taxes); (v) zoning, entitlement and other land use or Environmental Laws by
any Governmental Authority; (vi) survey exceptions and matters as to the Leased
Real Property which would be disclosed by an accurate survey or inspection of
such real property and which do not materially impair the current occupancy or
current use of such Leased Real Property; (vii) any Lien affecting the fee
interest of


79

--------------------------------------------------------------------------------





any Leased Real Property; (viii) title of a lessor under a capital or operating
Lease; (ix) any Liens discharged or released at or in connection with Closing;
and (x) such other imperfections in title, charges, easements, restrictions and
encumbrances which do not or would not have, individually or in the aggregate, a
Company Material Adverse Effect.
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.
“Personal Information” means any information that identifies, or in combination
with other information may identify, an individual, including name, address,
telephone number, health information, social security number, driver’s license
number, government-issued identification number, financial account number, or
log-in information.
“Pre-Closing Tax Period” means (i) any taxable period ending on or before the
Closing Date, and (ii) with respect to any Straddle Period, the portion of such
Straddle Period ending on the Closing Date.
“Preferred Stock” means the preferred stock of the Company, par value $0.001 per
share.
“Pro Rata Share” means, with respect to each Seller, a percentage obtained by
dividing (i) the aggregate number of shares of Common Stock, including Vested
Restricted Stock but excluding Unvested Restricted Stock, held by such Person
immediately prior to the Effective Time, by (ii) the total number of Fully
Diluted Shares outstanding immediately prior to the Effective Time. The
respective Pro Rata Shares of the Sellers are set forth in Exhibit C and shall
be subject to update for any vesting occurring between the date of this
Agreement and the Effective Time.
“Requisite Stockholder Approval” means, pursuant to Section 251 of the DGCL, the
affirmative vote or written consent of the stockholders of the Company holding a
majority of the outstanding shares of capital stock of the Company entitled to
vote on the approval of this Agreement and transactions contemplated hereby,
including the Merger.
“Restricted Stock” means each issued and outstanding share of Common Stock that
is subject to restrictions under the Equity Incentive Plan and Restricted Stock
Award Agreement(s) with the Company.
“Restricted Stock Award Agreement” means a restricted stock award agreement
between any Person and the Company or its predecessor entered into pursuant to
the Equity Incentive Plan.
“Schedules” means the Company Disclosure Schedule and/or the Parent Disclosure
Schedule, as the case may be.
“Securities Act” means the Securities Act of 1933, as amended.


80

--------------------------------------------------------------------------------





“Sellers” means, collectively, as of immediately prior to the Effective Time,
each holder of Common Stock and Vested Restricted Stock.
“Software” means , any and all (a) computer programs, including any and all
software implementations of algorithms, models, and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (c)
descriptions, flow-charts, and other work product used to design, plan,
organize, and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons, and icons, and
(d) all documentation including user manuals and other training documentation
related to any of the foregoing, but excluding Commercial-Off-The-Shelf
Software.
“Special Holdback Amount” means $650,000.
“Stock Certificate” means a certificate formerly representing any shares of
Common Stock.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Subsidiary” means any Person of which a majority of the outstanding share
capital, voting securities or other equity interests is owned, directly or
indirectly, by another Person.
“Surrendered Certificate(s)” means one or more Stock Certificates surrendered in
accordance with this Agreement or, if any Stock Certificate has been lost,
stolen or destroyed, compliance with Section 1.13(b) with respect to such
applicable shares.
“Tax” or “Taxes” (or “Taxable” where the context requires) means any and all
U.S. federal, state, local, or non-U.S. net or gross income, gross receipts, net
proceeds, built-in gains, sales, use, transfer, ad valorem, value added,
franchise, margins, withholding, payroll, employment, excise, real property,
personal property, deed, stamp, alternative or add-on minimum, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, workers’ compensation,
disability. capital, premium, recapture, environmental (including taxes under
Section 59A of the Code), customs, duties, net worth, registration, business
license fees, estimated and other taxes, fees, assessments, or charges, whether
disputed or not, of any kind whatsoever together with any interest, penalties,
additions to tax or additional amounts with respect thereto and any interest in
respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund, document
or information return or statement or attachment thereto, and including any
amendment thereof required to be filed with a Governmental Authority in respect
of any Taxes.
“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works


81

--------------------------------------------------------------------------------





of authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, other than any in the form of Software.
“Transaction(s)” means the transactions contemplated by this Agreement and the
other Transaction Agreements.
“Transaction Agreements” means this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement to which
Parent, Merger Sub or the Company is a party or to be executed by Parent, Merger
Sub or the Company in connection with the consummation of the Transaction.
“Transaction Expenses” means, without duplication and only to the extent not
paid prior to Closing, the collective amount of all (i) out-of-pocket costs and
expenses incurred by the Group Companies in connection with the Transaction
payable by the Group Companies to outside legal counsel, accountants, advisors,
brokers and other third parties, including, without limitation, the Arlington
Fees, (ii) Change of Control Payments (other than those arising from actions of
Parent taken after the Closing) that are due to any current or former employee,
officer or director of the Group Companies directly as a result of the
consummation of the Transaction pursuant to any Contract entered into by any
Group Company prior to the Closing, (iii) the aggregate Unvested Restricted
Stock Refund Payments, and any employment or other withholding Taxes related to
the foregoing, and (iv) accrued, but unpaid premiums for any “tail” director and
officer insurance policies obtained pursuant to Section 5.9(b); provided,
however, that Transaction Expenses shall not include (1) any amounts taken into
account in the calculation of the Closing Date Indebtedness or (2) any
prepayment penalties, redemption premiums, call premiums, make-whole payments or
similar fees, costs, expenses and/or penalties incurred in relation to the
payment of any Indebtedness.
“Transfer Taxes” means any and all sales, use, value-added, transfer, real
property transfer, recording, documentary, stamp, registration, stock transfer
and other similar Taxes or fees; provided, however, under no circumstance shall
the term “Transfer Taxes” include income taxes, capital gains taxes, margins
taxes, gross receipts taxes or similar taxes imposed upon Sellers.
“Unvested Restricted Stock” means each share of Restricted Stock that remains
unvested as of the Effective Time.
“Unvested Restricted Stock Refund Payment” means the amount payable upon the
consummation of the Merger to each holder of Unvested Restricted Stock pursuant
to the Restricted Stock Award Agreement entered into by and between such holder
and the Company.
“Vested Restricted Stock” means each share of vested Restricted Stock and each
share of Restricted Stock that vests after the date of this Agreement and
immediately prior to the Effective Time in accordance with the terms of the
Equity Incentive Plan and the applicable Restricted Stock Award Agreements.
“Working Capital” means, with respect to the Group Companies, on a consolidated
basis, (i) current assets of the Group Companies (including Closing Cash), as of
the Adjustment


82

--------------------------------------------------------------------------------





Time, that are included in the line item categories of current assets
specifically identified on Exhibit B, reduced by (ii) those current liabilities
of the Group Companies, as of the Adjustment Time, that are included in the line
item categories of current liabilities specifically identified on Exhibit B,
reduced by (iii) Closing Date Indebtedness, in each case, without duplication,
and as determined in a manner strictly consistent with the Accounting Rules.
Notwithstanding anything to the contrary contained herein, in no event shall
“Working Capital” include any amounts with respect to (A) any fees, expenses or
liabilities related to any financing by Parent and its Affiliates of the
Transaction, (B) any intercompany accounts and transactions between or among the
Group Companies, (C) any Transaction Expenses, (D) any liabilities of the Group
Companies or any of their respective Affiliates which are being discharged,
terminated or cancelled pursuant to Section 1.9, or (E) any prepayment
penalties, redemption premiums, call premiums, make-whole payments or similar
fees, costs, expenses and/or penalties incurred in relation to the repayment of
any Indebtedness, which are being paid in connection with payment of the Closing
Date Indebtedness pursuant to Section 1.9 or which have been waived. For
purposes of this definition, including the calculation of current assets and
current liabilities, the Parties shall disregard any adjustments arising from
purchase accounting or otherwise arising out of the Transaction.
“Working Capital Target” means Zero dollars ($0).
(b)    Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have the meanings set forth in the sections
indicated:
Access Limitations
Section 5.2(a)
Additional Merger Consideration Payment
Section 1.15(b)
Agreed Principles
Section 11.1(a)
Agreement
Preamble
Alternative Transasction
Section 5.3(a)
Balance Sheet
Section 3.5(a)(ii)
Balance Sheet Date
Section 3.5(a)(ii)
Benefit Plan(s)
Section 3.17(a)
Business Systems
Section 3.19(b)
Certificate of Merger
Section 2.2
Change of Control Payments
Section 3.18(e)
Claim
Section 10.13(a)
Closing
Section 2.1
Closing Date Balance Sheet
Section 1.10(c)
Closing Date
Section 2.1
Closing Date Merger Consideration
Section 1.10(c)
Closing Payment
Section 1.9
Closing Statement
Section 1.10(c)
Company
Preamble
Company Budget
1.15(c)
Company Disclosure Schedule
ARTICLE III



83

--------------------------------------------------------------------------------





Company Financial Statements
Section 3.5(a)
Company Software
Section 3.16(c)
Confidentiality Agreement
Section 5.6
Delaware Courts
Section 10.3
Deductible
Section 9.4(a)
DGCL
Recitals
Dispute Notice
Section 1.10(d)(i)
Disputed Items
Section 1.10(d)(i)
Dissenting Shares
Section 1.6(d)
D&O Indemnifiable Claim
Section 5.9(a)
D&O Indemnified Person
Section 5.9(a)
EBITDA Statement
Section 1.15(a)
Effective Time
Section 2.2
Employee Sellers
Section 5.11
Employment Agreement
Section 5.12(a)
Environmental Permits
Section 3.12(a)(ii)
Estimated Closing Consideration
Section 1.9(a)
Estimated Merger Consideration
Section 1.10(a)
Exclusivity Period
Section 5.3
Final Closing Date Merger Consideration
Section 1.10(e)
FTC
Section 5.4(b)
Fundamental Representations
Section 9.1
Governmental Approval
Section 3.3(b)
Historical Principles
Section 11.1(a)
Insurance Policies
Section 3.22
Increase Amount
Section 1.10(e)(i)
Indemnified Party
Section 9.2(b)
Indemnitor
Section 9.3(a)
Key Employees
Section 5.12(a)
Lease(d)
Section 11.1(a)
Leased Real Property
Section 3.11(b)
Letter of Transmittal
Section 1.13
Licensed Intellectual Property
Section 3.16(e)
Loss
Section 9.2(a)
Material Contracts
Section 3.13(a)
Material Government Contracts
Section 3.14(a)
Measurement Period
Section 1.15(a)
Merger
Recitals
Merger Consideration
Section 1.8
Merger Sub
Preamble
Non-U.S. Benefit Plan
Section 3.17(b)
Notice of Claim
Section 9.3(a)



84

--------------------------------------------------------------------------------





Operating Subsidiaries
Section 3.4(b)
Owned Intellectual Property
Section 3.16(a)
Parent
Preamble
Parent Disclosure Schedule
ARTICLE IV
Parent Tax Claim
Section 8.5
Parent Tax Return
Section 8.3(c)
Parties
Preamble
Party
Preamble
Paying Agent
Section 1.9(a)
Paying Agent Agreement
Section 2.4(b)
Potential Liabilty
Section 9.2(a)
Pre-Closing Statement
Section 1.10
Purchaser Indemnitee
Section 9.2(a)
Qualified Plan
Section 3.17(h)
Real Property Lease
Section 3.11(b)
Referred Disputed Items
Section 1.10(d)(ii)
Related Party
Section 3.21
Representative
Preamble
Representative Actions
Section 10.13(a)
Representative Expense Fund Amount
Section 1.9(b)
Resolution Date
Section 9.5(b)
Resolved Amount
Section 9.5(b)
Restrictive Covenant Agreement
Section 5.11
Scheduled IP
Section 3.16(b)
Seller Indemnitee
Section 9.2(b)
Seller Loan Balance
Section 1.7(a)
Seller Tax Claim
Section 8.5
Seller Tax Return
Section 8.3(b)
Single Employer Plan
Section 3.17(d)
Surviving Company
Recitals
Tax Claim
Section 8.5
Termination Date
Section 7.1(a)(iii)
Third Party Claim
Section 9.3(b)



11.2    Certain Interpretive Matters. Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:
(a)    Time of the Essence; Calculation of Time Periods. Time is of the essence
for each and every provision of this Agreement. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the


85

--------------------------------------------------------------------------------





date that is the reference date in calculating such period shall be excluded. If
the last day of such period is a non-Business Day, the period in question shall
end on the next succeeding Business Day.
(b)    Accounting Terms. Accounting terms that are not otherwise defined in this
Agreement have the meanings given to them under GAAP, and if the definition of
an accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control.
(c)    Dollars. Any reference in this Agreement to “$” or dollars shall mean
U.S. dollars.
(d)    Exhibits/Schedules/Construction. The Exhibits and Schedules to this
Agreement are an integral part of this Agreement and are hereby incorporated
herein and made a part hereof as if set forth herein. Any capitalized terms used
in any Schedule or Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement. If a subject matter is addressed in more than one
representation and warranty in this Agreement, each of Parent and Merger Sub
shall be entitled to rely only on the most specific representation and warranty
addressing such matter. Any disclosure set forth in one section of the Schedules
shall apply to (i) the representations and warranties or covenants contained in
the Section of this Agreement to which it corresponds in number, (ii) any
representation and warranty or covenant to which it is referred by cross
reference, and (iii) any other representation or warranty or covenant to the
extent it is reasonably apparent from the wording of such disclosure that such
disclosure is applicable to such representation or warranty or covenant.
(e)    Gender and Number. Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.
(f)    Headings. The provision of the Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Article,” “Section” or other subdivision are to the
corresponding Article, Section or other subdivision of this Agreement unless
otherwise specified.
(g)    Herein. The words such as “herein,” “hereinafter,” “hereof,” “hereunder”
and “hereto” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
(h)    Including. The word “including” or any variation thereof mean “including,
without limitation” and, if “without limitation” or the equivalent thereof are
not present, shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
(i)    Or. The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”


86

--------------------------------------------------------------------------------





(j)    Made Available. An item shall be considered “made available” to a Party
hereto, to the extent such phrase appears in this Agreement, only if such item
has been provided in writing (including via electronic mail) to such Party or
its representatives or posted by the Company or its representatives in the Data
Room.
(k)    Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (i) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (ii) such
item is otherwise specifically set forth on the balance sheet or financial
statements, or (iii) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.
(l)    Days. The term “day” refers to a calendar day unless expressly identified
as a Business Day.
(m)    Material. As used in this Agreement, unless the context would require
otherwise, the term “material” and the concept of the “material” nature of an
effect upon the Group Companies or their business shall be measured relative to
the Group Companies, taken as a whole, as their business is currently being
conducted. There have been included in the Company Disclosure Schedule or the
Parent Disclosure Schedule and may be included elsewhere in this Agreement items
which are not “material” within the meaning of the immediately preceding
sentence for informational purposes and in order to avoid any misunderstanding,
and such inclusion shall not be deemed to be an agreement by the Parties that
such items are “material” or to further define the meaning of such term for
purposes of this Agreement.
(n)    Joint Negotiation and Drafting. The Parties have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.


[Remainder of Page Intentionally Left Blank]


87

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


 
PARENT:
TYLER TECHNOLOGIES, INC.
By:_________________________________ 
   Name: 
   Title:


MERGER SUB:
TMP SUBSIDIARY, INC.
By:_________________________________ 
   Name: 
   Title:



88

--------------------------------------------------------------------------------







 
THE COMPANY:
MP HOLDINGS PARENT, INC.
By: ___________________________________ 
   Name: 
   Title:



89

--------------------------------------------------------------------------------







 
REPRESENTATIVE:
ARLINGTON CAPITAL PARTNERS II, L.P.
By: Arlington Capital Group II, LLC, its general partner
By: ___________________________________ 
   Name: 
   Title:











90

--------------------------------------------------------------------------------






Exhibit A


Surviving Company Certificate of Incorporation


(See attached.)






91

--------------------------------------------------------------------------------





Exhibit B


Sample Working Capital and Agreed Principles




Agreed Principles


The Pre-Closing Statement and the Closing Statement shall be prepared on a
consolidated basis as of the Adjustment Time (except as otherwise expressly set
forth in the Agreement) using the usual year end close-the-books processes of
the Company. The Pre Closing Statement and the Closing Statement shall be
prepared in accordance with the Accounting Rules, subject to adjustments
provided for in this Exhibit B.  A reconciliation between working capital
prepared under Historical Principles and Working Capital prepared pursuant to
the Accounting Rules will be included in the Pre-Closing Statement and the
Post-Closing Statement. Adjustments will be made to eliminate the cost of
investment in any Subsidiaries and to reconcile and eliminate any balances owed
between Subsidiaries.
 
In preparing the Pre-Closing Statement and the Closing Statement, no item shall
be included more than once.
 
The Pre-Closing Statement and the Closing Statement will be prepared in USD.
Assets and liabilities in the Pre-Closing Statement and the Closing Statement
denominated in a currency other than USD shall be converted into USD at the USD
spot rate of exchange applicable to such other currency as quoted by The Wall
Street Journal at or about the Adjustment Time on the Closing Date.
 
There should be no change in (i) the classification to a current liability of
any particular liability that has not been previously categorized as a current
liability, (ii) the classification to a long-term liability of any particular
liability that has not been previously categorized as a long-term liability,
(iii) the classification to a long-term asset of any particular asset that has
not been previously categorized as a long-term asset, or (iv) the classification
to a current asset of any particular asset that has not been previously
categorized as a current asset, in each case, other than a change resulting
solely from the passage of time.


The Deferred revenue adjustment should be equal to 50% of the deferred revenue
balance as of the relevant date.


The following is an illustrative example of the Working Capital calculation
utilizing the amounts for the corresponding line items set forth in the
September 30, 2018, consolidated balance sheet of the Company. The following
example is for illustrative purposes only and the Working Capital calculation
remains subject to the terms and conditions of this Agreement.


(See attached.)








92

--------------------------------------------------------------------------------






Exhibit C


Pro Rata Share


(See attached.)


93

--------------------------------------------------------------------------------






Exhibit D


Net EBITDA Example


(See attached.)


94